

AMENDED AND RESTATED MASTER LEASE
between
SPIRIT SPE PORTFOLIO 2006-1, LLC and SPIRIT SPE PORTFOLIO 2006-2, LLC,
Landlord,
and
SHOPKO STORES OPERATING CO., LLC,
Tenant,
Dated: December 15, 2014





PHIL1 681004v.14



--------------------------------------------------------------------------------



Glossary of Defined Terms


    
2006 Lease
1

Additional Landlord Assignment Documents
23

Additional Landlord Assignment Documents Return Date
23

Adjustment Date
3

Alteration Cap
19

Assignment Landlord Agreement
24

Assignment or Sublease Officer’s Certificate
27

Assignment SNDA
24

Base Rent
3

Base Rent Allocation
3

Base Rent Allocation PSF
22

Building
1

Buildings
1

Capital Improvement
19

Capital Lease Treatment
25

Casualty Event
30

Casualty Withholding Event
31

CERCLA
47

Commencement Date
2

Condemnation
32

Condemnation Withholding Event
33

Confidential Information
60

Confidentiality Agreement
61

Control Affiliate
24

Costs
8

CPI Increase
59

Default
34

Default Interest
57

Disclosure Parties
60

EBITDAR
55

EBITDAR Event
56

EBITDAR Ratio
56

EBITDAR Rent
55

Effective Date
1

Expiration Date
2

Expiration Dates
2

Extension Options
2

Extension Period
2

Extension Periods
2

Fee Properties
1

FIFRA
47

Flood Insurance Acts
11


i
PHIL1 681004v.14



--------------------------------------------------------------------------------



Flood Insurance Policies
11

Force Majeure
58

GAAP
55

Ground Landlord
39

Ground Lease
39

Guaranty
63

Imposition
5

Impositions
5

Impositions Reserve
53

Indemnified Party
29

Insolvency Event
45

Installments
5

Insurance Deductible Letter of Credit
10

Insurance Reserve
53

Landlord
1, 57

Landlord Agreement
58

Landlord Assignment Lease Agreement
23

Landlord Assignment Lease Agreement Return Date
23

Landlord Assignment Transaction
23

Landlord Counterparties
60

Landlord Indemnified Parties
28

Landlord Indemnified Party
29

Landlord’s Notice
3

Laws
8

Lease
1

Lease Year
3

Leasehold Mortgage
43

Leasehold Mortgagee
43

Leasehold Properties
1

Legal Requirements
8

Letter of Credit
56

Liability Insurance
11

Losses
9

Maintenance Expenses
53

Maintenance Reserve
53

Manage
48

Management
48

Material Adverse Effect
9

Monthly Base Rent
4

Mortgage
39

Mortgagee
39

NDA
22

Net Condemnation Proceeds
33

Net Insurance Proceeds
30

Notice
48


ii


PHIL1 681004v.14



--------------------------------------------------------------------------------



OFAC Laws
44

Original Lease
1

Other Parties
60

Overlandlord
67

Overlandlords
67

Overlease
1

Overlease Rents
53

Overlease Reserve
53

Overleases
1

Pamida
10

Parcel
1

Parcels
1

Portfolio 1 Expiration Date
2

Portfolio 2 Expiration Date
2

Portfolio 3 Expiration Date
2

Premises
2

Property Location
2

REA
17

REA Change
17

REAs
17

Release
48

Released
48

Removal Properties
69

Rent
4

Replacement Landlord Lease Assignment Agreement
25

Replacement Tenant
36

Reserve
53

Reserve Event
56

Reserve Period
56

Reserve Reversal Event
56

Reserve Subaccount Account
54

Reserve Subaccounts
54

Reserves
54

Respond
48

Response
48

Restoration Threshold
30

Restore
30

S&P
13

Sale Restriction
24

Securitization Parties
60

ShopKo
10

Side Letter Agreement
57

Specialty Retail
55

SRSHC
59

SRSHC Audited Reporting Financials
60


iii


PHIL1 681004v.14



--------------------------------------------------------------------------------



SRSHC Reporting Financials
60

SRSHC Unaudited Reporting Financials
59

Sub-Portfolio
2

Sub-Portfolio 1
2

Sub-Portfolio 2
2

Sub-Portfolio 3
2

Sub-Portfolios
2

Substitute Property
26

Tangible Net Worth
21

Tank Insurance
12

Tenant
1, 56

Tenant Indemnified Parties
29

Tenant Indemnified Party
29

Tenant’s Mortgagee
58

Tenant’s Personalty
15

Term
2

Terrorism Insurance
12

Terrorism Insurance Cap
12

Terrorism Insurance Required Amount
12

Transaction
22

Warranties
18








iv


PHIL1 681004v.14



--------------------------------------------------------------------------------



Table of Contents
Page
ARTICLE 1. GRANT AND TERM
 
1
1.01
Grant of Lease
1
1.02
Term of Lease
2
1.03
Extension Options
2
1.04
Intentionally Omitted
3
1.05
Lease Year Defined
3
ARTICLE 2. RENT
 
3
2.01
Base Rent
3
2.02
Manner of Payment
4
2.03
Net Lease
4
ARTICLE 3. IMPOSITIONS
 
4
3.01
Tenant to Pay Impositions
4
3.02
Receipt of Payment
5
3.03
Exclusions
6
3.04
Contest
6
3.05
Reduction of Assessed Valuation
7
3.06
Joinder of Landlord
7
ARTICLE 4. USE; COMPLIANCE
 
7
4.01
Use
7
4.02
Compliance
7
ARTICLE 5. UTILITIES
 
9
5.01
Payment for Utilities
9
5.02
Utilities
9
ARTICLE 6. INSURANCE
 
9
6.01
Tenant’s Insurance
9
6.02
Blanket Policy
14
ARTICLE 7. RETURN OF PREMISES
 
14
7.01
Surrender of Possession
14
7.02
Trade Fixtures and Personal Property
14
7.03
Survival
15
ARTICLE 8. HOLDING OVER
 
15
ARTICLE 9. CONDITION AND CARE OF PREMISES
15
9.01
As-Is Condition
15
9.02
Tenant’s Obligations
15
9.03
Landlord Not Obligated
16
9.04
Compliance with REA(s)
16
9.05
Intentionally Omitted
17
9.06
Warranties
17
ARTICLE 10. RIGHTS RESERVED TO LANDLORD
18


i
PHIL1 681004v.14



--------------------------------------------------------------------------------



ARTICLE 11. ALTERATIONS
 
18
11.01
Alterations
18
ARTICLE 12. ASSIGNMENT AND SUBLETTING
19
12.01
Assignment
19
12.02
Change of Control
20
12.03
Subletting and Non-Disturbance
21
12.04
Assignment by Landlord
22
12.05
Substitution
25
12.06
Concessionaires
26
12.07
Limits on Assignment, Subletting and Substitution
27
ARTICLE 13. WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT
27
13.01
Waiver of Certain Claims
27
13.02
Tenant Responsible for Personal Property
28
13.03
Indemnification
28
ARTICLE 14. USE OF CASUALTY INSURANCE PROCEEDS
29
14.01
Tenant’s Obligation to Restore
29
14.02
No Abatement of Rent
30
14.03
Right to Terminate
31
14.04
Reduction of Rent
31
ARTICLE 15. EMINENT DOMAIN
 
31
15.01
Taking: Lease to Terminate
31
15.02
Taking: Lease to Continue
32
15.03
No Abatement of Rent
33
15.04
Tenant’s Claim for Reimbursement
33
ARTICLE 16. DEFAULT
 
33
16.01
Events of Default
33
16.02
Rights and Remedies of Landlord
35
16.03
Final Damages
37
16.04
Removal of Personal Property
37
16.05
Landlord’s Default
37
16.06
Attorneys’ Fees
38
16.07
Tenant Waiver
38
ARTICLE 17. SUBORDINATION; LEASEHOLD MORTGAGE
38
17.01
Subordination
38
17.02
Liability of Mortgagee; Attornment
39
17.03
Tenant Leasehold Mortgage
39
ARTICLE 18. MORTGAGEE PROTECTION
42
ARTICLE 19. ESTOPPEL CERTIFICATE
42
ARTICLE 20. REPRESENTATIONS AND WARRANTIES OF TENANT
43


ii
PHIL1 681004v.14



--------------------------------------------------------------------------------



20.01
Organization, Authority and Status of Tenant
43
20.02
Enforceability
43
20.03
Property Condition
43
20.04
Litigation
43
20.05
Compliance With OFAC Laws
43
20.06
Ownership
44
20.07
Absence of Breaches or Defaults
44
20.08
Solvency
44
20.09
Licenses and Permits
44
ARTICLE 21. NONWAIVER
 
44
ARTICLE 22. Intentionally Omitted
45
ARTICLE 23. REAL ESTATE BROKERS
45
ARTICLE 24. NOTICES
45
ARTICLE 25. HAZARDOUS MATERIALS
46
25.01
Defined Terms
46
25.02
Tenant’s Obligations with Respect to Environmental Matters
47
25.03
Copies of Notices
47
25.04
Landlord’s Right to Inspect
48
25.05
Tests and Reports
48
25.06
Tenant’s Obligation to Respond
48
25.07
Landlord’s Right to Act
49
25.08
Indemnification
49
ARTICLE 26. TITLE AND COVENANT AGAINST LIENS
50
26.01
Title and Covenant Against Liens
50
ARTICLE 27. EXCULPATORY PROVISIONS
51
ARTICLE 28. QUIET USE AND ENJOYMENT
51
ARTICLE 29. CHARACTERIZATION OF LEASE
51
29.01
Unseverable Lease; No Joint Venture
51
29.02
True Lease Waiver
52
ARTICLE 30. RESERVES
 
52
30.01
Reserves
53
30.02
Satisfaction of Tenant’s Obligations
53
30.03
Reserve Period; Maintenance Expenses
53
30.04
Reserve Reversal Event
53
30.05
Letter of Credit
54
30.06
Defined Terms
54
ARTICLE 31. MISCELLANEOUS
 
55
31.01
Successors and Assigns
55
31.02
Modifications in Writing
55
31.03
Definition of Tenant
55
31.04
Definition of Landlord
56


iii
PHIL1 681004v.14



--------------------------------------------------------------------------------



31.05
Headings
56
31.06
Time of Essence
56
31.07
Default Rate of Interest
56
31.08
Severability
56
31.09
Entire Agreement
56
31.1
Force Majeure
57
31.11
Memorandum of Lease
57
31.12
No Construction Against Preparer
57
31.13
Waiver of Landlord’s Lien
57
31.14
Investment Tax Credits
58
31.15
Signage
58
31.16
Definition of CPI
58
31.17
Financial Statements
58
31.18
State-Specific-Provisions
61
31.19
Counterparts
61
31.2
Mortgagee Consent
61
31.21
Waiver of Jury Trial and Certain Damages
61
31.22
Forum Selection; Jurisdiction; Venue; Choice of Law
61
31.23
No Merger
62
31.24
Intentionally Omitted
62
31.25
Guaranty
62
ARTICLE 32. OVERLEASES
 
62
32.01
Overleases
62
ARTICLE 33. Property Removals
 
68
 
 
 
Exhibits:
 
 
Exhibit A‑1
List of Fee Properties
 
Exhibit A‑2
List of Leasehold Properties
 
Exhibit A‑3
Legal Description of Each Parcel
 
Exhibit A‑4
List of Overleases
 
Exhibit A‑5
Sub-Portfolio 1
 
Exhibit A‑6
Sub-Portfolio 2
 
Exhibit A‑7
Sub-Portfolio 3
 
Exhibit A‑8
Removal Properties
 
Exhibit B
Initial Base Rent Allocations
 
Exhibit C
Form of Estoppel Letter
 
Exhibit D
Form of Sublease Non-Disturbance Agreements
 
Exhibit E
Form of Mortgagee Non-Disturbance Agreement
 
Exhibit F
Form of Landlord Agreement
 
Exhibit G
Form of Memorandum of Lease
 
Exhibit H
State Specific Provisions
 
Exhibit I
Intentionally Omitted
 


iv
PHIL1 681004v.14



--------------------------------------------------------------------------------



Exhibit J
Form Income and Expense Statement for Individual Property Location
 
Exhibit K
Form of Landlord Assignment Lease Agreement
 
Exhibit L
Form of Landlord Assignment Guaranty Agreement
 
Exhibit M
Property Location Square Footage Amounts
 
Exhibit N
Form of Sale Restriction Certificate
 
Exhibit O
Form of Amendment to Lease
 
Exhibit P
Form of Termination of Memorandum of Lease
 
 
 
 
Schedules:
 
 
Schedule 12.01
Officer’s Certificate (Assignment)
 
Schedule 12.03
Officer’s Certificate (Subletting)
 
Schedule 12.04(b)
Outlots
 
Schedule 31.17(c)
Form of Confidentiality Agreement
 
Schedule 31.17(d)
Officer’s Certificate (Financial Reports)
 




v
PHIL1 681004v.14



--------------------------------------------------------------------------------



AMENDED AND RESTATED MASTER LEASE
THIS AMENDED AND RESTATED MASTER LEASE (hereinafter, this “Lease”) is made and
entered into as of the 15th day of December, 2014 (the “Effective Date”), by and
between SPIRIT SPE PORTFOLIO 2006-1, LLC and SPIRIT SPE PORTFOLIO 2006-2, LLC,
each a Delaware limited liability company (hereinafter, collectively,
“Landlord”), and SHOPKO STORES OPERATING CO., LLC, a Delaware limited liability
company (hereinafter “Tenant”).
WHEREAS, Landlord and Tenant entered into that certain Master Lease, dated May
31, 2006 (the “2006 Lease”), that certain First Amendment to Master Lease, with
an effective date of December 14, 2006; that certain letter agreement dated
April 30, 2007, that certain Second Amendment to Master Lease, dated March 19,
2009 as supplemented by that certain Lease Supplement dated March 19, 2009
(which was satisfied as of September 24, 2014); that certain Third Amendment to
Master Lease, effective July 27, 2009; that certain Fourth Amendment to Master
Lease, effective March 12, 2010; that certain Fifth Amendment to Master Lease,
effective July 30, 2010; that certain Sixth Amendment to Master Lease, effective
February 7, 2011; that certain Seventh Amendment to Master Lease, dated July 13,
2012, and that certain Eighth Amendment to Master Lease, with an effective date
of May 1, 2014 (all such amendments, collectively with the 2006 Lease, the
“Original Lease”) and now desire to amend and restate the Original Lease in its
entirety pursuant to the terms hereof.
NOW, THEREFORE, Landlord and Tenant hereby agree to amend and restate the
Original Lease to read as follows:
ARTICLE 1.
GRANT AND TERM
1.01    Grant of Lease. Landlord, for and in consideration of the rents reserved
herein and of the covenants and agreements contained herein on the part of
Tenant to be performed, hereby leases to Tenant, and Tenant hereby leases from
Landlord, those certain parcels of land owned by Landlord in fee and listed on
Exhibit A‑1 attached hereto and made a part hereof (the “Fee Properties”) and
those certain parcels of land held by Landlord as the tenant under a lease, if
any, in effect as of the date hereof (each such lease, an “Overlease” and
collectively, the “Overleases”) and listed on Exhibit A‑2 attached hereto and
made a part hereof (the “Leasehold Properties”; the Fee Properties and Leasehold
Properties are each, a “Parcel” and collectively, the “Parcels” and legally
described on Exhibit A‑3 attached hereto and made a part hereof and the
Overleases are listed on Exhibit A‑4 attached hereto and made a part hereof) and
all of the buildings located on each of the Parcels (each, a “Building” and
collectively the “Buildings”) and with respect to each Parcel, all other
improvements erected or situated on each such Parcel, including, but not limited
to, to the extent they exist, parking areas; access roads; entrances and
driveways; lighting facilities; grass, shrubs, trees and landscaping; retaining
walls; passageways, sidewalks and curbs; culverts; retention basins and drainage
facilities; directional and shopping center pylons or monuments; sewer and
sewage disposal systems; water supply, electric lines; gas lines and other
service and utility lines, pipes and installations of every kind (each Parcel,
together with the Building and the other improvements located thereon, a
“Property Location” and collectively, the “Premises”), together with all
easements (including any rights under applicable construction, operating and/or
reciprocal

1
PHIL1 681004v.14



--------------------------------------------------------------------------------



easements agreements) over adjoining real property, rights of way,
hereditaments, interests in or to adjacent streets or alleys or other real
property and all the benefits thereunto belonging and appertaining to any
portion of the Premises.
1.02    Term of Lease.
(a)    As used herein, (i) “Sub-Portfolio 1” means the Property Locations
identified on Exhibit A-5 , (ii) “Sub-Portfolio 2” means the Property Locations
identified on Exhibit A-6, (iii) “Sub-Portfolio 3” means the Property Locations
identified on Exhibit A-7; and (iv) Sub-Portfolio 1, Sub-Portfolio 2 and
Sub-Portfolio 3 are collectively referred to herein as “Sub-Portfolios” and each
individually as a “Sub-Portfolio”.
(b)    The term hereof (the “Term”) shall commence on May 31, 2006 (the
“Commencement Date”), and shall expire at 11:59 PM EST on (i) for Sub-Portfolio
1, November 30, 2034 (the “Portfolio 1 Expiration Date”), (ii) for Sub-Portfolio
2, November 30, 2029 (the “Portfolio 2 Expiration Date”), and (iii) for
Sub-Portfolio 3, May 31, 2026 (the “Portfolio 3 Expiration Date”; collectively
with the Portfolio 1 Expiration Date and the Portfolio 2 Expiration Date, the
“Expiration Dates” and each individually an “Expiration Date”). The Term
regarding any Property Location shall be subject to earlier termination of this
Lease and extension of this Lease with respect to such Property Location as
provided herein.
1.03    Extension Options. Landlord agrees that Tenant shall have, and it is
hereby granted, two (2) successive options (the “Extension Options”) to extend
the Term as to any Property Location or Property Locations, in Tenant’s sole
discretion, for a period of ten (10) years each (individually, an “Extension
Period”, and collectively, the “Extension Periods”), each such Extension Period
to begin respectively upon the expiration of the initial Term or the prior
Extension Period, with respect to such Property Location or Property Locations,
as the case may be. All of the terms, covenants and provisions of this Lease
shall apply to each Extension Period with respect to the Property Locations that
Tenant elects to extend, except that Base Rent (as defined in Section 2.01
below) for each of the Extension Periods shall continue to be adjusted pursuant
to the terms of Section 2.01 below, payable in equal monthly installments as
Monthly Base Rent (as defined in Section 2.01). In order to exercise the
Extension Options, Tenant shall give Landlord notice of such exercise (which
notice shall identify the Property Locations that are to be extended) no later
than one hundred twenty (120) days prior to the end of the initial Term of this
Lease or the prior Extension Period with respect to such Property Location or
Property Locations, as the case may be; provided, however, that if Tenant shall
fail to give the notice within the aforesaid time limit, Tenant’s right to
exercise its option shall nevertheless continue during said one hundred twenty
(120) day period until thirty (30) days after Landlord shall have given Tenant
notice of Landlord’s election to terminate such option (“Landlord’s Notice”),
and Tenant may exercise such option at any time until the expiration of said
thirty (30) day period. It is the intention of the parties to avoid forfeiture
of Tenant’s rights to extend the Term under any of the options set forth in this
Lease through inadvertent failure to give the extension notice within the time
limits prescribed. Accordingly, if Tenant shall fail to give an extension notice
to Landlord for any of the Extension Periods, and if Landlord shall fail to give
Landlord’s Notice to Tenant, then until the expiration of thirty (30) days
following Landlord’s Notice, or until Tenant either exercises its option to
extend or notifies Landlord that it does not

2
PHIL1 681004v.14



--------------------------------------------------------------------------------



intend to exercise said option to extend, the Term for the applicable Property
Location or Property Locations, as the case may be, shall be extended
automatically from month to month upon all the terms and conditions then in
effect, except that Monthly Base Rent shall be increased in accordance with
Article 8, and in no event shall the Term for any Property Location extend
beyond the last date of the last Extension Period applicable to such Property
Location. Upon the failure of Tenant to exercise one or any of the options
herein regarding any Property Location following Landlord’s Notice, and, in any
event, upon expiration of the last of such Extension Periods with respect to
such Property Location, Tenant shall have no further or additional right to
renew or extend this Lease with respect to such Property Location .
1.04    Intentionally Omitted.
1.05    Lease Year Defined. As used in this Lease, the term “Lease Year” shall
mean (a) if the Commencement Date is the first (1st) day of a calendar month,
the twelve (12th) month period commencing on the Commencement Date or (b) if the
Commencement Date is not the first (1st) day of a calendar month, the period
commencing on the Commencement Date and ending on the last day of the twelfth
(12) full calendar month of the Term, and in either case, each succeeding twelve
(12) month period thereafter which falls in whole or in part during the Term.
ARTICLE 2.    
RENT
2.01    Base Rent. Throughout the Term, Tenant shall pay to Landlord an annual
base rent for the Premises (the “Base Rent”), without notice or demand. The Base
Rent for the first Lease Year was equal to Sixty Six Million Four Hundred Thirty
Three Thousand One Hundred Thirty Nine and 98/100 Dollars ($66,433,139.98). As
of the Effective Date, (a) the Base Rent for the Premises is $74,695,809, and
(b) the Base Rent for the Premises allocated to each Property Location is as set
forth on Exhibit B attached hereto (such Base Rent initially allocated to any
Property Location, as the same may be adjusted pursuant to the terms of this
Lease, a “Base Rent Allocation”). On each third anniversary of June 1, 2011,
during the Term (the “Adjustment Date”), (x) the Base Rent shall increase by the
lesser of (i) 1.25 multiplied by the product of (A) the Base Rent in effect
immediately prior to the applicable Adjustment Date and (B) the CPI Increase or
(ii) 6% of the Base Rent in effect immediately prior to the applicable
Adjustment Date, and (y) each Base Rent Allocation shall increase by the lesser
of (i) 1.25 multiplied by the product of (A) the Base Rent Allocation in effect
immediately prior to the applicable Adjustment Date and (B) the CPI Increase, or
(ii) 6% of the Base Rent Allocation in effect immediately prior to the
applicable Adjustment Date. Base Rent shall be payable in equal monthly
installments (hereinafter referred to as “Monthly Base Rent”), in advance, on
the first (1st) day of the Term and on the first (1st) day of each calendar
month thereafter of the Term. If the Term ends with respect to any Property
Locations on any day except the last day of a calendar month, the Monthly Base
Rent applicable to such Property Locations shall be prorated by multiplying the
Monthly Base Rent applicable to such Property Locations by a fraction, the
numerator of which is the number of days remaining in the month through the last
day of the Term and the denominator of which is the total number of days in such
month. Without limitation, in the event that any Property Locations cease to be
demised hereunder by reason of the

3
PHIL1 681004v.14



--------------------------------------------------------------------------------



expiration of the Term with respect to such Property Locations, Base Rent shall
be reduced by the aggregate of the Base Rent Allocations applicable to such
Property Locations.
2.02    Manner of Payment. Landlord has delivered to Tenant a confirmation of
Landlord’s account information allowing Tenant to establish arrangements whereby
payments of Base Rent and all other amounts becoming due from Tenant to Landlord
hereunder are transferred by Automated Clearing House Debit initiated by Tenant
from an account established by Tenant at a United States bank or other financial
institution to such account as Landlord may designate. Tenant shall continue to
pay all Base Rent by Automated Clearing House Debit unless otherwise designated
from time to time by written notice from Landlord to Tenant.
2.03    Net Lease. It is the intention of the parties hereto that the
obligations of Tenant hereunder shall be separate and independent covenants and
agreements, that any Base Rent, Impositions and all other sums payable by Tenant
hereunder (hereinafter collectively referred to as “Rent”) shall continue to be
payable in all events, and that the obligations of Tenant hereunder shall
continue unaffected, unless the requirement to pay or perform the same shall
have been terminated or reduced pursuant to an express provision of this Lease
or by operation of law. This is a net lease and Base Rent, Impositions, and all
other items of Rent and all other sums payable hereunder by Tenant shall be paid
without notice or demand, and without setoff, counterclaim, abatement,
deferment, or deduction, except as otherwise specifically set forth herein or
provided by Laws (as defined in Section 4.02), and Tenant shall enforce any
rights against Landlord in an independent action; provided, however, in no event
shall Tenant be liable for any interest, principal, late fees or other expenses
relating to any debt incurred by Landlord or other costs incurred by Landlord in
financing or refinancing the Premises. Except as provided under a bankruptcy,
insolvency, reorganization or other proceeding of Landlord, Tenant agrees that,
except as otherwise expressly provided herein, it shall not take any action to
terminate, rescind or avoid this Lease notwithstanding (a) the exercise of any
remedy, including foreclosure, under any Mortgage (as defined in Section 17.01
below), (b) any action with respect to this Lease (including the disaffirmance
hereof) which may be taken by Landlord under the Federal Bankruptcy Code or
otherwise, (c) a Condemnation of the Premises or any portion thereof (except as
expressly provided herein), (d) the prohibition or restriction of Tenant’s use
of the Premises under any Laws (as defined in Section 4.02 below), or (e) a
Casualty Event affecting the Premises or any portion thereof (except as
expressly provided herein).
ARTICLE 3.    
IMPOSITIONS
3.01    Tenant to Pay Impositions. Tenant shall pay or cause to be paid,
directly to the applicable taxing authority (except as otherwise expressly set
forth in this Section 3.01 and in Section 30.01 hereof) in a timely manner and
as hereinafter provided, all of the following items, if any, to the extent that
such items arise out of the use, ownership or operation of each Property
Location that accrue during the Term with respect thereto, whether such items
were imposed or assessed prior to the commencement of the Term with respect
thereto or on or subsequent to the commencement of the Term with respect thereto
(each, an “Imposition” and collectively, the “Impositions”): (a) real property
taxes and assessments; (b) taxes on personal property, trade fixtures

4
PHIL1 681004v.14



--------------------------------------------------------------------------------



and improvements located on or relating to the Premises, whether belonging to
Landlord or Tenant; (c) occupancy and rent taxes; (d) levies; (e) gross
receipts, gross income, excise or similar taxes (i.e., taxes customarily based
upon gross income or receipts which fail to take into account deductions
relating to any Property Location) imposed or levied upon, assessed against or
measured by Base Rent or any portion thereof or other Rent payable hereunder,
but only to the extent that such taxes would be payable if such Property
Location (together with any other Property Locations owned or leased by Landlord
and subject to this Lease) were the only properties of Landlord; (f) all excise,
franchise, privilege, license, sales, value added, use and similar taxes imposed
upon any Rent or other monies owed hereunder, or upon the leasehold estate of
either party (other than, transfers, sales or similar taxes imposed in
connection with a direct or indirect transfer of Landlord’s leasehold estate);
(g) all transfer, documentary, excise, stamp, recording conveyance or similar
taxes with respect to Tenant’s assignment or transfer of this Lease, on Tenant’s
sublet of any portion of the Premises, or Tenant’s substitution of any Property
Location (in each case, to the extent permitted by Article 12); (h) payments in
lieu of each of the foregoing, whether or not expressly so designated;
(i) fines, penalties and other similar or like governmental charges applicable
to any of the foregoing and any interest or costs with respect thereto solely
attributable to the acts of Tenant; and (j) any and all other federal, state,
county and municipal governmental and quasi-governmental levies, assessments or
taxes and charges, general and special, ordinary and extraordinary, foreseen and
unforeseen, of every kind and nature whatsoever, and any interest or costs with
respect thereto, which are due and payable or accrue at any time during the
Term. Each such Imposition, or installment thereof, during the Term shall be
paid before the last day the same may be paid without fine, penalty, interest or
additional cost; provided, however, that if, in accordance with Laws, any
Imposition may, at the option of the taxpayer, be paid in installments (whether
or not interest shall accrue on the unpaid balance of such Imposition)
(“Installments”), Tenant may exercise the option to pay the same in such
Installments and shall be responsible for the payment of such Installments only,
provided that all such Installment payments relating to periods prior to the
expiration of the Term with respect to the applicable Property Location are
required to be made prior to the Expiration Date with respect to such Property
Location or early termination of this Lease, and provided further that, if such
installments extend beyond the Term with respect to any Property Location,
Landlord shall have the option to pay all remaining installments relating to
periods following the expiration of the Term with respect to such Property
Location. Notwithstanding anything contained in this Section 3.01 to the
contrary, (i) “Impositions” shall include all real property taxes and
assessments which were assessed, levied or imposed or which accrued prior to the
Term if payable during the Term, and Tenant shall promptly pay such items as and
when they become due and payable, and (ii) any real property taxes and
assessments which accrue during the Term with respect to any Property Location
but become payable after the Term with respect to such Property Location shall
continue to be Tenant’s obligation or responsibility to pay. If Tenant is not
permitted by applicable laws to pay any Imposition directly to the taxing
authority, Tenant shall pay or cause such Imposition to be paid to Landlord
together with its payments of Base Rent and any other Rent payable hereunder.
3.02    Receipt of Payment. Tenant shall furnish to Landlord, within thirty
(30) days after each Imposition is due, evidence reasonably satisfactory to
Landlord evidencing the timely payment of an Imposition. If Tenant fails to pay
the appropriate taxing authority all Impositions when due hereunder, then Tenant
shall, without limiting any other remedies available to Landlord, reimburse
Landlord for any and all penalties or interest, or portion thereof, incurred by
Landlord as a result

5
PHIL1 681004v.14



--------------------------------------------------------------------------------



of such nonpayment or late payment by Tenant. Landlord and Tenant shall
cooperate to notify the appropriate governmental authorities to deliver bills or
invoices for Impositions directly to Tenant. Notwithstanding anything in this
Lease to the contrary, if Landlord and Tenant are unable, after having made
commercially reasonable efforts to do so, to cause direct billing of Impositions
to Tenant’s address, and Landlord fails to promptly (but in any event within ten
(10) business days after receipt thereof), deliver to Tenant any bill or invoice
with respect to any Impositions that Landlord may receive and Tenant’s payment
of such Impositions within twenty (20) business days after receipt of the bill
or invoice results in the imposition of interest, penalties and/or late fees,
then Landlord shall be responsible for such interest, penalties and/or late
fees, provided, that the Landlord’s failure to timely deliver any such bill or
invoice shall not limit Tenant’s obligation to pay such Imposition.
3.03    Exclusions.
(a)    Except as provided in Section 3.03(b) herein below, nothing contained in
this Article 3 shall require Tenant to pay foreign, state, local or federal
income, inheritance, estate, succession, capital levy, capital stock, stamp,
transfer (except transfers occurring as a result of Tenant exercising its right
of substitution under Section 12.05 hereof), excess profit, revenue, gift or
similar taxes of Landlord. For the purposes of this Lease, income taxes shall
include (i) taxes, however labeled, determined by reference to income, and
(ii) any tax, however labeled, imposed on one or more alternative bases, where
one or more of such alternative bases is based on income and the tax is in fact
imposed on the income base; provided, however, that the maximum additional
amount of Impositions with respect to a calendar year that Tenant may be
responsible for hereunder as a result of the inclusion of “and the tax is in
fact imposed on the income base” may not exceed $50,000. Where a tax may be
imposed on one or more alternative bases, one or more of which is based on
income, and it is not in fact imposed on the income base, the tax actually
imposed will be treated as an income tax hereunder to the extent of the amount
that would have been imposed had the tax been imposed on an income base.
(b)    If, at any time during the Term, a tax or excise on Base Rent or any
portion thereof or other Rent or the right to receive rents or other tax,
however described, is levied or assessed against Landlord as a substitute in
whole or in part for any Impositions theretofore payable by Tenant, Tenant shall
pay and discharge such tax or excise on Base Rent or portion thereof or other
Rent or other tax before interest or penalties accrue, and the same shall be
deemed to be an Imposition levied against the Premises.
3.04    Contest. Tenant shall have the right to contest (in the case of any item
involving more than $10,000, after written notice to Landlord) the amount or
validity, in whole or in part, of any Imposition by appropriate legal
proceedings diligently conducted in good faith, at Tenant’s sole cost and
expense, provided that (a) no Default by Tenant has occurred and is continuing;
(b) such proceeding shall be permitted under and be conducted in accordance with
the provisions of any other instrument to which Tenant is bound as a direct
party and any REAs (as defined in Section 9.04 below) and Overleases and shall
not constitute a default thereunder and such proceeding shall be conducted in
accordance with all applicable Laws; (c) no Property Location nor any part
thereof or interest therein will be in danger of being sold, forfeited,
terminated, cancelled or lost as a result

6
PHIL1 681004v.14



--------------------------------------------------------------------------------



of such proceedings; (d) such proceeding shall suspend the collection of such
contested Imposition from the applicable Property Location; and (e) Tenant shall
furnish such security as may be required by the appropriate governmental
authorities in connection with the proceeding. Upon the termination of such
proceedings, it shall be the obligation of Tenant to pay the amount of such
Imposition or part thereof as finally determined in such proceedings, the
payment of which may have been deferred during the prosecution of such
proceedings, together with any costs, fees (including attorneys’ fees and
disbursements), interest, penalties or other liabilities in connection
therewith.
3.05    Reduction of Assessed Valuation. Subject to the provisions of
Section 3.04, Tenant shall have the right to seek a reduction in the assessed
valuation of each Property Location for real property tax purposes and to
prosecute any action or proceeding in connection therewith.
3.06    Joinder of Landlord. Landlord shall join and reasonably cooperate in any
proceedings referred to in Sections 3.04 and 3.05 or permit the same to be
brought in its name but shall not be liable for the payment of any costs or
expenses in connection with any such proceedings, and Tenant shall reimburse (as
incurred) and indemnify Landlord (promptly upon demand) for any and all costs or
expenses which Landlord may sustain or incur in connection with any such
proceedings.
ARTICLE 4.    
USE; COMPLIANCE
4.01    Use. Tenant shall have the right to use and occupy the Premises for any
retail purpose or for any other use or purpose permitted by the applicable
zoning authority and otherwise by Laws and, as applicable, any REAs or
Overleases. Tenant shall have the right to cease operations for business (“go
dark”) at any Property Location or any portion thereof. Tenant shall provide
Landlord with written notice of a “go dark” Property Location (provided,
however, that Tenant’s failure to deliver such notice to Landlord shall not
constitute a default under this Lease). Notwithstanding the foregoing, the terms
and provisions of this Lease and Tenant’s obligations hereunder (including
without limitation, the payment of Base Rent and other Rent without reduction
except as set forth in Articles 14 and 15, the maintenance of insurance as
required under Article 6 and Tenant’s maintenance obligations under
Section 9.02) shall remain in full force and effect with respect to any Property
Location that has gone “dark”.
4.02    Compliance. Tenant’s use and occupation of each of the Property
Locations, and the condition thereof, shall, at Tenant’s sole cost and expense,
comply fully with all Legal Requirements, and all restrictions, covenants and
encumbrances of record (including any owner obligations under such Legal
Requirements), with respect to the Premises, in either event, the failure with
which to comply could have a Material Adverse Effect. Without in any way
limiting the foregoing provisions, Tenant shall comply with all Legal
Requirements relating to money laundering, anti-terrorism, trade embargos,
economic sanctions, and the Americans with Disabilities Act of 1990, as such act
may be amended from time to time, and all regulations promulgated thereunder, as
they affect the Premises now or hereafter in effect. Tenant shall comply with
all Legal Requirements and directives of governmental authorities and, upon
receipt thereof, shall provide to Landlord copies of all notices, reports and
other communications exchanged with, or received from, governmental authorities
relating to any actual or alleged noncompliance event, the failure

7
PHIL1 681004v.14



--------------------------------------------------------------------------------



of which to comply could have a Material Adverse Effect. Tenant shall also
reimburse Landlord for all Costs incurred by Landlord in evaluating the effect
of such an event on the Premises and this Lease (to the extent Tenant is not
using reasonable efforts to comply with such an event and Landlord makes a
reasonable and good faith determination that such evaluation is necessary), in
obtaining any necessary licenses from governmental authorities as may be
necessary for Landlord to enforce its rights hereunder, and in complying with
all Legal Requirements applicable to Landlord as the result of the existence of
such an event, and for any penalties or fines imposed upon Landlord as a result
thereof Tenant will use commercially reasonable efforts to prevent any act or
condition to exist on or about the Premises which will materially increase any
insurance rate thereon except when such acts are required in the normal course
of its business, and in any event, Tenant shall pay for such increase; provided,
however, the foregoing provision shall not in any way prevent Tenant from having
the right to use and occupy the Premises in accordance with Section 4.01 above.
Except to the extent of Landlord’s willful wrongful acts or gross negligence
(provided that the term “gross negligence” used in this Section shall not
include gross negligence imputed as a matter of law to any of the Landlord
Indemnified Parties (as defined in Section 13.03(a)) solely by reason of
Landlord’s interest in any Property Location or Tenant’s failure to act in
respect of matters which are or were the obligation of Tenant under this Lease),
Tenant agrees that it will defend, indemnify and hold harmless the Landlord
Indemnified Parties from and against any and all Losses (defined below) caused
by, incurred or resulting from Tenant’s failure to comply with its obligations
under this Section.
For purposes hereof:
“Costs” means all reasonable costs and expenses incurred by a Person (defined in
Section 20.05 below), including, without limitation, reasonable attorneys’ fees
and expenses, court costs, expert witness fees, costs of tests and analyses,
travel and accommodation expenses, deposition and trial transcripts, copies and
other similar costs and fees, and appraisal fees, as the circumstances require.
“Laws” means any constitution, statute, rule of law, code, ordinance, order,
judgment, decree, injunction, rule, regulation, policy, requirement or
administrative or judicial determination, even if unforeseen or extraordinary,
of every duly constituted governmental authority, court or agency, now or
hereafter enacted or in effect.
“Legal Requirements” means the requirements of all present and future Laws
(including, without limitation, Environmental Laws (defined in Section 25.01(b)
below) and Laws relating to accessibility to, usability by, and discrimination
against, disabled individuals), all judicial and administrative interpretations
thereof, including any judicial order, consent, decree or judgment, and all
covenants, restrictions and conditions now or hereafter of record which may be
applicable to the Property Locations, or to the use, manner of use, occupancy,
possession, operation, maintenance, alteration, repair or restoration of any of
the Property Locations, even if compliance therewith necessitates structural
changes or improvements or results in interference with the use or enjoyment of
any of the Property Locations.
“Losses” means any and all claims, suits, liabilities (including, without
limitation, strict liabilities), actions, proceedings, obligations, debts,
damages, losses, Costs, fines, taxes, penalties,

8
PHIL1 681004v.14



--------------------------------------------------------------------------------



interest, charges, fees, judgments, awards, amounts paid in settlement and
damages of whatever kind or nature, inclusive of bodily injury and property
damage to third parties (including, without limitation, attorneys’ fees and
other Costs of defense).
“Material Adverse Effect” means a material adverse effect on (a) any of the
Property Locations, including, without limitation, the operation of any of the
Property Locations and/or the value of any of the Property Locations;
(b) Tenant’s ability to perform its obligations under this Lease; or
(c) Landlord’s interests in any of the Property Locations or this Lease.
ARTICLE 5.    
UTILITIES
5.01    Payment for Utilities. Tenant will pay, when due, all such charges which
accrue during the Term of every nature, kind or description for utilities
furnished to any Property Location or chargeable against any Property Location,
including all charges for water, sewage, heat, gas, light, garbage, electricity,
telephone, steam, power, or other public or private utility services. Prior to
commencement of the Term, Tenant was obligated to pay for all utilities or
services at any Property Location used by it or its affiliates, agents,
employees or contractors.
5.02    Utilities. Tenant shall have the right to choose and shall be
responsible for contracting directly with all suppliers of utility services. In
the event that any charge or fee is required by the state in which any Property
Location is located or by any agency, subdivision or instrumentality thereof, or
by any utility company or other entity furnishing services or utilities to such
Property Location, as a condition precedent to furnishing or continuing to
furnish utilities or services to such Property Location, such charge or fee
shall be deemed to be a utility charge payable by Tenant. The provisions of this
Article 5 shall include, but shall not be limited to, any charges or fees for
present or future water or sewer capacity to serve each Property Location, any
charges for the underground installation of gas or other utilities or services,
and other charges relating to the extension of or change in the facilities
necessary to provide each Property Location with adequate utility services.
Tenant may elect to cause the separate metering of utilities to various portions
of any Building. If Tenant makes such an election, the costs of such separate
metering shall be at the sole and exclusive cost of Tenant. In the event Tenant
fails to pay any such charge or fee contemplated by this Section 5.02, Landlord
shall have the right, but not the obligation, to pay such charges or fees on
Tenant’s behalf and Tenant shall reimburse Landlord for such utility charge upon
Landlord’s demand therefor with interest accruing at the Default Interest rate
provided in Section 31.07. The inability of Tenant to obtain, or any stoppage
of, the utility services referred to in this Article 5 resulting from any cause
(other than Landlord’s gross negligence or willful wrongful acts) shall not make
Landlord liable in any respect for damages of any kind to any Person, property
or business, or entitle Tenant to any abatement of Rent or other relief from any
of Tenant’s obligations under this Lease.
ARTICLE 6.    
INSURANCE
6.01    Tenant’s Insurance.

9
PHIL1 681004v.14



--------------------------------------------------------------------------------



(a)    Tenant shall obtain and maintain the following coverages for all
properties at its sole cost and expense:
(i)    “All Risk” or “Special Form” Property Insurance with a One Hundred
Million Dollars ($100,000,000) per occurrence limit, with no aggregate for the
peril of windstorm, tornado and hail, on the Buildings and Tenant’s Personalty
(as defined in Section 7.02) located on each Property Location, (1) in an amount
equal to one hundred percent (100%) of the full replacement cost, (2) containing
an agreed amount endorsement waiving all co-insurance provisions; (3) providing
for no deductible in excess of (a) One Hundred Thousand Dollars ($100,000) or
(b) in the event that the Insurance Deductible Letter of Credit (defined below)
is in full force and effect, Five Hundred Thousand Dollars ($500,000); and
(4) providing coverage for contingent liability from Operation of Building Laws,
Demolition Costs and Increased Cost of Construction under an “Ordinance or Law
Coverage” or “Enforcement” endorsement if any of the improvements or the use of
each individual Property Location shall at any time constitute legal
non-conforming structures or uses. The full replacement cost shall be
redetermined from time to time (but not more frequently than once in any
twenty-four (24) calendar months) at the request of Landlord by an appraiser or
contractor designated and paid by Tenant and approved by Landlord, or by an
engineer or appraiser in the regular employ of the insurer and at the expense of
Tenant. After the first appraisal, additional appraisals may be based on
construction cost indices customarily employed in the trade. For purposes of
this Section 6.01(a)(i), the term “Insurance Deductible Letter of Credit” shall
mean a letter of credit, combined for ShopKo Stores Operating Co., LLC
(“ShopKo”) and Pamida Stores Operating Co., LLC (“Pamida”) so long as they
jointly procure insurance, in an amount equal to Four Hundred Thousand Dollars
($400,000.00), naming Landlord or, at Landlord’s option, its Mortgagee (as
defined in Section 17.01 below) as the sole beneficiary thereof, which letter of
credit shall (A) be a transferable, clean, irrevocable, unconditional, standby
letter of credit in form, substance and amount reasonably satisfactory to
Landlord in its reasonable discretion, issued or confirmed by a commercial bank
with a long term debt obligation rating of “AA” or better (or a comparable long
term debt obligation rating) as assigned nationally-recognized statistical
rating agency, (B) be payable upon presentation of a sight draft only to the
order of Landlord or its Mortgagee at a New York City bank, (C) have an initial
expiration date of not less than one (1) year and shall be automatically renewed
for successive twelve (12) month periods for the Term, (D) provide for multiple
draws, and (E) be transferable by Landlord or its Mortgagee, and its successors
and assigns at a New York City bank.
(ii)    Commercial General Liability insurance (“Liability Insurance”) against
liability for bodily injury and death, property damage, personal and advertising
injury, liquor (to the extent liquor is sold or manufactured on any Property
Location), optometrist and druggist professional liability (to the extent
optometric and pharmacy operations exist on any Property Location) on each
Property Location, such Liability Insurance (1) to be on an “occurrence” form
with a combined single limit of not less than One Million Dollars ($1,000,000)
per occurrence and Two Million Dollars ($2,000,000) in the aggregate and to
continue at not less than the aforesaid limit until required to be changed by
Landlord in writing by reason of changed economic conditions making such
protection inadequate; and (2) to provide coverage for premises and operations,
products and completed operations on an “if any” basis, independent contractors,
blanket contractual liability for all written and oral contracts and contractual
liability covering the indemnities contained

10
PHIL1 681004v.14



--------------------------------------------------------------------------------



in this agreement. The deductible for Liability Insurance coverage shall not
exceed Two Hundred Fifty Thousand Dollars ($250,000).
(iii)    Workers’ Compensation insurance providing statutory benefits and
Employers Liability insurance with a limit of at least One Million Dollars
($1,000,000) for all Persons employed by Tenant at or in connection with each
Property Location;
(iv)    Business Interruption/Loss of Rents insurance (1) covering all risks
required to be covered by the insurance provided for in Section (i) above;
(2) in an amount equal to one hundred percent (100%) of the projected gross
income from each individual Property Location (on an actual loss sustained
basis) for a period continuing until the restoration of the individual Property
Location is completed; the amount of such business interruption/loss of rents
insurance shall be determined prior to the signing of this Lease and at least
once each year thereafter based on Tenant’s reasonable estimate of the gross
earnings including one hundred percent (100%) of rent payables for the
succeeding twenty-four (24) month period, and (3) containing an extended period
of indemnity endorsement which provides that after the physical loss to the
Buildings, improvements or Tenant’s Personalty has been repaired, the continued
loss or income will be insured until such income either returns to the same
level it was at prior to the loss, or the expiration of six (6) months from the
date that the applicable individual Property Location is repaired or replaced
and operations are resumed, whichever first occurs, and notwithstanding that the
policy may expire prior to the end of such period;
(v)    Comprehensive Boiler and Machinery insurance, if applicable, in an amount
equal to the greater of Five Million Dollars ($5,000,000) or full replacement
cost of the Buildings, improvements and Tenant’s Personalty on terms consistent
with the “All Risk” Property insurance required under subsection (i) above;
(vi)    Flood insurance, if any portion of a Building is located in an area
identified by the Secretary of Housing and Urban Development or any successor
thereto as an area having special flood hazard pursuant to the National Flood
Insurance Act of 1968, the Flood Disaster Protection Act of 1973 or the National
Flood Insurance Reform Act of 1994, as each may be amended, or any successor law
(the “Flood Insurance Acts”), of the following types and in the following
amounts (1) coverage under policies issued pursuant to the Flood Insurance Acts
(the “Flood Insurance Policies”) in an amount equal to the maximum limit of
coverage available for the applicable individual Property Location under the
Flood Insurance Acts, subject only to customary deductibles under such policies
and (2) Excess Flood Insurance in an amount equal to the greater of (x) one
hundred percent (100%) of replacement cost of the Buildings (including the
improvements) located in the applicable individual Property Location, or (y) Ten
Million Dollars ($10,000,000) for Property Locations outside Flood Zone A or V;
(vii)    Earthquake insurance for locations with Probable Maximum Loss
percentages of 20 (PML 20%) or greater, and sinkhole and mine subsidence
insurance in amounts equal to one times (1x) the probable maximum loss of each
individual Property Location as determined by Landlord in its sole discretion
and in form and substance satisfactory to Landlord, provided that with the
exceptions for limits and deductibles the Earthquake insurance shall be on terms
consistent with the “All Risk” Property insurance under subsection (i) above:

11
PHIL1 681004v.14



--------------------------------------------------------------------------------



(viii)    Umbrella Liability insurance in an amount not less than Seventy Five
Million Dollars ($75,000,000) per occurrence on the forms of Primary Commercial
General Liability, Employers Liability, Optometrist Professional Liability and
Druggist Professional Liability;
(ix)    At all times during which structural construction, repairs or
alterations (including Capital Improvements) are being made with respect to the
Buildings and the other improvements (1) Owner’s Contingent or Protective
Liability insurance covering claims not covered by or under the terms or
provisions of the insurance provided in Section (ii) above; and (2) Builders
Risk insurance on a completed value form covering against “all risks” insured
against pursuant to Section (i) above shall include permission to occupy each
individual Property Location, and shall contain an agreed amount endorsement
waiving coinsurance provisions;
(x)    Insurance against terrorism, terrorist acts or similar acts of sabotage
(“Terrorism Insurance”) with coverage amounts of not less than Two Hundred
Million and 00/100 Dollars ($200,000,000.00) (the “Terrorism Insurance Required
Amount”). Notwithstanding the foregoing sentence, Tenant shall not be obligated
to expend more than One Hundred Fifty Thousand Dollars ($150,000), increased
annually based on increases in the CPI, in any fiscal year on insurance premiums
for Terrorism Insurance (the “Terrorism Insurance Cap”). If the cost of the
Terrorism Insurance Required Amount exceeds the Terrorism Insurance Cap, Tenant
shall purchase the maximum amount of Terrorism Insurance available with funds
equal to the Terrorism Insurance Cap;
(xi)    With respect to each Property Location on which Tenant maintains a tank
for the storage of Hazardous Materials, storage tank liability insurance that
provides for corrective action, third party liability coverage, clean-up costs
and defense costs at all times during the Term in an amount not less than those
limits required to satisfy the financial responsibility requirements as
determined by Title 40 the Code of Federal Regulations, but in no event less
than Two Million Dollars ($2,000,000) per occurrence and Four Million Dollars
($4,000,000) in the aggregate (“Tank Insurance”); and
(xii)    Such other insurance and in such amounts from time to time that
Landlord or its Mortgagee may reasonably request against such other insurable
hazards which at the time are commonly insured against for property similar to
each individual Property Location in or around the region in which the each
individual Property Location is located.
(b)    Landlord shall be named as an “additional insured” for Liability
Insurance, as an “additional named insured” and as a “loss payee” for Property
Insurance, as an “additional insured” for Tank Insurance, and as a “loss payee”
for rental value or business interruption insurance. If any Property Location
shall be subject to any Mortgage (as defined in Section 17.01), the applicable
Liability Insurance shall, if required by such Mortgage, name the Mortgagee (as
defined in Section 17.01) as an additional insured and the Property, Business
Interruption/Loss of Rents, Boiler and Machinery, Flood, Earthquake and
Terrorism insurance shall name the Mortgagee as a “loss payee” under a standard
“noncontributory mortgagee” endorsement or its equivalent. In the case of
Property, Boiler and Machinery, and Flood insurance, each policy shall contain a
so-called

12
PHIL1 681004v.14



--------------------------------------------------------------------------------



New York standard non-contributing mortgagee clause in favor of any Mortgagee
providing that the loss thereunder shall be payable to Landlord and Mortgagee,
as their interests may appear.
(c)    All of Tenant’s insurance policies required hereunder shall be in such
form and shall be issued by such responsible companies permitted to do business
in the state where the applicable Property Location is located. All such
companies shall have a rating of “A” or better for financial strength claims
paying ability assigned by Moody’s Investors Service, Inc. (if Moody’s Investors
Service, Inc. provides a rating for the insurer) and a rating of “A” or better
assigned by Standard & Poor’s Rating Group (“S&P”), provided that if any
insurance required is provided by a syndicate of insurers, the insurers with
respect to such insurance shall be acceptable if (1) the first layer of coverage
under such insurance shall be provided by carriers with a minimum financial
strength rating from S&P of “A” or better; (2) sixty percent (60%) (seventy-five
percent (75%) if there are four or fewer members in the syndicate) of the
aggregate limits under such policies must be provided by carriers with a minimum
financial strength rating from S&P of “A” or better; and (3) the financial
strength rating from S&P for each carrier in the syndicate shall have a
financial strength rating from S&P of at least “BBB”. All policies referred to
in this Lease shall be procured, or caused to be procured, by Tenant, at no
expense to Landlord, and for periods of not less than one (1) year. Evidence of
insurance (in form and substance reasonably acceptable to Landlord) shall be
delivered to Landlord on or before the Commencement Date and renewal evidence of
insurance not less than ten (10) days prior to the date of expiration of the
policies. Subject to the terms of Section 30 below, if Tenant fails to obtain
and maintain insurance coverages in accordance with this Article 6, then
Landlord, at Landlord’s sole option, upon fifteen (15) days prior written notice
to Tenant and Tenant’s failure to cure within said period, may, but shall not be
obligated to, procure such insurance on behalf of, and at the expense of,
Tenant, and if Landlord exercises such right and expends any funds to obtain
such insurance, Tenant shall reimburse Landlord for such amounts upon demand
with interest accruing at the Default Interest rate provided in Section 31.07,
from the time of payment by Landlord until fully paid by Tenant immediately upon
written demand therefor by Landlord. It is understood that any such sums for
which Tenant is required to reimburse Landlord shall constitute Rent under this
Lease.
(d)    Tenant shall not carry separate insurance concurrent in form or
contributing in the event of loss with that required by this Lease to be
furnished by Tenant, unless Landlord and each Mortgagee is included therein as
additional named insureds with any loss payable as provided in this Lease.
Tenant shall promptly notify Landlord of the carrying of any such separate
insurance and shall cause evidence of the same to be delivered as required in
this Lease.
(e)    Tenant shall not violate or permit to be violated any of the conditions
or provisions of any of Tenant’s insurance policies required hereunder, and
Tenant shall so perform and satisfy or cause to be performed and satisfied the
requirements of the companies writing such policies so that at all times
companies of good standing shall be willing to write and continue such
insurance.
(f)    Each of Tenant’s insurance policies shall contain an agreement by the
insurer that such policy shall not be cancelled or modified without at least ten
(10) days’ prior written notice to Landlord and each Mortgagee, and contain
clauses or endorsements to the effect that no act or

13
PHIL1 681004v.14



--------------------------------------------------------------------------------



negligence of Tenant, or anyone acting for Tenant, or failure to comply with the
provisions of any policy which might otherwise result in a forfeiture of the
insurance or any part thereof, shall in any way affect the validity or
enforceability of the insurance insofar as Landlord is concerned. The Property
Insurance shall contain a waiver of subrogation by the insurer of any right to
recover the amount of any loss resulting from the acts or negligence of Landlord
or its agents, employees or licensees.
(g)    Each of Landlord and Tenant hereby waives any and every claim for
recovery from the other for any and all loss or damage to any Property Location
or to the contents thereof, whether such loss or damage is due to the negligence
of Landlord or Tenant or their respective agents or employees, which loss or
damage is insured pursuant to this Lease; provided, however, that the foregoing
waiver shall not be operative in any case where the effect thereof is to
invalidate any insurance coverage of the waiving party or increase the cost of
such insurance coverage. Each of Landlord and Tenant hereby waive all rights of
subrogation that they may have against each other.
(h)    It is expressly understood and agreed that (1) if any insurance required
hereunder, or any part thereof, shall expire, be withdrawn, become void by
breach of any condition thereof by Tenant, or become void or in jeopardy by
reason of the failure or impairment of the capital of any insurer, Tenant shall
immediately obtain new or additional insurance reasonably satisfactory to
Landlord and its Mortgagee; (2) the minimum limits of insurance coverage set
forth in this Section 6.01 shall not limit the liability of Tenant for its acts
or omissions as provided in this Lease; (3) Tenant shall procure policies for
all insurance for periods of not less than one year and shall provide to
Landlord and any servicer or Mortgagee of Landlord certificates of insurance or,
upon Landlord’s request, duplicate originals of insurance policies evidencing
that insurance satisfying the requirements of this Lease is in effect at all
times; and (4) Tenant shall pay as they become due all premiums for the
insurance required by this Section 6.01.
6.02    Blanket Policy. Property Insurance, at the option of Tenant, may be
effected by blanket policies issued to Tenant covering the entire Premises (or
any portion thereof) and other properties owned or leased by Tenant, provided
that the policies otherwise comply with the provisions of this Lease.
ARTICLE 7.    
RETURN OF PREMISES
7.01    Surrender of Possession. At the expiration or early termination of this
Lease with respect to any Property Location, Tenant shall surrender possession
of such Property Location to Landlord and deliver all keys to each of the
applicable Buildings to Landlord and make known to Landlord the combination of
all locks of vaults then remaining in each of such Buildings, and, subject to
the following paragraph, shall return such Property Location and all equipment
and fixtures of Landlord therein to Landlord in good working condition (subject
to Tenant’s rights contained in Article 11 and Section 9.02), reasonable wear
and tear, casualty and condemnation excepted.

14
PHIL1 681004v.14



--------------------------------------------------------------------------------



7.02    Trade Fixtures and Personal Property. Tenant’s merchandise, furniture,
machinery, trade fixtures, non-trade fixtures, inventory and other items of
personal property of every kind and description (collectively, “Tenant’s
Personalty”), shall belong to Tenant throughout the Term, and Tenant shall have
the right to remove Tenant’s Personalty from each Property Location and the
obligation to restore any damage to the applicable Property Location caused
thereby, such removal and restoration to be performed prior to the end of the
Term with respect to such Property Location or within twenty (20) days following
termination of this Lease or Tenant’s right of possession with respect to such
Property Location, whichever is earlier. If Tenant fails to remove such items,
Landlord may do so and thereupon the provisions of Section 16.04 shall apply.
7.03    Survival. All obligations of Tenant under this Article 7 shall survive
the expiration of the Term or earlier termination of this Lease.
ARTICLE 8.    
HOLDING OVER
If Tenant remains in possession of any Property Location after the expiration of
the Term with respect thereto, Tenant, at Landlord’s option and within
Landlord’s sole discretion, may be deemed a tenant on a month-to-month basis and
shall continue to pay Rent, except that Tenant shall pay Landlord one hundred
twenty-five percent (125%) of the Base Rent Allocation applicable to such
Property Location then applicable to the final Lease Year of the Term for the
period Tenant remains in possession of such Property Location. The foregoing
provisions shall not serve as permission for Tenant to holdover, nor serve to
extend the Term for any Property Location (although Tenant shall remain bound to
comply with all provisions of this Lease with respect to each Property Location
until Tenant vacates such Property Location, and shall be subject to the
provisions of Article 7).
ARTICLE 9.    
CONDITION AND CARE OF PREMISES
9.01    As-Is Condition. Tenant acknowledges and agrees that Tenant accepts each
Property Location in “AS-IS, WHERE-IS” condition and agrees that Landlord makes
no representation or warranty as to the condition thereof Tenant further
acknowledges and agrees that, prior to the Commencement Date, Tenant or an
affiliate of Tenant was in sole and exclusive possession and control of each
Property Location.
9.02    Tenant’s Obligations. Subject to Tenant’s rights set forth in Article 11
below and this Section 9.02, Tenant shall maintain, or cause to be maintained,
in good working order each Property Location, including the Building and any
other improvements located thereon, the equipment serving the Building, and the
other improvements located thereon, including, without limiting the generality
of the foregoing, roofs, foundations and appurtenances to the Building, all
mechanical, electrical, plumbing, and heating, air-conditioning and ventilation
systems located in or otherwise serving such Building, and all water, sewer and
gas connections, pipes and mains which service such Building which neither any
public utility company nor a public authority is obligated to repair and
maintain, and shall put, keep and maintain each Building, and the other
improvements on such Parcel in good working order and make all repairs therein
and thereon,

15
PHIL1 681004v.14



--------------------------------------------------------------------------------



interior and exterior, structural and nonstructural, necessary to keep the same
in good working order and to comply with all applicable Laws, howsoever the
necessity or desirability therefor may occur. When used in this Lease, the term
“repairs” shall include all alterations, installations, replacements, removals,
renewals and restorations, and the phrase “good working order” or “good working
condition” means good working order or good working condition, reasonable wear
and tear, casualty and condemnation excepted. Notwithstanding the foregoing,
(a) Tenant also shall perform common area maintenance and repairs and other
duties with respect to any Property Location or any adjoining property to the
extent that Landlord is required to do so under any REAs (whereupon Tenant shall
be entitled to reimbursement from any third party pursuant to any such REAs),
and (b) so long as no Default has occurred and is continuing and subject to
Tenant’s obligation to maintain each Property Location in good working order as
set forth above, Tenant shall not be required to make any structural or capital
repairs or improvements to any Property Location during the last two (2) years
of the Term for such Property Location. For purposes of this Section 9.02, “the
last two (2) years of the Term” refers to the final years of the Term with
respect to a Property Location, as extended, and Tenant’s obligations to repair
and maintain such Property Location will continue during the last two (2) years
of the initial Term with respect thereto or any Extension Period with respect
thereto for which Tenant has exercised its Extension Option.
9.03    Landlord Not Obligated. Landlord shall not be required to furnish any
services, utilities or facilities whatsoever to the Premises, nor shall Landlord
have any duty or obligation to make any alteration, change, improvement,
replacement, restoration or repair to, or to demolish, the Buildings or any
other improvements presently or hereafter located on the Parcels. Tenant assumes
the full and sole responsibility for the condition, operation, repair,
alteration, improvement, replacement, maintenance and management of the
Premises, including any Building or any other improvements.
9.04    Compliance with REA(s). Notwithstanding anything to the contrary
contained herein, it is expressly understood and agreed by and between Landlord
and Tenant that any Property Location may be subject to construction, operating,
development, cross easement and reciprocal easement agreements or other
declarations, covenants, restrictions or easement agreements in effect as of the
Effective Date, or subsequently entered into as provided in this Section 9.04 or
Article 26, in favor of an owner of adjoining property or to which Landlord is a
party or that are binding on Landlord or the Premises or that are a matter of
public record affecting such Property Location or any portions thereof, or any
similar agreements, as may be amended from time to time (hereinafter each
referred individually as an “REA” and collectively as the “REAs”), and Tenant,
for itself and any permitted assignee or subtenant, hereby covenants and agrees
to comply with, perform all obligations (whether those of Tenant or Landlord)
under and not violate any provision of the REAs. Tenant shall pay or cause to be
paid, in a timely manner, all charges, costs and other obligations imposed on or
with respect to the Premises or Landlord pursuant to any REAs. Neither Landlord
nor Tenant shall grant or agree to any new REA affecting a Property Location or
to any consents, approvals, waivers, modifications, amendments or terminations
of any REA in existence as of the Effective Date (collectively, an “REA Change”)
without the prior written consent of the other party in each instance, which
consent shall not be unreasonably withheld, delayed or conditioned; provided,
however, with respect to the development of previously subdivided outlots owned
by Tenant that are not part of the Premises, Tenant shall have the right to
consent to such outlot

16
PHIL1 681004v.14



--------------------------------------------------------------------------------



development on behalf of Landlord under any REA (or Landlord shall execute a
consent, in form and substance reasonably satisfactory to Landlord, upon the
reasonable request of Tenant) so long as Tenant represents to Landlord that such
development does not materially and adversely affect the use or operation of or
access to or from the applicable Property Location and the development will not
(a) cause any portion of such Property Location to be in violation of any Legal
Requirements, (b) create any liens on such Property Location, or (c) violate the
terms of any document or instrument of record encumbering such Property
Location, including without limitation, any REA. In any instance in which a
party requests the consent of the other party to an REA Change, the other party
shall respond to such request within twenty (20) days; provided, that if there
is no response within said twenty (20) day period, consent shall be deemed to
have been given upon the expiration of said twenty (20) day period. Landlord
agrees that Tenant shall enjoy the access, parking, easement and right to
receive services and benefits that inure to Landlord under all REAs, concerning
such access, parking, easement rights or the right to receive services
thereunder. Landlord hereby grants unto Tenant the rights of enforcement and
audit with respect to all of the REAs on Landlord’s behalf, at Tenant’s sole
cost and expense. If Tenant cures a default or enforces performance by the other
owner or other party to an REA in accordance with an REA and in doing so spends
money, or if at the time in question Tenant is performing the common area
maintenance under that REA and the adjacent owner or other party fails to pay
its share of expenses, Landlord grants Tenant, to the extent granted under the
REA, the right to collect reimbursement from the adjacent owner or the other
party to said REA, provided that Landlord shall have no liability to Tenant with
respect to any amounts paid or costs incurred by Tenant. Landlord agrees that,
upon Tenant’s request and at Tenant’s sole cost and expense, Landlord will
enforce the terms of any REAs for the benefit of Tenant. Except to the extent of
Landlord’s willful wrongful acts or gross negligence (provided that the term
“gross negligence” used in this Section shall not include gross negligence
imputed as a matter of law to any of the Landlord Indemnified Parties solely by
reason of Landlord’s interest in any Property Location or Tenant’s failure to
act in respect of matters which are or were the obligation of Tenant under this
Lease), Tenant agrees that it will defend, indemnify and hold harmless the
Landlord Indemnified Parties from and against any and all Losses arising from or
related to a default by Tenant under the REAs, that continues beyond applicable
notice and cure periods, and any enforcement actions described in this Section.
Promptly after the request of Tenant, Landlord shall execute such documents as
may be reasonably requested by Tenant in connection with any REA so that to the
extent permitted by such REA, (i) Tenant is entitled to directly receive any
notices under the REA (with a required copy to Landlord), (ii) Tenant, together
with Landlord, is named as a co‑insured under any insurance policies required to
be maintained by any other party under the REA, (iii) Tenant, together with
Landlord, is afforded the benefit of all rights, easements, licenses and
benefits afforded to the Property Location under the REA, and (iv) Tenant is
able to directly enforce and audit the REA and to directly exercise all rights
and remedies in connection with any breach of the REA by any other party.
9.05    Intentionally Omitted.
9.06    Warranties. Landlord hereby assigns, without recourse or warranty
whatsoever, to Tenant (to the extent assignable), (a) all claims against third
parties for damages to the Premises to the extent that such damages are Tenant’s
responsibility to repair pursuant to the provisions of this Lease, and (b) all
warranties, guaranties and indemnities, express or implied, and similar rights

17
PHIL1 681004v.14



--------------------------------------------------------------------------------



which Landlord may have against any manufacturer, seller, engineer, contractor
or builder in respect of any of the Property Locations, including, but not
limited to, any rights and remedies existing under contract or pursuant to the
Uniform Commercial Code (collectively, the “Warranties”). Tenant shall take all
commercially reasonable action necessary to preserve the rights under the
Warranties assigned hereunder. Upon the occurrence of a Default and the
Landlord’s exercise of its remedies under Section 16.02 hereof or the expiration
or sooner termination of this Lease, the Warranties shall automatically revert
to Landlord. The foregoing provision of reversion shall be self-operative and no
further instrument of reassignment shall be required.
ARTICLE 10.    
RIGHTS RESERVED TO LANDLORD
Landlord reserves the right, exercisable without notice and without liability to
Tenant for damage or injury to property, Person or business and without
effecting an eviction or disturbance of Tenant’s use or possession or giving
rise to any claim for setoff or abatement of rent or affecting any of Tenant’s
obligations under this Lease, (a) at any time during the one hundred twenty
(120) days prior to the expiration of the Term with respect to any Property
Location, to exhibit such Property Location at reasonable hours upon prior
notice to Tenant and giving Tenant the opportunity to have its representative
accompany the group performing such exhibition, and (b) to decorate, remodel,
repair, alter or otherwise prepare each Property Location for re-occupancy at
any time after a Default by Tenant under this Lease and Tenant surrenders such
Property Location to Landlord.
ARTICLE 11.    
ALTERATIONS
11.01    Alterations. Tenant shall have the sole and complete right and
authority, without Landlord’s consent or approval but subject to the provisions
contained in any REAs and Overleases relating to alterations, to alter or change
each Property Location in any way, including, without limitation, dividing each
Property Location (excluding any subdivision of any land) and adding additional
signage; provided that (i) Tenant gives Landlord prior written notice of any
material alterations, and (ii) at any one time Tenant may not make any proposed
structural alterations to any Property Location in excess of Two Million Dollars
($2,000,000) per Lease Year, increased annually based on increases in the CPI
(the “Alteration Cap”), without Landlord’s prior written consent, which consent
shall not be unreasonably, withheld, conditioned or delayed, it being
understood, however, that the refusal or failure of Landlord’s Mortgagee to
grant consent (to the extent required and applicable) to the alterations shall
be a reasonable basis for Landlord to withhold its consent. For the purposes of
this Lease, the term “structural” shall mean the roof, foundation or
load-bearing walls of any Building. In addition, Tenant shall not demolish,
replace or materially alter any structural or non-structural portions of any
Building or any other improvements located on a Property Location, or any part
thereof, or make any addition thereto, whether voluntary or in connection with a
repair or Restoration (as defined in Section 14.01) required by this Lease
(collectively, the “Capital Improvement”), unless Tenant shall comply with the
following requirements:
(a)    Each Capital Improvement, when completed, shall be of such a character as
not to materially reduce the value of the applicable Property Location below its
value immediately before construction of such Capital Improvement was commenced;

18
PHIL1 681004v.14



--------------------------------------------------------------------------------



(b)    Each Capital Improvement shall be made with reasonable diligence (subject
to Force Majeure) and in a good and workmanlike manner and in compliance with
all applicable permits and authorizations and, as applicable, any of the REAs
and Overleases. No Capital Improvement shall impair the safety or structural
integrity of the applicable Building;
(c)    In connection with the construction of any Capital Improvement, the
applicable Property Location and the assets of Landlord shall (subject to the
provisions of Article 26) at all times be free of liens for work, services,
labor and materials supplied or claimed to have been supplied to the applicable
Property Location;
(d)    No structural Capital Improvement shall be undertaken without obtaining
the insurance required by Section 6.01 hereof, and “all risk” builder’s risk
property insurance for the full replacement cost of the subject Capital
Improvement on a completed value basis;
(e)    No Capital Improvement shall be undertaken until Tenant shall have
procured and paid for, insofar as the same may be required from time to time,
all permits and authorizations of all governmental authorities for such Capital
Improvement. Landlord shall join in the application for such permit or
authorization and cooperate with Tenant and execute any additional documents as
may be necessary to allow Tenant to complete the alterations and changes,
provided it is made without cost, liability, obligation or expense to Landlord.
Tenant agrees that it will defend, indemnify and hold harmless the Landlord
Indemnified Parties from and against any and all Losses arising from or related
to construction of any Capital Improvements and any failure to comply with the
requirements in connection with a Capital Improvement as described in this
Section;
(f)    All Capital Improvements shall be deemed a part of the Premises and,
except as set forth in Section 7.02, belong to Landlord at the expiration or
early termination of the Term, and Tenant shall execute and deliver to Landlord
such instruments as Landlord may require to evidence the ownership by Landlord
of such Capital Improvements; and
(g)    Excluding Capital Improvements required as a result of any condemnation
or casualty or required to comply with Legal Requirements, the maximum costs of
Capital Improvements that are not substantially complete or not fully paid for
by Tenant, at any one time, shall not exceed Thirty Million Dollars
($30,000,000), increased annually based on increases in the CPI.
Upon completion of the Capital Improvements, Tenant shall promptly provide
Landlord with (1) an architect’s certificate certifying that the Capital
Improvements have been completed in conformity with the plans and specifications
therefor (if the alterations are of such a nature as would customarily require
the issuance of such certificate from an architect), (2) a certificate of
occupancy (if the alterations are of such a nature as would require the issuance
of a certificate of occupancy under applicable Laws), and (3) any other
documents or information reasonably requested by Landlord.
ARTICLE 12.    
ASSIGNMENT AND SUBLETTING

19
PHIL1 681004v.14



--------------------------------------------------------------------------------



12.01    Assignment.
(a)    Subject to Section 12.07 below, Tenant shall have the right to assign or
transfer this Lease, either wholly or in part, or any interest hereunder,
without Landlord’s consent or approval, so long as Tenant shall remain liable
under this Lease. Upon the occurrence of any assignment: (1) Tenant shall
provide to Landlord notice thereof, along with a copy of such assignment and, if
applicable, an officer’s certificate of Tenant, in the form attached hereto as
Schedule 12.01, certifying that the conditions set forth in Section 12.01(b)
below have been satisfied; (2) Landlord shall enter into a separate lease with
assignee as to the applicable Property Location assigned upon substantially the
same terms and conditions as this Lease (except for such provisions which by
their terms are not applicable to such Property Location assigned), including,
without limitation, (A) the base minimum rent of such Property Location assigned
is equal to or greater than the Base Rent Allocation for such Property Location,
(B) the lease term for such assignment is at least equal to the then remaining
Term applicable to such Property Location, and (C) the use of such Property
Location will not violate any Laws or REAs or Overleases; (3) no default under a
Property Location that has been assigned to a third party by Tenant in
accordance with and pursuant to the requirements of the provisions of this
Section 12.01 (an “Assigned Lease”) shall constitute a Default under this Lease,
and no Default under this Lease shall constitute a default under an Assigned
Lease, and (4) this Lease shall be amended to release such Property Location
from this Lease and to reduce the Base Rent by the Base Rent Allocation for such
Property Location, with all other teens and conditions of this Lease remaining
in full force and effect.
(b)    Notwithstanding any provision contained in Section 12.01(a), but subject
to Section 12.07 below, as to that Property Location assigned, Tenant’s
obligations under this Lease shall terminate entirely and, except for any
liabilities of Tenant which accrued prior to the date of assignment, Tenant
shall be released of any liability under this Lease so long as the following
requirements are met: (i) the assignee has an investment rating of “BBB” or
better from Standard and Poor’s (or an equivalent rating or shadow rating from
another nationally recognized statistical rating service), or (ii) at the time
of the proposed assignment, the assignee (1) has a tangible net worth as
determined in accordance with generally accepted accounting principles
consistently applied (“Tangible Net Worth”) of at least Fifty Million Dollars
($50,000,000), and (2) meets or exceeds an EBITDAR Ratio (calculated on a
trailing twelve (12) month basis at the time of such test) (as defined in
Section 30.06(c)) of 1.60 to 1, and (3) has an annual revenue of at least Six
Hundred Million Dollars ($600,000,000), or (iii) the assignee has a Tangible Net
Worth of at least Two Hundred Fifty Million Dollars ($250,000,000); provided,
however, that Tenant may satisfy any one of the foregoing conditions of assignee
by providing, or causing to be provided, a guaranty agreement, in form and
substance reasonably acceptable to and approved by Landlord, in writing, such
approval not to be unreasonably withheld or delayed, which guaranty shall be
from an entity that meets the requirements of (i), (ii) or (iii) set forth above
in this Section 12.01(b)
12.02    Change of Control. The following transactions, transfers or changes in
control or ownership of Tenant shall not constitute an assignment under the
terms of this Lease: (a) a transfer of Tenant’s entire interest in this Lease to
any entity in connection with intercompany corporate transfers whose ownership
is controlled by Tenant or Tenant’s parent or ultimate parent; or (b) a transfer
of Tenant’s entire interest in this Lease to any entity which has the power to
direct Tenant’s

20
PHIL1 681004v.14



--------------------------------------------------------------------------------



management and operation, or any entity whose management and operation is
controlled by Tenant or Tenant’s parent or ultimate parent or is under common
control with Tenant or Tenant’s parent or ultimate parent; or (c) a transfer of
Tenant’s entire interest in this Lease to any entity, a majority of whose voting
rights are owned by Tenant or Tenant’s parent or ultimate parent; (d) a transfer
to any entity into which or with which Tenant, its successors or assigns, is
merged or consolidated, in accordance with applicable statutory provisions of
merger or consolidation of entities, so long as the liabilities of the entities
participating in such merger or consolidation are assumed by the entity
surviving such merger or created by such consolidation; or (e) a sale of
substantially all of the stock of Tenant; or (f) a sale of substantially all of
the assets of Tenant to a single entity that expressly assumes this Lease; or
(g) a similar intercompany transaction to those described in (a), (b) or
(c) above; or (h) a similar corporate transaction to those described in (d), (e)
and (f) above. With respect to each of the transactions described in items (a),
(b), (c) and (g) above of this Section, Tenant shall remain liable under this
Lease. With respect to each of the transactions described in items (d), (e), (f)
and (h) above of this Section, Tenant’s obligations under this Lease shall
terminate entirely and Tenant shall be released of any liability under this
Lease, except for any liabilities of Tenant which accrued prior to the date of
such transaction.
12.03    Subletting and Non-Disturbance. Subject to Section 12.07 below, Tenant
shall have the right to sublet any Property Location or any portion thereof,
without Landlord’s consent or approval, so long as Tenant shall remain liable
under this Lease and Tenant delivers notice thereof to Landlord along with a
copy of any such sublease. Upon the request of Tenant from time to time, if
(a) the terms of a sublease were negotiated on an arm’s length basis with a
third party not affiliated with Tenant; (b) the base minimum rent per square
foot of the Property Location or portion thereof sublet for the term of such
sublease is equal to or greater than Base Rent Allocation PSF (as defined below)
for such Property Location; (c) the terms of the sublease shall have
substantially the same terms and conditions as this Lease, including, without
limitation, the same lease term (as applicable to the applicable Property
Location), rent escalations, covenants, escrows and reserves and financial
reporting requirements (except for such provisions which by their terms are not
applicable to such Property Location sublet); (d) the tenant under the sublease
at the time of the sublease (i) has an investment rating of “BBB” or better from
Standard and Poor’s (or an equivalent rating or shadow rating from another
nationally recognized statistical rating service) or (ii) at the time of the
proposed sublease, is a reputable, creditworthy tenant and meets or exceeds an
EBITDAR Ratio (calculated on a trailing twelve (12) month basis at the time of
such test) of 1.25 to 1; or (iii) at the time of the proposed sublease, has a
Tangible Net Worth of at least Twenty Five Million Dollars ($25,000,000),
(provided, however, that Tenant may satisfy any one of the foregoing conditions
of tenant under the sublease set forth in (d)(i), (ii) or (iii) above by
providing, or causing to be provided, a guaranty (in form and substance
reasonably acceptable to and approved by Landlord in writing, such approval not
to be unreasonably withheld or delayed) from an entity that meets any of the
foregoing requirements), (e) the sublease contains no other material provisions
that (i) benefit the subtenant and are unusual for a “market” sublease of the
type in question and (ii) are materially adverse to a landlord, and (f) Tenant
provides Landlord with an officer’s certificate of Tenant certifying compliance
with the criteria in subsections (a) through (e), and attaching a schedule of
rent calculations and other details supporting the certifications, in the form
attached hereto as Schedule 12.03, then Landlord shall execute and deliver to
such subtenant a written agreement substantially in the form attached hereto as
Exhibit D (an “NDA”), to the effect that, notwithstanding

21
PHIL1 681004v.14



--------------------------------------------------------------------------------



the termination of this Lease or Tenant’s possessory and other rights and
obligations under this Lease by Landlord, so long as such subtenant shall
continue to observe and perform all of its obligations under a sublease, such
subtenant and the rights of subtenant under any sublease shall not be disturbed
by Landlord but shall continue in full force and effect, Landlord shall assume
the obligations of the landlord under the sublease and no Default under this
Lease shall apply to any such sublease. For avoidance of doubt, the payment by
Tenant to a subtenant of a tenant allowance at the execution of the sublease
shall not be considered unusual. In the event of a termination of this Lease,
any sublease for which a NDA has been executed and delivered by Landlord shall
continue in full force and effect as a direct lease between Landlord and
subtenant, subject to the terms of such NDA. Landlord agrees to execute, and to
use commercially reasonable efforts to cause its Mortgagee to execute, such
documentation as may be reasonably required to effectuate the non-disturbance
contemplated herein, including, without limitation, estoppel letters,
recognition agreements and a non disturbance agreement, substantially in the
form attached hereto as Exhibit D. As used in this Lease the “Base Rent
Allocation PSF for any Property Location means the Base Rent Allocation for such
Property Location divided by the square footage of the building on such Property
Location as set forth in Exhibit M.
12.04    Assignment by Landlord.
(a)    As a material inducement to Landlord’s willingness to complete the
transactions contemplated by this Lease (the “Transaction”), Tenant hereby
agrees that Landlord may, from time to time and at any time and without the
consent of Tenant, engage in all or any combination of the following, or enter
into agreements in connection with any of the following or in accordance with
requirements that may be imposed by applicable securities, tax or other
Laws: the sale, assignment, grant, conveyance, transfer, financing, refinancing,
purchase or re-acquisition in whole or in part, of the Premises, any Property
Location, or this Lease, Landlord’s right, title and interest in this Lease, the
servicing rights with respect to any of the foregoing, or participations in any
of the foregoing, provided, however, in no event may Landlord disclose or permit
the disclosure of the financial information described in Section 31.17(c)
(except as otherwise provided therein) to any potential purchaser, assignee,
transferee or lender that owns or can direct the management, directly or
indirectly, of five (5) or more commonly managed retail locations. Without in
any way limiting the foregoing, the parties acknowledge and agree that Landlord,
in its sole discretion, may assign this Lease or any interest herein to another
Person (including without limitation, a taxable REIT subsidiary) in order to
maintain Landlord’s or any of its affiliates’ status as a REIT. In the event of
any such sale or assignment other than a security assignment, Tenant shall
attorn to such purchaser or assignee (so long as Landlord and such purchaser or
assignee notify Tenant in writing of such transfer and such purchaser or
assignee expressly assumes in writing the obligations of Landlord hereunder). At
the request of Landlord, Tenant will execute such documents confirming the sale,
assignment or other transfer and such other agreements as Landlord may
reasonably request, provided that the same do not increase the liabilities and
obligations, or decrease the rights, of Tenant hereunder in any manner
whatsoever, and Landlord shall reimburse the reasonable costs and expenses
incurred by Tenant related to the execution and delivery of such documents,
provided that such costs and expenses are in excess of the costs and expenses
Tenant may incur in connection with the performance of its obligations under
this Lease. Landlord shall be relieved, from and after the date of such transfer
or conveyance, of liability for the performance of any obligation of Landlord

22
PHIL1 681004v.14



--------------------------------------------------------------------------------



contained herein, except for any obligations or liabilities accrued prior to the
date of such assignment or sale.
(b)    In the event that from time to time Landlord desires to assign partially
its interest in this Lease with respect to one or more Property Locations
(including without limitation to one or more Control Affiliates of Landlord) (a
“Landlord Assignment Transaction”), then, subject to the terms of this Section
12.04(b), (i) Landlord shall prepare a landlord assignment lease agreement (or
landlord assignment lease agreements, in Landlord’s discretion) in the form of
Exhibit K attached hereto with respect to any such Property Locations (each, a
“Landlord Assignment Lease Agreement”); (ii) upon the assignment by Landlord,
this Lease shall be amended to exclude any such Property Locations from this
Lease, and the Base Rent hereunder shall be reduced by aggregate of the Base
Rent Allocations for such Property Locations; and (iii) the initial base rent
payable under any Landlord Assignment Lease Agreement shall equal the aggregate
of the Base Rent Allocations of the Property Locations demised under such
Landlord Assignment Lease Agreement. In such event, Tenant shall deliver two (2)
counterpart executed originals of any such new Landlord Assignment Lease
Agreement within seven (7) Business Days after delivery by Landlord to Tenant of
(1) a complete and accurate execution version of such Landlord Assignment Lease
Agreement (the “Landlord Assignment Lease Agreement Return Date”) and (2) a
certificate from an officer of Landlord in the form attached hereto as Exhibit
N. In addition, Landlord shall deliver and Tenant shall execute, deliver and
notarize, where applicable (or cause to be executed, delivered and notarized, as
applicable) to Landlord two (2) originals of each of the following documents
(collectively, the “Additional Landlord Assignment Documents”) within (7)
Business Days after written request from Landlord (the “Additional Landlord
Assignment Documents Return Date”) with respect to such Landlord Assignment
Lease Agreement: (A) a new guaranty substantially and materially in the form of
Exhibit L for the benefit of Landlord’s assignee, (B) a subordination,
non-disturbance and attornment agreement that may be requested by Tenant or
Landlord’s assignee’s lenders, substantially and materially in the form attached
hereto as Exhibit E (the “Assignment SNDA”), (C) a Landlord Agreement that may
be requested by Tenant or its lenders, substantially and materially in the form
attached hereto as Exhibit F (“Assignment Landlord Agreement”), (D) an estoppel
letter that may be requested by Landlord’s assignee or its lenders, or both,
substantially and materially in the form of Exhibit C, (E) a memorandum of lease
substantially and materially in the form of Exhibit G regarding the Landlord
Assignment Lease Agreement, (F) an amendment to this Lease removing the
applicable Property Locations and reducing Base Rent hereunder as provided
herein substantially and materially in the form attached hereto as Exhibit O,
and (G) a termination of any memorandum of lease regarding this Lease that
encumbers any of the applicable Property Locations substantially and materially
in the form attached hereto as Exhibit P. Without limiting the foregoing, Tenant
agrees to cooperate reasonably with Landlord in connection with any such
assignment at Landlord’s sole cost and expense. Without limiting Section 31.04,
from and after the effective date of any such Landlord Assignment Lease
Agreement, Landlord shall be automatically released (without need for any
further agreement or other document) from any liability thereafter arising with
respect to the Property Locations covered thereby but shall not be released for
liabilities that arose or existed prior with respect thereto (unless Landlord’s
assignee fully assumes all such liabilities). In no event shall Landlord have
any liability under any Landlord Assignment Lease Agreement. Tenant agrees that
any Landlord Assignment Agreement may be, in Landlord’s sole discretion, a
“master lease” agreement covering multiple Property Locations,

23
PHIL1 681004v.14



--------------------------------------------------------------------------------



which Landlord Assignment Lease agreement may include, in Landlord’s sole
discretion alternative provisions as described in notes to the form of Landlord
Assignment Lease Agreement attached hereto as Exhibit K. In addition, any
Landlord assignee that is a Landlord’s Control Affiliate may, in its sole
discretion, elect to conform the terms of such Landlord Assignment Lease
Agreement (other than base rent thereunder) covering five (5) or more Property
Locations to this Lease, rather than to the form of Landlord Assignment Lease
Agreement attached hereto as Exhibit K. . (As used herein, “Control Affiliate”
means, in relation to any Person, any other Person directly or indirectly
controlling, controlled by, or under common control with, the first Person. For
purposes of this definition, “control” (including with correlative meanings, the
terms “controlling”, “controlled by” and “under common control with”) means the
possession directly or indirectly of the power to direct or cause the direction
of the management and policies of a Person, whether through the ownership of
voting securities, by contract or otherwise.) Notwithstanding anything to the
contrary contained in this Lease, Landlord agrees that it shall not (y)
effectuate any Landlord Assignment Transaction (or any other sale, assignment,
transfer or otherwise of any Property Location or portion thereof by Landlord)
hereunder prior to June 1, 2021 that would cause as of the date of the
consummation of such Landlord Assignment Transaction (or such other sale,
assignment, or transfer) Base Rent under this Lease to be reduced below
$20,000,000, or (z) assign, sell or otherwise transfer any Property Location
that contains any outlots as set forth on Schedule 12.04(b) (collectively, the
“Sale Restriction”). In addition, if Tenant reasonably determines that any
initial base rent to be paid under any Landlord Assignment Lease Agreement would
result in such Landlord Assignment Lease Agreement being treated as a capital
lease under GAAP as of the date of the consummation of the applicable Landlord
Assignment Transaction (and such Landlord Assignment Lease Agreement would not
otherwise be treated as a capital lease under GAAP) (“Capital Lease Treatment”),
Tenant may notify Landlord of same prior to the earlier of (u) five (5) Business
Days following delivery by Landlord to Tenant of any complete and accurate
execution version of any Landlord Assignment Lease Agreement, or (v) five (5)
Business Days following any written request from Landlord to Tenant for Tenant’s
reasonable determination whether or not any initial base rent described in such
request under any proposed Landlord Assignment Lease Agreement described in such
request would result in Capital Lease Treatment for such Landlord Assignment
Lease Agreement. After receiving any such notice from Tenant, Landlord may
elect, in its sole discretion, to either (AA) reasonably negotiate with Tenant a
reduced initial base rent amount that will not directly result in Capital Lease
Treatment for such Landlord Assignment Lease Agreement, in which event such
reduction in initial base rent shall be reflected in the applicable Landlord
Assignment Lease Agreement, and the Base Rent and Base Rent Allocations
hereunder shall also be adjusted hereunder as Landlord and Tenant may reasonably
determine (and evidenced by a written amendment hereto by and between Landlord
and Tenant), including without limitation such that at the consummation of such
Landlord Assignment Transaction the Base Rent hereunder plus the amount of such
initial base rent under such Landlord Assignment Lease Agreement plus the
initial base rents any other Landlord Assignment Lease Agreements that are a
part of such Landlord Assignment Transaction equals the Base Rent hereunder
immediately preceding such Landlord Assignment Transaction, or (BB) modify, in a
manner reasonably acceptable to Tenant, the Landlord Assignment Lease Agreement,
such that it expressly evidences an assignment of a portion of this Lease as of
the date of the consummation of such Landlord Assignment Transaction, rather
than a new and separate lease commencing as of the date of the consummation of
such Landlord Assignment Transaction (either such adjusted or modified Landlord
Assignment Lease

24
PHIL1 681004v.14



--------------------------------------------------------------------------------



Agreement referenced in clause (AA) or (BB) to be hereinafter referred to as a
“Replacement Landlord Lease Assignment Agreement”). Without limiting any other
obligation herein (including without limitation Tenant’s obligation under clause
(v) in this subsection (b) above or clause (AA) or (BB) in this subsection (b)
above), Landlord agrees that if Tenant notifies Landlord of Tenant’s reasonable
determination of Capital Lease Treatment for any Landlord Assignment Lease
Agreement within five (5) Business Days after Landlord has delivered to Tenant a
complete and accurate execution version thereof, Tenant shall not have any
obligation, and shall not be required, to execute and deliver such Landlord
Assignment Lease Agreement or the related Additional Landlord Assignment
Documents to Landlord (provided, however, that the foregoing shall not limit
Tenant’s obligation to deliver to Landlord two (2) executed counterparts of any
complete and accurate execution version of any Replacement Landlord Assignment
Lease Agreement delivered by Landlord to Tenant hereunder, or any other related
Additional Landlord Assignment Documents, in connection with a Landlord’s
election described in clause (AA) or (BB) above, within seven (7) Business Days
after delivery of such documents by Landlord to Tenant (which seventh (7th)
Business Day shall be the Landlord Assignment Lease Agreement Return Date or
Additional Landlord Assignment Documents Return Date, respectively, for such
documents). Landlord agrees to obtain and deliver to Tenant within one (1)
Business Day after the consummation of any Landlord Assignment Transaction
fully-executed (and, where applicable, notarized) versions of any Assignment
SNDA and Assignment Landlord Agreement (each as applicable) as a condition to
the effectiveness of such Landlord Assignment Transaction. Landlord will provide
to Tenant copies of each Landlord Assignment Lease Agreement,= and other
Additional Landlord Assignment Documents each within seven (7) Business Days
after the consummation of the applicable Landlord Assignment Transaction.
12.05    Substitution. Subject to Section 12.07 below, Tenant shall have the
right to substitute like-kind assets for any Property Locations; provided,
however, that (1) Tenant shall not have any such substitution right if the
substitution of any Property Location would cause Landlord to recognize income
or gain from a “prohibited transaction” as defined under Section 857(b)(6) of
the Internal Revenue Code of 1986, as the same may be amended from time to time
(the “Code”) or such substituted like-kind asset is not “real property” under
Section 856 of the Code, and (2) Landlord may irrevocably elect to retain the
Property Locations that Tenant requests for substitution. If Tenant elects to
conduct a substitution such that another unencumbered property location or
locations (the “Substitute Property”) is substituted for a Property Location
being released:
(a)    Tenant shall reimburse Landlord for substitution fees, costs and expenses
(including without limitation, fees and expenses related to legal opinions)
charged by Landlord’s Mortgagee and other out-of-pocket fees and costs
reasonably and actually incurred by Landlord in connection with such
substitution;
(b)    Subject to the requirements set forth in this Section 12.05, Landlord
covenants that it shall provide Tenant with such cooperation as Tenant may
reasonably request to qualify any exercise by Tenant of a substitution right
under this Section 12.05 as a transaction qualifying under Section 1031 of the
Code, provided, however, that (i) Landlord shall not be obligated to pay, suffer
or incur any additional expenses or liabilities as a result of cooperating in
Tenant’s exchange and Landlord shall not be obligated to acquire any other real
property in

25
PHIL1 681004v.14



--------------------------------------------------------------------------------



connection with Tenant’s exchange; (ii) Landlord shall not have any liability to
Tenant for failure of the exchange to qualify under the Code; (iii) except as
otherwise expressly provided in this Lease, any assignment(s) made by Tenant in
connection with such exchange shall not relieve Tenant of its obligations under
this Lease; and (iv) the completion of one or more tax-deferred exchanges is not
a condition to the performance by Tenant of the obligations of Tenant set forth
in this Lease; and
(c)    The substitution shall comply with the substitution requirements, if any,
of Landlord’s Mortgagee related to substitution, as well as the following:
(i)    the Substitute Property shall be made subject to this Lease with no
decline in Base Rent or any other Rent due hereunder;
(ii)    the appraised value of the Substitute Property shall be equal to or
greater than the appraised value of the Property Location being released (each
such appraisal having been prepared within one hundred eighty (180) days prior
to the release and substitution date);
(iii)    the Substitute Property shall have a store level profitability equal to
or greater than the store level profitability of the Property Location being
released;
(iv)    to the extent required by its Mortgagee, Landlord shall have obtained
(A) the written consent of its Mortgagee to such substitution, and
(B) confirmation from each statistical rating agency that has assigned a rating
to securities sold in any securitization in which any loan related to a Mortgage
has been included that such Substitute Property shall not result in the
downgrade, withdrawal or qualification of any securities backed by such
respective loan;
(v)    no Default under this Lease has occurred and is continuing;
(vi)    the Property Location being substituted shall be released from this
Lease; and
(vii)    with respect to the Substitute Property, Landlord and its Mortgagee
shall have received an engineering report and an environmental report, dated not
more than one hundred eighty (180) days prior to the proposed date of
substitution, acceptable to Landlord and its Mortgagee.
12.06    Concessionaires. Notwithstanding anything herein to the contrary,
Tenant shall have the right, without Landlord’s consent or approval, to sublease
or license any portion of any Property Location to concessionaires consistent
with Tenant’s typical store operations, including without limitation, the
existing license agreement between Tenant and Payless dated July 23, 1999, as
amended; provided that (a) the term of such sublease or license shall not extend
beyond the period that ends one day before the expiration of the Term applicable
to the Property Location to which such sublease or license relates; and (b)
Tenant makes commercially reasonable efforts to provide to Landlord copies of
any such sublease (provided that the failure to deliver the same shall not
constitute a default by Tenant under this Lease). In addition, Tenant shall
deliver to Landlord from time to time a true, correct and complete list of any
such subleases or licenses encumbering any Property Location within ten (10)
days’ after written request therefor from Landlord.

26
PHIL1 681004v.14



--------------------------------------------------------------------------------



12.07    Limits on Assignment, Subletting and Substitution.
Tenant shall not have the right to assign, sublet, or license, or grant any
similar right regarding all or any portion of any Property Location unless
Tenant shall have provided to Landlord, immediately prior to the effective date
of such assignment, sublease, license, or similar agreement, an officer’s
certificate (the “Assignment or Sublease Officer’s Certificate”) signed by an
officer of the assignee, sublessee, licensee or similar occupant, as the case
may be, certifying that none of the parties identified by Landlord as a ten
percent (10%) or more shareholder of Landlord (on a written list certified by
Landlord and to be provided to Tenant following the request of Tenant in
connection with any proposed assignment, sublease, license or similar agreement)
owns, directly or, to the assignee’s, sublessee’s, licensee’s or similar
occupant’s actual knowledge after such assignee, sublessee, licensee or similar
occupant has made inquiry of its officer or similar person that is responsible
for maintaining records regarding the direct ownership of such assignee,
sublessee, licensee or similar occupant, indirectly, (1) ten percent (10%) or
more of the total combined voting power of all classes of voting capital stock
of the assignee, sublessee, licensee or similar occupant, as the case may be, or
(2) ten percent (10%) or more of the total value of all classes of capital stock
of the assignee, sublessee, licensee or similar occupant, as the case may be.
Landlord shall provide the written list described in the preceding sentence
within five (5) business days of written request therefor by Tenant and, in the
absence of timely provision of such list, such officer’s certificate shall be
based on the latest written list delivered by Landlord to Tenant.
ARTICLE 13.    
WAIVER OF CERTAIN CLAIMS; INDEMNITY BY TENANT
13.01    Waiver of Certain Claims. Except as otherwise required under applicable
law or to the extent of Landlord’s willful wrongful acts or gross negligence
(provided that the term “gross negligence” used throughout this Article 13 shall
not include gross negligence imputed as a matter of law to any of the Landlord
Indemnified Parties solely by reason of Landlord’s interest in any Property
Location or Tenant’s failure to act in respect of matters which are or were the
obligation of Tenant under this Lease), but in all events, subject to the waiver
of claims and subrogation set forth in this Lease, the Landlord Indemnified
Parties shall not in any event whatsoever (a) be liable for any injury or damage
to Tenant or any third party happening in, on or about the Premises, nor for any
injury or damage to the Premises or to any property belonging to Tenant
(including Tenant’s Personalty) or any third party which may be caused by any
fire, breakage or other Casualty Event, or by any other cause whatsoever or by
the use, misuse or abuse of any of the Buildings or any other improvements at a
Property Location or which may arise from any other cause whatsoever; nor (b) be
liable to Tenant or any third party for any failure of water supply, gas,
telephone or electric current, nor for any injury or damage to any property of
Tenant (including Tenant’s Personalty) or to the Premises caused by or resulting
from gasoline, oil, steam, gas or electricity or hurricane, tornado, flood, wind
or similar storms or disturbances, or water, rain, sleet, ice or snow which may
leak or flow from the street, sewer, gas mains or subsurface area or from any
part of the Premises, or leakage of gasoline or oil from pipes, storage tanks,
appliances, sewers or plumbing works therein, or from any other place or from
any other cause, nor for interference with light or other incorporeal
hereditaments by anybody, or caused by any public or quasi-public work.

27
PHIL1 681004v.14



--------------------------------------------------------------------------------



13.02    Tenant Responsible for Personal Property. All Tenant’s Personalty and
other personal property belonging to any occupant of any Property Location that
is in the applicable Building or the remainder of such Property Location shall
be there at the risk of Tenant or other Person only, and Landlord shall not be
liable for damage thereto or theft or misappropriation thereof.
13.03    Indemnification.
(c)    Tenant agrees to use and occupy the Premises at its own risk and hereby
releases the Landlord Indemnified Parties from all claims for any damage to the
full extent permitted by law. Except to the extent of Landlord’s willful
wrongful acts or gross negligence and without in any way limiting Tenant’s other
indemnification obligations under this Lease (including without limitation,
those set forth in Sections 9.04, 11.01(e), 25.08 and 32.01), Tenant shall
(promptly as incurred or upon demand by any Landlord Indemnified Party)
indemnify, save, protect, defend and hold harmless Landlord and any agent,
beneficiary, representative, contractor, manager, member, director, employee,
Mortgagee, officer, director, parent, partner, shareholder, trustee, affiliate,
subsidiary, participant, successors and assigns of Landlord (collectively, with
Landlord, the “Landlord Indemnified Parties”, and each, a “Landlord Indemnified
Party”) from and against any and all liabilities, suits, obligations, fines,
damages, penalties, claims, costs, charges and expenses, including, without
limitation, reasonable engineers’, architects’ and attorneys’ fees, court costs
and disbursements, which may be imposed upon or incurred by any Landlord
Indemnified Party during or after (but attributable to a period of time falling
within) the Term caused by, incurred or resulting from Tenant’s operations or
Tenant’s use and occupancy of the Premises, whether relating to its original
design or construction, latent defects, alteration, maintenance, use by Tenant
or any Person thereon.
(d)    Landlord shall indemnify, save, protect, defend and hold harmless Tenant
and any agent, beneficiary, representative, contractor, manager, member,
director, employee, Leasehold Mortgagee, officer, director, parent, partner,
shareholder, trustee, affiliate, subsidiary, participant, successors and assigns
of Tenant (collectively the “Tenant Indemnified Parties” and each, a “Tenant
Indemnified Party”; the Tenant Indemnified Party and the Landlord Indemnified
Party shall be collectively called the “Indemnified Party”) harmless from and
against any and all liabilities, suits, obligations, fines, damages, penalties,
claims, costs, charges and expenses, including, without limitation, reasonable
engineers’, architects’ and attorneys’ fees, court costs and disbursements,
which may be imposed upon or incurred by or asserted against any Tenant
Indemnified Party by reason of any willful wrongful act or gross negligence by
Landlord pursuant to or in connection with this Lease or Landlord’s repossession
of the Premises.
(e)    The obligations of Tenant and Landlord under this Article 13 shall not be
affected in any way by the absence in any case of covering insurance or by the
failure or refusal of any insurance carrier to perform any obligation on its
part under insurance policies affecting the Premises or any part thereof.
(f)    If any claim, action or proceeding is made or brought against any
Indemnified Party against which it is indemnified pursuant to this
Section 13.03, then, upon demand by any Indemnified Party, the other party shall
resist or defend such claim, action or proceedings in the Indemnified Party’s
name, if necessary, by the attorneys for the insurance carrier (if such claim,

28
PHIL1 681004v.14



--------------------------------------------------------------------------------



action or proceeding is covered by insurance), otherwise by such attorneys as
the Indemnified Party shall approve, which approval shall not be unreasonably
withheld or delayed.
(g)    Any indemnity payments due to Landlord from Tenant hereunder that are
attributable to liabilities, fixed or contingent, known or unknown (i) that
existed as of the date hereof, or relate to periods prior to and including the
date hereof, or (ii) to which the Premises were subject as of the date hereof,
or that existed prior the date hereof and ran with the Premises and became a
liability of the Landlord as the transferee or assignee of the previous owner of
the Premises, shall not be treated as additional rent or other gross income of
the Landlord for federal income tax purposes but as an adjustment to the
Landlord’s adjusted basis in the Premises, which adjusted basis shall, prior to
the receipt by Landlord of such indemnity payments, be deemed to include the
amount of such liabilities. Tenant agrees that it will take no position
inconsistent herewith for federal income tax purposes.
(h)    The provisions of this Section 13.03 shall survive for a period of five
(5) years after the Expiration Date with respect to the applicable Property
Location or earlier termination of this Lease.
ARTICLE 14.    
USE OF CASUALTY INSURANCE PROCEEDS
14.01    Tenant’s Obligation to Restore. If all or any part of the improvements
on any Property Location shall be destroyed or damaged in whole or in part by
fire or other casualty (whether or not insured) of any kind or nature, ordinary
or extraordinary, foreseen or unforeseen (a “Casualty Event”), Tenant shall give
Landlord prompt written notice thereof, and Tenant, with reasonable diligence
(subject to Force Majeure and Section 14.03 below), shall repair, alter,
restore, replace and rebuild (collectively, “Restore” or “Restoration”) the
same, as nearly as practicable to the character of the improvements on such
Property Location existing immediately prior to such Casualty Event, and in no
event shall Landlord be called upon to Restore the improvements on such Property
Location, as now or hereafter existing, or any portion thereof or to pay any of
the costs or expenses thereof. If Tenant is required to but shall fail or
neglect to Restore with reasonable diligence (subject to Force Majeure and
Section 14.03 below) the improvements on such Property Location or the portion
thereof damaged or destroyed, or, having so commenced such Restoration, shall
fail to complete the same with reasonable diligence (subject to Force Majeure)
in accordance with the terms of this Lease, Landlord may (but shall not be
obligated to), after thirty (30) days’ prior written notice to Tenant and
Tenant’s failure to commence or re-commence such Restoration, complete such
Restoration at Tenant’s expense, the costs for which Tenant shall be obligated
to reimburse Landlord and until paid shall accrue Default Interest.
In the event the insurance proceeds after deduction of reasonable costs and
expenses, if any, incurred by Tenant, Landlord or a Mortgagee in collecting the
same (collectively, “Net Insurance Proceeds”) of any Casualty Event are less
than One Million Dollars ($1,000,000.00), increased annually based on increases
in the CPI (the “Restoration Threshold”), Landlord shall disburse, or cause to
be disbursed, to Tenant such Net Insurance Proceeds. In the event the Net
Insurance Proceeds are greater than the Restoration Threshold, Landlord shall
use commercially reasonable efforts to disburse or cause Mortgagee to disburse
such Net Insurance Proceeds within ten (10) days upon

29
PHIL1 681004v.14



--------------------------------------------------------------------------------



Landlord being furnished with (a) evidence reasonably satisfactory to Landlord
of the estimated cost of completion of the Restoration, (b) such architect’s
certificates, waivers of lien, contractor’s sworn statements, mortgagee’s title
insurance endorsements, bonds, plats of survey, permits, approvals, licenses and
such other documents and items as Landlord may reasonably require and approve in
Landlord’s reasonable discretion, and (c) all plans and specifications for such
Restoration, such plans and specifications to be approved by Landlord prior to
commencement of any work, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, that, in any event, Landlord shall use
commercially reasonable efforts to diligently provide or cause Mortgagee to
diligently provide its written approval or disapproval (with reasons of
sufficient specificity to allow Tenant to correct the reasonable objection)
following Landlord’s receipt of such plans and specifications. Landlord may, at
Tenant’s reasonable expense, retain a consultant to review and approve all
requests for disbursements, which approval shall also be a condition precedent
to any disbursement, which approval shall not be unreasonably withheld,
conditioned or delayed; provided, that, in any event, Landlord shall use
commercially reasonable efforts to cause the consultant to diligently provide
its written approval or disapproval (with reasons of sufficient specificity to
allow Tenant to correct the reasonable objection) following such consultant’s
and/or Landlord’s receipt of Tenant’s request for disbursement. No payment made
prior to the final completion of the Restoration shall exceed ninety percent
(90%) of the value of the work performed; funds other than the Net Insurance
Proceeds shall be disbursed prior to disbursement of such Net Insurance
Proceeds; and at all times, the undisbursed balance of such Net Insurance
Proceeds then held by Landlord, together with funds deposited for that purpose
or irrevocably committed to the reasonable satisfaction of Landlord by or on
behalf of Tenant for that purpose, shall be at least sufficient in the
reasonable judgment of Landlord to pay for the cost of completion of the
Restoration, free and clear of all liens or claims for a lien. Prior to the
disbursement of any portion of the Net Insurance Proceeds, Tenant shall provide
evidence reasonably satisfactory to Landlord of the payment of Restoration
expenses by Tenant up to the amount of the insurance deductible applicable to
such Casualty Event. Landlord shall be entitled to keep any portion of the Net
Insurance Proceeds which may be in excess of the cost of Restoration, and Tenant
shall bear all additional costs and expense of such Restoration in excess of the
Net Insurance Proceeds. Notwithstanding anything in this Section 14.01 to the
contrary, if, at the time of a Casualty Event, Tenant fails to meet an EBITDAR
Ratio of 1.15 to 1 calculated on a trailing twelve (12) month basis at the time
of such test, then Landlord shall have the right after the Casualty Event to
withhold the applicable insurance proceeds for the Restoration if, at
Mortgagee’s election, Mortgagee desires to apply the insurance proceeds relating
to such Casualty Event to the payment of Landlord’s Mortgage (a “Casualty
Withholding Event”). Promptly upon Landlord’s receipt of notice from Mortgagee
of a Casualty Withholding Event (provided that Landlord shall use commercially
reasonable efforts to cause Mortgagee to notify it as soon as possible of a
decision), Landlord shall provide written notice thereof to Tenant.
14.02    No Abatement of Rent. Except as otherwise provided in Sections 14.03
and 14.04 below, this Lease shall not terminate, be forfeited or be affected in
any manner, nor shall there be any reduction or abatement of the Rent payable
hereunder, by reason of damage to or total, substantial or partial destruction
of any Building or any part thereof or the improvements on any Property Location
or any part thereof, or by reason of the untenantability of the same or any part
thereof, for or due to any reason or cause whatsoever, and Tenant,
notwithstanding any law or statute present

30
PHIL1 681004v.14



--------------------------------------------------------------------------------



or future, waives any and all rights to quit or surrender any Property Location
or any part thereof; and Tenant’s obligations hereunder, including without
limitation, the payment of Rent hereunder, shall continue as though the
improvements on such Property Location had not been damaged or destroyed and
without abatement, suspension, diminution or reduction of any kind.
14.03    Right to Terminate. Notwithstanding any other provision to the contrary
contained in this Article 14, in the event that, as a result of such a Casualty
Event, (a) Tenant shall reasonably estimate in the exercise of good faith
business judgment that (i) the applicable Property Location cannot be used for
the same purpose and substantially with the same utility as before such Casualty
Event, or (ii) it will be unable to use such damaged Property Location for the
customary operation of Tenant’s business for more than (1) one (1) year, or
(2) one hundred twenty (120) days if such Casualty Event has occurred in the
last two (2) years of the Term or any extension of the Term, or (b) Landlord
elects not to provide the insurance proceeds from any Casualty Event to Tenant
in accordance with a Casualty Withholding Event under Section 14.01, then,
subject to the terms and conditions hereinafter set forth, Tenant shall have the
right, exercisable by written notice given to Landlord no later than thirty
(30) days following such Casualty Event, to cause Landlord to modify this Lease
to remove the damaged Property Location (and reduce the Rent pursuant to the
terms of Section 14.04 below) and, following such removal, Tenant shall have no
further responsibility to Landlord with respect to such damaged Property
Location, except for such indemnity or other provisions of this Lease which may
relate to such damaged Property Location. Such modification shall not be
effective, and Tenant’s obligation to pay Rent hereunder shall continue, until
and unless (A) Tenant has complied with all obligations pursuant to Article 6
hereof, (B) Tenant has paid to Landlord all Rent and other amounts payable with
respect to the damaged Property Location through the date of the Casualty Event,
and (C) Tenant has paid or has caused to be paid to Landlord as its interests
may appear all insurance deductibles, and all insurance proceeds which shall
have been paid to Tenant with respect to the destruction or damage of such
Property Location and not utilized towards the Restoration; provided, however,
that Tenant shall retain those insurance proceeds in which Landlord does not
have an interest including, but not limited to, Tenant’s Personalty, and
ordinary payroll insurance proceeds.
14.04    Reduction of Rent. Upon removal of a Property Location pursuant to
Section 14.03 above, the Base Rent shall be reduced by the Base Rent Allocation
applicable to such Property Location.
ARTICLE 15.    
EMINENT DOMAIN
15.01    Taking: Lease to Terminate. If a substantial portion of a Building or a
Parcel shall be lawfully taken as a result of the exercise of the power of
eminent domain or condemned for a public or quasi-public use or purpose by any
competent authority or sold to the condemning authority under threat of
condemnation (collectively, a “Condemnation”), and (a) Tenant reasonably
estimates in the exercise of good faith business judgment that, as a result
thereof, the applicable Property Location cannot be used for the same purpose
and substantially with the same utility as before such taking or conveyance or
(b) Landlord elects not to provide the Condemnation proceeds from any
Condemnation to Tenant in accordance with a Condemnation Withholding Event under

31
PHIL1 681004v.14



--------------------------------------------------------------------------------



Section 15.02 below, Tenant shall have the right to cause Landlord to modify
this Lease to remove the taken Property Location, whereupon such removal of a
Property Location the Base Rent shall be reduced by the Base Rent Allocation for
such Property Location. If this Lease is so modified pursuant to this
Section 15.01, then, upon the date of such taking of possession, Tenant shall
have no further responsibility to Landlord with respect to such Property
Location except for such indemnity or other provisions of this Lease which by
their nature may relate to such Property Location. Landlord shall be entitled to
receive the entire Condemnation award relating to the land and improvements with
respect to such taking.
15.02    Taking: Lease to Continue. In the event that only a part of a Property
Location shall be taken as a result of a Condemnation, and Tenant reasonably
estimates in the exercise of good faith business judgment that, as a result
thereof, the remainder of such Property Location can be used for the same
purpose and with substantially the same utility as before such Condemnation,
this Lease shall not be modified and Tenant shall promptly repair and restore
the remainder of such Property Location, subject to Force Majeure. In the event
the proceeds of the Condemnation after deduction of any reasonable costs and
expenses, if any, incurred by Tenant, Landlord or a Mortgagee in collecting the
same (collectively, “Net Condemnation Proceeds”) are less than the Restoration
Threshold, Landlord shall disburse, or cause to be disbursed, the Net
Condemnation Proceeds to Tenant. In the event the Net Condemnation Proceeds are
greater than the Restoration Threshold, Landlord shall use commercially
reasonable efforts to disburse and/or cause Mortgagee to expeditiously disburse
such Net Condemnation Proceeds upon Landlord being furnished with (a) evidence
satisfactory to Landlord of the estimated cost of completion of the repair or
restoration, (b) such architect’s certificates, waivers of lien, contractor’s
sworn statements, mortgagee’s title insurance endorsements, bonds, plats of
survey, permits, approvals, licenses and such other documents and items as
Landlord may reasonably require and approve in Landlord’s reasonable discretion,
and (c) all plans and specifications for such repair or restoration, such plans
and specifications to be approved by Landlord prior to commencement of any work,
which approval shall not be unreasonably withheld, conditioned or delayed;
provided, that, in any event, Landlord shall use commercially reasonable efforts
to diligently provide or cause Mortgagee to diligently provide its written
approval or disapproval (with reasons of sufficient specificity to allow Tenant
to correct the reasonable objection) following Landlord’s receipt of such plans
and specifications. Landlord may, at Tenant’s reasonable expense, retain a
consultant to review and approve all requests for disbursements, which approval
shall not be unreasonably withheld, conditioned or delayed; provided, that, in
any event, Landlord shall use commercially reasonable efforts to cause the
consultant to diligently provide its written approval or disapproval (with
reasons of sufficient specificity to allow Tenant to correct the reasonable
objection) following such consultant’s and/or Landlord’s receipt of Tenant’s
request for disbursement. No payment made prior to the final completion of the
repair or restoration shall exceed ninety percent (90%) of the value of the work
performed; funds other than the Net Condemnation Proceeds shall be disbursed
prior to disbursement of such Net Condemnation Proceeds; and at all times, the
undisbursed balance of such Net Condemnation Proceeds then held by Landlord,
together with funds deposited for that purpose or irrevocably committed to the
reasonable satisfaction of Landlord by or on behalf of Tenant for that purpose,
shall be at least sufficient in the reasonable judgment of Landlord to pay for
the cost of completion of the repair or restoration, free and clear of all liens
or claims for a lien. Landlord shall be entitled to keep any portion of the net
proceeds from Condemnation which may be in excess of

32
PHIL1 681004v.14



--------------------------------------------------------------------------------



the cost of the repair or restoration, and Tenant shall bear all additional
costs and expense of such repair or restoration in excess of the net proceeds
from Condemnation. Notwithstanding anything in this Section 15.02 to the
contrary, if, at the time of a Condemnation, Tenant fails to meet an EBITDAR
Ratio of 1.15 to 1 calculated on a trailing twelve (12) month basis at the time
of such test, then Landlord shall have the right after the Condemnation to
withhold the Net Condemnation Proceeds for the restoration and repair if, at
Mortgagee’s election, Mortgagee desires to apply the Net Condemnation Proceeds
relating to such Condemnation to the payment of Landlord’s Mortgage (a
“Condemnation Withholding Event”). Promptly upon Landlord’s receipt of notice
from Mortgagee of a Condemnation Withholding Event (but not later than thirty
(30) days after the Condemnation), Landlord shall provide written notice thereof
to Tenant.
15.03    No Abatement of Rent. Except as otherwise provided in Section 15.01,
this Lease shall not terminate, be forfeited or be affected in any manner, nor
shall there be any reduction or abatement of the Rent payable hereunder, by
reason of any Condemnation of any Property Location or any part thereof, or by
reason of the untenantability of the same or any part thereof, for or due to any
reason or cause whatsoever.
15.04    Tenant’s Claim for Reimbursement. Notwithstanding anything to the
contrary in this Article 15, to the extent permitted by law, (a) Tenant shall be
allowed, at its sole cost and expense, to pursue a claim against the condemning
authority that shall be independent of and wholly separate from any action, suit
or proceeding relating to any award to Landlord for reimbursement of Tenant’s
leasehold interest, relocation expenses or for Tenant’s Personalty; and
(b) Tenant and any Tenant Mortgagee shall have the right to participate, at
their sole cost and expense, in any Condemnation proceeding affecting a Property
Location or any Buildings thereon; provided that such claim, award or
participation does not adversely affect or interfere with the prosecution of
Landlord’s claim for the Condemnation or otherwise reduce the amount recoverable
by Landlord for the Condemnation.
ARTICLE 16.    
DEFAULT
16.01    Events of Default. The occurrence of any one or more of the following
matters constitutes a default (each, a “Default”) by Tenant under this Lease:
(d)    Failure by Tenant to pay any Rent within two (2) business days after
written notice of failure to pay the same on the due date; provided, however,
that Landlord shall only be obligated to provide such written notice and the two
(2) business day cure period shall only be available twice every twelve
(12) month period;
(e)    (1) Failure by Tenant to pay, within five (5) business days after written
notice (i) of demand by Landlord therefor to the extent such monies are due and
payable, or (ii) of Tenant’s failure to pay the same on the due date, of any
other monies required to be paid by Tenant under this Lease, including without
limitation, the failure by Tenant to pay, prior to delinquency, any Impositions,
the failure of which to pay could result in the imposition of a lien against any
Property Location;.

33
PHIL1 681004v.14



--------------------------------------------------------------------------------



(f)    Failure by Tenant to observe or to perform any other material covenant,
agreement, condition or provision of this Lease, if such failure continues for
thirty (30) days after written notice thereof from Landlord to Tenant or such
longer time as may be reasonably required to cure because of the nature of the
default (provided Tenant shall have undertaken procedures to cure the default
within such thirty (30) day period and thereafter diligently pursue such effort
to completion), provided, however, that the foregoing notice obligation and cure
period shall not be applicable where Tenant’s failure to observe or to perform
any other material covenant agreement, condition or provision of this Lease
relates to (i) Tenant’s payment of Rent or any other monetary obligation
hereunder, or (ii) a condition that would place any Property Location in
immediate physical jeopardy or in immediate jeopardy of being forfeited or lost;
(g)    [Intentionally Omitted];
(h)    The levy upon, under writ of execution or the attachment by legal process
of, the leasehold interest of Tenant or any Property Location, or the filing or
creation of a lien with respect to such leasehold interest or any Property
Location, which lien shall not be released or discharged within ninety (90) days
from the date of Landlord’s written request to release or discharge such filing;
(i)    The insolvency of Tenant or Guarantor or Tenant’s or Guarantor’s
admission in writing of its inability to pay its debts as they mature, or
Tenant’s or Guarantor’s making an assignment for the benefit of creditors, or
applying for or consenting to the appointment of a trustee or receiver for
Tenant or for the major part of its property;
(j)    The appointment of a trustee or receiver for Tenant or Guarantor or for
the major part of any of their property which is not discharged within one
hundred fifty (150) days after such appointment;
(k)    The institution of any bankruptcy, reorganization, arrangement,
insolvency or liquidation proceedings, or other proceedings for relief under any
bankruptcy law, or similar law for the relief of debtors (i) by Tenant or
Guarantor or (ii) against Tenant or Guarantor and which are allowed against it
or are consented to by it or are not dismissed within one hundred fifty
(150) days after such institution;
(l)    A final, nonappealable judgment is rendered by a court against Tenant or
Guarantor which would render Tenant or Guarantor insolvent and is not discharged
or provision made for such discharge by the earlier of (i) one hundred twenty
(120) days from the date of entry thereof, or (ii) execution or levy thereon;
(m)    Intentionally Deleted; or
(n)    A default under or a breach of the terms and provisions of any Overlease
with respect to the tenant thereunder (after expiration of all applicable cure
periods) caused by Tenant.

34
PHIL1 681004v.14



--------------------------------------------------------------------------------



(o)    The failure by Tenant to observe or perform any obligation set forth in
Section 31.17 if such failure continues for ten (10) Business Days after written
notice thereof from Landlord to Tenant.
16.02    Rights and Remedies of Landlord. If a Default occurs, Landlord shall
have the rights and remedies hereinafter set forth, which shall be distinct,
separate and cumulative and which shall not operate to exclude or deprive
Landlord of any other right or remedy allowed it by law or equity:
(a)    Landlord, upon ten (10) days additional prior notice to Tenant (during
which time Tenant may cure the Default) with respect to any Default set forth in
Sections 16.01(b) through (k) (expressly excluding Sections 16.01(a)), for which
no additional notice shall be required), may terminate this Lease with respect
to each and every Property Location by giving to Tenant notice of Landlord’s
election to do so, in which event the Term shall end, and all rights, title and
interest of Tenant hereunder shall expire, on the date stated in such notice;
provided, however, that Landlord shall only be obligated to provide such
additional written notice and the ten (10) day cure period shall be available
only twice every twelve (12) months;
(b)    Landlord, upon ten (10) days additional prior notice to Tenant (during
which time Tenant may cure the Default) with respect to any Default set forth in
Sections 16.01(b) through (k) (expressly excluding Sections 16.01(a)), for which
no additional notice shall be required), may terminate the right of Tenant to
possession with respect to each and every Property Location without terminating
this Lease by giving notice to Tenant that Tenant’s right of possession shall
end on the date stated in such notice, whereupon the right of Tenant to
possession of the applicable Property Location or any part thereof shall cease
on the date stated in such notice; provided, however that Landlord shall only be
obligated to provide such additional written notice and the ten (10) day cure
period shall be available only twice every twelve (12) months;
(c)    Landlord may, to the extent not prohibited by applicable Laws and subject
to Section 31.13, (i) re-enter and take possession of the Premises (or any part
thereof), any or all of Tenant’s Personalty upon the Premises and, to the extent
permissible, all permits and other rights or privileges of Tenant pertaining to
the general use and operation of the Premises, but excluding any permits or
other rights and privileges that are specific to the use and operation of
Tenant’s business upon the Premises, and (ii) expel Tenant and those claiming
under or through Tenant, without being deemed guilty in any manner of trespass
or becoming liable for any loss or damage resulting therefrom, without resort to
legal or judicial process, procedure or action. No notice from Landlord
hereunder or under a forcible entry and detainer statute or similar law shall
constitute an election by Landlord to terminate this Lease unless such notice
specifically so states. If Tenant shall, after default, voluntarily gives up
possession of the Premises to Landlord, deliver to Landlord or its agents the
keys to the Premises, or both, such actions shall be deemed to be in compliance
with Landlord’s rights and the acceptance thereof by Landlord or its agents, and
shall not be deemed to constitute a termination of this Lease. Landlord reserves
the right following any re-entry and/or reletting to exercise its right to
terminate this Lease by giving Tenant written notice thereof, in which event
this Lease will terminate;

35
PHIL1 681004v.14



--------------------------------------------------------------------------------



(d)    Except for a Default pursuant to Section 16.01(l), Landlord may bring an
action against Tenant for any damages sustained by Landlord or any equitable
relief available to Landlord in connection with enforcing its rights under this
Article 16;
(e)    Landlord may relet the Premises or any part thereof for such term or
terms (including a term which extends beyond the original Lease Term), at such
rentals and upon such other terms as Landlord, in its reasonable discretion, may
determine, with all proceeds received from such reletting being applied to the
Rent due from Tenant in such order as Landlord may, in its sole discretion,
determine, which may include, without limitation, all repossession costs,
brokerage commissions, attorneys’ fees and expenses, alteration, remodeling and
repair costs and expenses of preparing for such reletting, all of which costs
shall be reasonable and customary. Landlord reserves the right following any
re-entry and/or reletting to exercise its right to terminate this Lease by
giving Tenant written notice thereof, in which event this Lease will terminate
as specified in said notice. Landlord agrees to use commercially reasonable
efforts to mitigate any damages resulting from a Default of Tenant; provided,
however, that Landlord’s obligation to so mitigate shall be satisfied in full
and deemed reasonable if Landlord undertakes to lease each Property Location to
another tenant (a “Replacement Tenant”) in accordance with the following
criteria:
(i)    Landlord shall not be obligated to lease a Property Location to a
Replacement Tenant under terms or conditions that are unacceptable to Landlord
under Landlord’s then current leasing policies for comparable space in the same
market area as the applicable Property Location, if any;
(ii)    Landlord shall not be obligated to enter into a lease with any proposed
Replacement Tenant which does not have, in Landlord’s reasonable opinion,
sufficient financial resources or operating experience to operate the Premises;
and
(iii)    Landlord shall not be required to expend any amount of money to alter,
remodel or otherwise make the Premises suitable for use by a proposed substitute
Tenant unless: (1) Tenant pays any such sum to Landlord in advance of Landlord’s
execution of a substitute lease with such tenant (which payment shall not be in
lieu of Rent or any damages or other sums to which Landlord may be entitled as a
result of Tenant’s Default under this Lease); and (2) Landlord, in Landlord’s
sole discretion, determines that any such expenditure is financially justified
in connection with entering into any such substitute lease.
(f)    Except for a Default pursuant to Section 16.01(l), Landlord may recover
from Tenant all reasonable actual out-of-pocket costs and expenses paid or
incurred by Landlord as a result of such Default, regardless of whether or not
legal proceedings are actually commenced;
(g)    Except for a Default pursuant to Section 16.01(l), Landlord may
immediately or at any time thereafter, upon written notice to Tenant (except in
the event of an emergency, in which event no notice shall be necessary), at
Landlord’s sole option but without any obligation to do so, correct such Default
and charge Tenant all reasonable costs and expenses incurred by Landlord
therein. Any sum or sums so paid by Landlord, together with any accrued Default
Interest, shall be deemed to be Rent hereunder and shall be immediately due from
Tenant to Landlord. Any such acts

36
PHIL1 681004v.14



--------------------------------------------------------------------------------



by Landlord in correcting Tenant’s Defaults hereunder shall not be deemed to
cure said Defaults or constitute any waiver of Landlord’s right to exercise any
or all remedies set forth herein;
(h)    Landlord may immediately or at any time thereafter, and with or without
notice, except as required herein, set off any money of Tenant held by Landlord
under this Lease against any sum owing by Tenant hereunder; provided that,
subject to a Mortgagee’s right to credit the balance of any reserves held by the
Mortgagee against future payments on the applicable debt, any Impositions
Reserve or Insurance Reserve (as such terms are defined in Section 30.01) held
by Landlord shall be applied and disbursed in accordance with Article 30; and/or
(i)    Landlord may seek any equitable relief available to Landlord, including,
without limitation, the right of specific performance.
16.03    Final Damages. If this Lease is terminated by Landlord as provided in
Section 16.02(a), in addition to Landlord’s rights set forth in Section 16.02,
Landlord shall be entitled to recover from Tenant all Rent accrued and unpaid
for the period up to and including such termination date, as well as all other
additional sums payable by Tenant, or for which Tenant is liable or in respect
of which Tenant has agreed to indemnify Landlord under any of the provisions of
this Lease, which may be then owing and unpaid, and all costs and expenses,
including court costs and reasonable attorneys’ fees incurred by Landlord in the
enforcement of its rights and remedies hereunder.
16.04    Removal of Personal Property. All of Tenant’s Personalty removed from
any Property Location by Landlord pursuant to any provisions of this Lease or
any Laws may be handled, removed or stored by Landlord at the sole cost and
expense of Tenant, and Landlord, in no event, shall be responsible for the
value, preservation or safekeeping thereof. Tenant shall pay Landlord for all
expenses incurred by Landlord in such removal and storage charges against such
property as long as the same is in Landlord’s possession or under Landlord’s
control. Subject to Section 31.13, all of Tenant’s Personalty not removed from
any Property Location or retaken from storage by Tenant within twenty (20) days
after the end of the Term applicable to any Property Location, however
terminated, at Landlord’s option, shall be conclusively deemed to have been
conveyed by Tenant to Landlord as by bill of sale without further payment or
credit by Landlord to Tenant.
16.05    Landlord’s Default. If Landlord shall violate, neglect or fail to
perform or observe any of the representations, covenants, provisions, or
conditions contained in this Lease on its part to be performed or observed,
which default continues for a period of more than thirty (30) days after receipt
of written notice from Tenant specifying such default (provided, however, such
period shall be limited to two (2) business days with respect to a default under
Section 31.17(c)), or if such default is of a nature to require more than thirty
(30) days for remedy and continues beyond the time reasonably necessary to cure
(provided Landlord must have undertaken procedures to cure the default within
such thirty (30) day period and thereafter diligently pursues such efforts to
cure to completion, provided that Landlord shall not have such additional period
to cure with respect to default under Section 31.17(c)), Tenant, at its option
(in addition to all other rights and remedies provided Tenant at law, in equity
or hereunder), upon further written notice to Landlord of Tenant’s intention to
exercise any remedy hereunder, which shall provide Landlord with an additional
ten (10) days cure period thereafter (provided that Landlord shall not have such
additional period to cure with respect to default under Section 31.17(c)), may
either terminate this Lease upon written

37
PHIL1 681004v.14



--------------------------------------------------------------------------------



notice thereof given to Landlord, or incur any reasonable expense necessary to
perform the obligation of Landlord specified in such notice and bill Landlord
for the costs thereof. If Landlord fails to reimburse Tenant for such reasonable
costs within thirty (30) days after Landlord’s receipt of such bill, Tenant may
deduct such costs from the next due installments of Monthly Base Rent, until
such costs are recouped by Tenant.
16.06    Attorneys’ Fees. If any party to this Lease shall bring any action or
proceeding for any relief against the other, declaratory or otherwise, arising
out of this Lease, the losing party shall pay to the prevailing party a
reasonable sum for attorneys’ fees and costs incurred in bringing or defending
such action or proceeding and/or enforcing any judgment granted therein, all of
which shall be deemed to have accrued upon the commencement of such action or
proceeding and shall be paid whether or not such action or proceeding is
prosecuted to final judgment.
16.07    Tenant Waiver. Tenant hereby expressly waives, for itself and all
Persons claiming by, through and under Tenant, including creditors of all kinds,
(a) any right and privilege which Tenant has under any present or future Legal
Requirements to redeem the Premises, or any part thereof, or to have a
continuance of this Lease for the Term after termination of Tenant’s right of
occupancy by order or judgment of any court or by any legal process or writ, or
under the terms of this Lease; (b) the benefits of any present or future Legal
Requirements that exempt property from liability for debt or for distress for
rent; (c) any present or future Legal Requirements relating to notice or delay
in levy of execution in case of eviction of a tenant for nonpayment of rent; and
(d) any benefits and lien rights which may arise pursuant to any present or
future Legal Requirements.
ARTICLE 17.    
SUBORDINATION; LEASEHOLD MORTGAGE
17.01    Subordination. Landlord has executed and delivered and may execute and
deliver hereafter from time to time a mortgage or trust deed in the nature of a
mortgage, both being hereinafter referred to as a “Mortgage,” against any Parcel
and improvements thereon or any interest therein. Landlord also may, subject to
the approval of any Mortgagee (which approval Mortgagee, in its sole discretion,
may withhold), hereafter sell and lease back any Property Location, or any part
thereof, such lease of the underlying land herein called a “Ground Lease,” and
the landlord under any such lease is herein called a “Ground Landlord.” If
requested by the mortgagee or trustee under any Mortgage (both being hereinafter
referred to as a “Mortgagee”) or by any Ground Landlord, Tenant will either
(a) subordinate its interest in this Lease to said Mortgage or said Ground
Lease, as the case may be, and to any and all advances made thereunder and to
the interest thereon, and to all renewals, replacements, supplements,
amendments, modifications and extensions thereof, or (b) make certain of
Tenant’s rights and interests in this Lease superior thereto; and Tenant will
execute and deliver such agreement or agreements promptly, as may be reasonably
approved by Tenant, Landlord or such Mortgagee, or such Ground Landlord, as the
case may be. Any Mortgage to which this Lease is now or hereafter subordinate
shall provide, in effect, that during the time this Lease is in force all
insurance proceeds and condemnation awards shall be permitted to be used for
restoration in accordance with the provisions of this Lease. Notwithstanding
anything herein to the contrary, as a condition to subordinating its rights and
interests under this Lease to any such

38
PHIL1 681004v.14



--------------------------------------------------------------------------------



Mortgagee or such Ground Landlord, as the case may be, so long as no Default has
occurred and is continuing, Tenant’s rights and interests under this Lease shall
remain enforceable and undisturbed and Mortgagee or such Ground Landlord, as the
case may be, shall enter into a subordination, non‑disturbance and attornment
agreement with Tenant, which agreement shall be substantially in the form
attached hereto as Exhibit E, or in such other form as may be reasonably
approved by Tenant, Landlord, such Mortgagee or such Ground Landlord.
17.02    Liability of Mortgagee; Attornment. It is further agreed that (a) if
any Mortgage shall be foreclosed, or if any Ground Lease shall be terminated,
(i) the Mortgagee (or its grantees) or purchaser at any foreclosure sale (or
grantee in a deed in lieu of foreclosure), or Ground Landlord, as the case may
be, or their respective successors and assigns shall not be (1) liable for any
act or omission of any prior landlord (including Landlord), subject to any
defenses, offsets or counterclaims which Tenant may have against a prior
landlord (including Landlord) as long as the same are not continuing, (2) bound
by any obligation to perform any work or to make improvements to the applicable
Property Location, or any portion thereof, or (3) bound by any prepayment of
Base Rent or other Rent which Tenant may have made in excess of the amounts then
due for the next succeeding month (other than any reserves paid under this
Lease), (ii) the liability of the Mortgagee hereunder or purchaser at such
foreclosure sale or the liability of a subsequent owner designated as Landlord
under this Lease shall exist only so long as such Mortgagee, Ground Landlord,
purchaser or owner, as applicable, is the owner of the applicable Building or
Parcel and such liability shall not continue or survive after further transfer
of ownership; and (iii) upon request of the Mortgagee if the Mortgage is
foreclosed, or of the Ground Landlord if the Ground Lease is terminated, and
provided that Tenant’s rights and interests under this Lease shall remain
enforceable and undisturbed, Tenant will attorn, as Tenant under this Lease, to
the purchaser at any foreclosure sale under any Mortgage, and Tenant will attorn
as the tenant under this Lease to the Ground Landlord, and Tenant will execute
such instruments as may be reasonably necessary or appropriate to evidence such
attornment; and (b) this Lease may not be modified or amended so as to reduce
Rent or shorten the Term provided hereunder, or so as to affect adversely in any
other respect or to any material extent the rights of Landlord, and this Lease
shall not be cancelled or surrendered, without the prior written consent, in
each instance, of the Mortgagee or of the Ground Landlord, as the case may be,
other than as expressly permitted pursuant to the terms of this Lease.
17.03    Tenant Leasehold Mortgage.
(a)    Provided that, at the time Tenant proposes to grant any Leasehold
Mortgage (as defined in Section 17.03(c)(i)), no Default exists, Tenant shall
have the right to grant a Leasehold Mortgage on Tenant’s leasehold interest in
the Premises with respect to all but not less than all of the entire Premises.
Any Tenant’s Mortgagee (as defined in Section 31.13) or permitted Leasehold
Mortgagee (as defined in Section 17.03(c)(ii)) shall be deemed to be a third
party beneficiary of any subordination, non-disturbance and attornment agreement
granted to Tenant hereunder, but (i) any such Leasehold Mortgage otherwise shall
be in all respects subject and subordinate to Landlord’s interest in this Lease
and to any Mortgage or Ground Lease granted by Landlord, and to any renewals,
modifications, consolidations, replacements and extensions of any such Mortgage
or Ground Lease, whether such Mortgage or Ground Lease, or any renewal,
modification, consolidation, replacement or extension thereof, is granted by
Landlord prior or subsequent to any

39
PHIL1 681004v.14



--------------------------------------------------------------------------------



Leasehold Mortgage granted by Tenant; and (ii) the Leasehold Mortgage shall
attach to and be a lien on Tenant’s leasehold interest in the Premises only,
shall convey no interest or rights in and to Landlord’s interest in the Lease or
the Premises which are greater than Tenant’s interest or rights in the Lease or
the Premises, and shall be in form and substance reasonably satisfactory to
Landlord and Tenant.
(b)    If Tenant shall grant a Leasehold Mortgage in compliance with the
provisions of this Section 17.03, and if Tenant or the Leasehold Mortgagee
shall, within thirty (30) days after the execution of such Leasehold Mortgage,
send to Landlord a true copy thereof, together with written notice specifying
the name and address of the Leasehold Mortgagee thereunder and the pertinent
recording data with respect to such Leasehold Mortgage, then, so long as such
Leasehold Mortgage shall remain unsatisfied of record, the following provisions
shall apply:
(i)    Landlord shall use commercially reasonable efforts to give the Leasehold
Mortgagee, at the address for the Leasehold Mortgagee given to Landlord as
provided above, a copy of any notice of default hereunder that relates to the
portions of the Premises applicable to the Leasehold Mortgage at the approximate
time and in a similar manner of giving such notice or communication to Tenant;
provided, however, that the failure to deliver such notice shall not constitute
a default by Landlord hereunder. Landlord will not exercise any right, power or
remedy with respect to any Default hereunder that relates to the portions of the
Premises applicable to the Leasehold Mortgage, and no notice to Tenant of any
such Default shall be effective, until Landlord shall have so given to the
Leasehold Mortgagee written notice or a copy of its notice to Tenant of such
Default. Landlord acknowledges that the Leasehold Mortgagee shall have the right
to approve any amendment that changes the permitted use, term, rent or any other
payment obligation set forth herein, or that otherwise materially increases
Tenant’s obligations or decreases Tenant’s rights under this Lease.
(ii)    Any Leasehold Mortgagee, in case Tenant shall be in default hereunder,
shall, within the period herein provided, have the right to remedy such default,
or cause the same to be remedied, and Landlord shall accept such performance by
or at the instance of such Leasehold Mortgagee as if the same had been made by
Tenant, provided such remedy has been performed in the time frame and in the
same manner as permitted by Tenant under this Lease. If a receiver cures any
default, Landlord shall accept such cure as though performed by the Leasehold
Mortgagee.
(iii)    It is understood and agreed that any Leasehold Mortgagee, or its
designee, or any purchaser in foreclosure proceedings, any grantee pursuant to
an assignment in lieu of foreclosure, or any other party taking by, through or
under a Leasehold Mortgage or its designee, may become the legal Tenant under
this Lease with respect to the entire Premises through foreclosure proceedings,
by assignment of this Lease in lieu of foreclosure or otherwise; provided,
however, that any such designee, purchaser in foreclosure, grantee pursuant to
an assignment in lieu of foreclosure or other party shall, in all events, (A)
take subject to the terms of this Lease, (B) may only become Tenant under this
Lease in whole, but not in part, may only foreclose or take assignment of this
Lease in lieu of foreclosure or otherwise realize on Tenant’s leasehold interest
in all, but not fewer than all, of the Property Locations, and (C) shall satisfy
the requirements for a

40
PHIL1 681004v.14



--------------------------------------------------------------------------------



Leasehold Mortgagee set forth in Section 17.03(c)(ii), provided, however, that
such designee, purchaser in foreclosure, grantee pursuant to an assignment in
lieu of foreclosure or other party may satisfy such requirements by providing,
or causing to be provided, a guaranty agreement, in form and substance
reasonably acceptable to and approved by Landlord, in writing, such approval not
to be unreasonably withheld or delayed, which guaranty shall be from an entity
that meets the requirements for a Leasehold Mortgagee set forth in Section
17.03(c)(ii).
(iv)    Upon any rejection of this Lease by any trustee of the Tenant in any
bankruptcy, reorganization, arrangement or similar proceeding which would, if it
were not for this Article 17, cause this Lease to terminate, without any action
or consent by Landlord, Tenant or any Leasehold Mortgagee, the transfer of
Tenant’s interest hereunder to such Leasehold Mortgagee shall automatically
occur. Such Leasehold Mortgagee may terminate this Lease upon any such transfer
by giving notice thereof to Landlord no later than thirty (30) days after notice
of such transfer. Upon any such termination, such Leasehold Mortgagee shall have
no further obligations hereunder, including any obligations which may have
accrued prior to such termination, except for any obligations previously
undertaken by the Leasehold Mortgagee pursuant to Section 17.03(b)(iii) or
caused by Leasehold Mortgagee’s acts while in physical possession of the
Premises or by a court appointed receiver acting as agent for Leasehold
Mortgagee.
(v)    Landlord agrees to use commercially reasonable efforts to give the
Leasehold Mortgagee notice of any condemnation proceedings affecting the
applicable Property Location (the failure of which shall not constitute a
default by Landlord hereunder), and such Leasehold Mortgagee shall have the
right to intervene and be made a party to any such condemnation proceedings to
the extent of Tenant’s right to do so under this Lease.
(vi)    If a Leasehold Mortgagee shall acquire title to Tenant’s interest in the
Premises, by foreclosure of a Leasehold Mortgage thereon, by assignment in lieu
of foreclosure, by an assignment for a nominee or wholly-owned subsidiary of
such Leasehold Mortgagee, or otherwise, such Leasehold Mortgagee may assign this
Lease or sublet or underlet the Premises only in compliance with Article 12.
Upon any assignment made in compliance with Article 12 of this Lease in favor of
any owner of the leasehold estate pursuant to this Lease whose interest shall
have been acquired by, through or under any Leasehold Mortgagee or from any
other holder thereof, the assignor shall be relieved of any further liability
which may accrue under this Lease from and after the date of such assignment,
provided that the assignee shall execute and deliver to Landlord a recordable
instrument of assumption wherein such assignee shall assume and agree to perform
and observe the covenants and conditions in this Lease contained on Tenant’s
part to be performed and observed, it being the intention that once the
Leasehold Mortgagee shall succeed to Tenant’s interest under this Lease, any and
all subsequent assignments (whether by such Leasehold Mortgagee, any purchaser
at a foreclosure sale or any other transferee or assignee) shall, subject to the
provisions of Article 12, effect a release of the assignor’s liability under
this Lease from and after such assignment.
(vii)    There shall be no merger of this Lease nor of the leasehold estate
created by this Lease with the fee estate in the Premises or any part thereof by
reason of the fact that the same person, firm, corporation or other entity may
acquire or own or hold, directly or

41
PHIL1 681004v.14



--------------------------------------------------------------------------------



indirectly, (1) this Lease or the leasehold estate created by this Lease or any
interest in this Lease or in any such leasehold estate, and (2) the fee estate
in the Premises or any part thereof or any interest in such fee estate, and no
such merger shall occur unless and until all corporations, firms and other
entities, including any Leasehold Mortgagee, having any interest in (A) this
Lease or the leasehold estate created by this Lease and (B) the fee estate in
the Premises or any part thereof or any interest in such fee estate shall join
in a written instrument effecting such merger and shall duly record the same.
(viii)    Notwithstanding anything herein to the contrary, the provisions of
this Article 17 shall inure only to the benefit of a Leasehold Mortgage which is
a first lien on Tenant’s interest in the Premises. Landlord shall, upon request,
execute, acknowledge and deliver to such Leasehold Mortgagee after its request
an agreement prepared at the sole cost and expense of Tenant, in form reasonably
satisfactory to such Leasehold Mortgagee and Landlord, among Landlord, Tenant
and such Leasehold Mortgagee, agreeing to all of the provisions of this
Section 17.03.
(c)    Definition of Terms.
(iv)    For purposes of this Lease, “Leasehold Mortgage” shall mean a mortgage
upon Tenant’s leasehold estate and other rights of Tenant created pursuant to
this Lease, and Tenant’s rights under any subleases.
(v)    For purposes of this Lease, “Leasehold Mortgagee” shall mean any
mortgagee, trustee, or secured party under a Leasehold Mortgage. The Leasehold
Mortgagee shall be an insurance company, savings bank, commercial bank (acting
as a trustee, agent or otherwise), or other institutional lending source having
a capital and surplus or net assets of at least Two Hundred Fifty Million
Dollars ($250,000,000).
ARTICLE 18.    
MORTGAGEE PROTECTION
Tenant agrees to give the Mortgagee or Ground Landlord, as the case may be, by
overnight courier service or by registered or certified mail, a copy of any
notice or claim of default served upon Landlord by Tenant, provided that prior
to such notice, Tenant has been notified in writing, by way of service on Tenant
of a copy of an assignment of Landlord’s interests in leases, or otherwise, of
the address of such Mortgagee or Ground Landlord, as the case may be. Tenant
further agrees that such Mortgagee or Ground Landlord, as the case may be, shall
have the right to cure such default within the time period provided for
hereunder for Landlord to cure any Landlord Default.
ARTICLE 19.    
ESTOPPEL CERTIFICATE
Tenant and Landlord agree, from time to time and upon not less than ten
(10) days’ prior request by either of them to the other, to deliver to the
requesting party a statement in the form attached hereto as Exhibit C certifying
to any mortgagee, purchaser or assignee, as the case may be, of such party (or
proposed mortgagee, purchaser or assignee, as the case may be, of such party’s
interest) (a) that this Lease is unmodified and in full force and effect (or if
there have been

42
PHIL1 681004v.14



--------------------------------------------------------------------------------



modifications, that this Lease, as modified, is in full force and effect and
identifying the modifications); (b) the date upon which Tenant began paying Rent
and the dates to which Rent and other charges have been paid; (c) that the
requesting party is not in default under any provision of this Lease, or, if in
default, the nature thereof in detail; (d) that the Tenant is in occupancy of
each Property Location and paying Rent on a current basis with no rental offsets
or claims; (e) that there has been no prepayment of Rent other than that
provided for in this Lease; (f) that there are no actions, whether voluntary or
otherwise, pending against the other party under the bankruptcy laws of the
United States or any state thereof; and (g) such other matters as may be
reasonably requested to the knowledge of the party providing the estoppel.
ARTICLE 20.    
REPRESENTATIONS AND WARRANTIES OF TENANT
The representations and warranties of Tenant contained in this Article 20 were
made as of the date of the 2006 Lease to induce Landlord to enter into the 2006
Lease and Landlord has relied upon such representations and warranties. Tenant
represented and warranted to Landlord as of the date of the 2006 Lease as
follows:
20.01    Organization, Authority and Status of Tenant. Tenant has been duly
organized or formed, is validly existing and in good standing under the laws of
its state of formation and is qualified as a limited liability company to do
business in any jurisdiction where such qualification is required except where
the failure to be so qualified would not have a Material Adverse Effect. All
necessary company action has been taken to authorize the execution, delivery and
performance by Tenant of this Lease and of the other documents, instruments and
agreements provided for herein. Tenant is not a “foreign limited liability
company,” “foreign corporation,” “foreign partnership,” “foreign trust” or
“foreign estate,” as those terms are defined in the Code and the regulations
promulgated thereunder. The individual who has executed this Lease on behalf of
Tenant is duly authorized to do so.
20.02    Enforceability. Assuming the due authorization, execution and delivery
hereof by Landlord, this Lease constitutes the legal, valid and binding
obligation of Tenant, enforceable against Tenant in accordance with its terms,
except as such enforceability may be limited by bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting creditors’ rights
generally and the availability of injunctive relief and other equitable
remedies.
20.03    Property Condition. Tenant has physically inspected all of the Premises
and has examined title to the Premises, and has found all of the same
satisfactory in all respects for all of Tenant’s purposes.
20.04    Litigation. There are no suits, actions, proceedings or investigations
pending, or to the best of its knowledge, threatened against or involving Tenant
or the Premises before any arbitrator or governmental authority which could
reasonably be expected to result in a Material Adverse Effect in the operations
of Tenant or the Premises.
20.05    Compliance With OFAC Laws. Neither Tenant nor any direct member of
Tenant is an individual or entity whose property or interests are subject to
being blocked under Executive

43
PHIL1 681004v.14



--------------------------------------------------------------------------------



Order 13224 issued by the President of the United States and all regulations
promulgated thereunder (the “OFAC Laws”) or is otherwise in violation of any of
the OFAC Laws; provided however, that the representation contained in this
sentence shall not apply to any individual, partnership, corporation, limited
liability company, trust, or other form of entity (“Person”) to the extent such
Person’s interest is in or through an entity whose securities are listed on a
national securities exchange or quoted on an automated quotation system in the
United States or a wholly-owned subsidiary of such entity.
20.06    Ownership. The interests in SKO Group Holdings, LLC, a Delaware limited
liability company that indirectly owns all of the shares of Tenant, are directly
owned by the persons identified on the letter from Tenant to Landlord of even
date herewith.
20.07    Absence of Breaches or Defaults. Tenant is not in default under any
document, instrument or agreement to which Tenant is a party or by which Tenant
or the Premises is subject or bound, which has had, or could reasonably be
expected to result in, a Material Adverse Effect against Tenant or the Premises.
The authorization, execution, delivery and performance of this Lease and the
documents, instruments and agreements provided for herein will not result in any
breach of or default under any document, instrument or agreement to which Tenant
is a party or by which Tenant or the Premises is subject or bound, which has
had, or could reasonably be expected to result in, a Material Adverse Effect
against Tenant or the Premises.
20.08    Solvency. There is no contemplated, pending or threatened Insolvency
Event or similar proceedings, whether voluntary or involuntary, against Tenant.
The term “Insolvency Event” shall mean (a) a failure to generally pay debts as
such debts become due, admitting in writing an inability to pay debts generally
or making a general assignment for the benefit of creditors; (b) any proceeding
being instituted by or against Tenant (i) seeking to adjudicate it bankrupt or
insolvent; (ii) seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any law
relating to bankruptcy, insolvency, or reorganization or relief of debtors; or
(iii) seeking the entry of an order for relief or the appointment of a receiver,
trustee, or other similar official for it or for any substantial part of its
property, and in the case of any such proceeding instituted against, either such
proceeding shall remain undismissed for a period of one hundred twenty
(120) days or any of the actions sought in such proceeding shall occur; or
(c) the taking of any corporate or company action to authorize any of the
actions set forth above in this definition.
20.09    Licenses and Permits. Tenant has obtained or has the use of all
required licenses and permits, both governmental and private, to use and operate
the Premises as currently used except where the failure to have such licenses
and permits would not have a Material Adverse Effect.
ARTICLE 21.    
NONWAIVER
No waiver of any condition expressed in this Lease shall be implied by any
neglect of Landlord or Tenant to enforce any remedy on account of the violation
of such condition whether or not such violation is continued or repeated
subsequently, and no express waiver shall affect any condition other than the
one specified in such waiver and that one only for the time and in the

44
PHIL1 681004v.14



--------------------------------------------------------------------------------



manner specifically stated. Without limiting any of Landlord’s rights under this
Lease, it is agreed that no receipt of monies by Landlord from Tenant after the
expiration or early termination in any way of the Term or of Tenant’s right of
possession hereunder or after the giving of any notice shall reinstate, continue
or extend the Term or affect any notice given to Tenant prior to the receipt of
such monies. It is also agreed that after the service of notice or the
commencement of a suit or after final judgment for possession of the Premises,
Landlord may receive and collect any monies due, and the payment of said monies
shall not waive or affect said notice, suit or judgment.
ARTICLE 22.    
INTENTIONALLY OMITTED
ARTICLE 23.    
REAL ESTATE BROKERS
Each party represents to the other that it has not dealt with any broker, agent,
or finder in connection with this Lease and agrees to indemnify and hold the
other harmless from all damages, liability and expense, including reasonable
attorneys’ fees, arising from any claims or demands of any broker, agent or
finder for any commission alleged to be due such broker, agent or finder in
connection with its having introduced that party to the Premises or having
participated in the negotiation of the sale and lease-back of the Premises.
ARTICLE 24.    
NOTICES
All notices, demands, designations, certificates, requests, offers, consents,
approvals, appointments and other instruments given pursuant to this Lease shall
be in writing and given by any one of the following: (a) hand delivery; (b)
express overnight delivery service; (c) certified or registered mail, return
receipt requested; or (d) facsimile or E-Mail transmission and shall be deemed
to have been delivered upon (i) receipt, if hand delivered; (ii) the next
Business Day, if delivered by a reputable express overnight delivery service;
(iii) the third Business Day following the day of deposit of such notice with
the United States Postal Service, if sent by certified or registered mail,
return receipt requested; or (iv) transmission, if delivered by facsimile or
E-Mail transmission, provided that delivery is also made by one of the other
delivery methods described herein within two (2) Business Days after such
transmission . Notices shall be provided to the parties and addresses (or
electronic mail addresses) specified below:



45
PHIL1 681004v.14



--------------------------------------------------------------------------------



If to Tenant:












And a copy to:
Shopko Stores Operating Co., LLC
700 Pilgrim Way
Green Bay, Wisconsin 54304
Attention: Chief Financial Officer and General Counsel
Facsimile: (920) 429-7401 and (920) 429-7560
Email: Peter.Vandenhouten@shopko.com
            Russ.Steinhorst@shopko.com 


Klehr Harrison Harvey Branzburg LLP
1835 Market Street
Philadelphia, Pennsylvania 19103
Attention: Bradley A. Krouse, Esq.
Facsimile: (215) 568-6603
Email: bkrouse@klehr.com
 
 
If to Landlord:
Spirit SPE Portfolio 2006-1, LLC and
Spirit SPE Portfolio 2006-2, LLC
c/o Spirit SPE Manager, LLC
16767 North Perimeter Drive, Suite #210
Scottsdale, AZ 85260-1042
Attention: Portfolio Servicing
Facsimile: (800) 973-0850
Email: portfolioservicing@spiritrealty.com



or to such other address or such other person as either party may from time to
time hereafter specify to the other party in a notice delivered in the manner
provided above.
ARTICLE 25.    
HAZARDOUS MATERIALS
25.01    Defined Terms.
(a)    “Claim” shall mean and include any demand, cause of action, proceeding,
or suit for any one or more of the following: (i) actual or punitive damages,
losses, injuries to Person or property, damages to natural resources, fines,
penalties, interest, contribution or settlement, (ii) seeking a Response (as
defined in Section 25.01(f)), (iii) the costs and expenses of site
investigations, feasibility studies, information requests, health or risk
assessments, or Response actions, and (iv) the costs and expenses of enforcing
insurance, contribution or indemnification agreements.
(b)    “Environmental Laws” shall mean and include all federal, state and local
statutes, ordinances, regulations and rules in effect and as amended from time
to time relating to environmental quality, health, safety, contamination and
cleanup, including, without limitation, the Clean Air Act, 42 U.S.C.
Section 7401 et seq.; the Clean Water Act, 33 U.S.C. Section 1251 et seq., and
the Water Quality Act of 1987; the Federal Insecticide, Fungicide, and
Rodenticide Act (“FIFRA”), 7 U.S.C. Section 136 et seq.; the Marine Protection,
Research, and Sanctuaries Act, 33 U.S.C. Section 1401 et seq.; the National
Environmental Policy Act, 42 U.S.C. Section 4321 et seq.; the Noise Control Act,
42 U.S.C. Section 4901 et seq.; the Occupational Safety and Health

46
PHIL1 681004v.14



--------------------------------------------------------------------------------



Act, 29 U.S.C. Section 651 et seq.; the Resource Conservation and Recovery Act
(“RCRA”), 42 U.S.C. Section 6901 et seq., as amended by the Hazardous and Solid
Waste Amendments of 1984; the Safe Drinking Water Act, 42 U.S.C. Section 300f
et seq.; the Comprehensive Environmental Response, Compensation and Liability
Act (“CERCLA”), 42 U.S.C. Section 9601 et seq., as amended by the Superfund
Amendments and Reauthorization Act, the Emergency Planning and Community
Right-to-Know Act, and the Radon Gas and Indoor Air Quality Research Act; the
Toxic Substances Control Act (“TSCA”), 15 U.S.C. Section 2601 et seq.; the
Atomic Energy Act, 42 U.S.C. Section 2011 et seq., and the Nuclear Waste Policy
Act of 1982, 42 U.S.C. Section 10101 et seq., and state and local superlien and
environmental statutes and ordinances, with implementing regulations, rules and
guidelines, as any of the foregoing may be amended from time to time.
Environmental Laws shall also include all state, regional, county, municipal,
and other local laws, regulations, and ordinances insofar as they are equivalent
or similar to the federal laws recited above or purport to regulate Hazardous
Materials.
(c)    “Hazardous Materials” shall mean and include the following, including
mixtures thereof: any hazardous substance, mold, pollutant, contaminant, waste,
by-product or constituent regulated under CERCLA; oil and petroleum products and
natural gas, natural gas liquids, liquefied natural gas and synthetic gas usable
for fuel; pesticides regulated under FIFRA; asbestos and asbestos-containing
materials, PCBs, and other substances regulated under TSCA; source material,
special nuclear material, by-product material and any other radioactive
materials or radioactive wastes, however produced, regulated under the Atomic
Energy Act or the Nuclear Waste Policy Act; chemicals subject to the OSHA Hazard
Communication Standard, 29 C.F.R. § 1910.1200 et seq.; and industrial process
and pollution control wastes whether or not hazardous within the meaning of
RCRA, and any other hazardous substance, pollutant or contaminant regulated
under any other Environmental Law.
(d)    “Manage” or “Management” means to generate, manufacture, process, treat,
store, use, re-use, refine, recycle, reclaim, blend or burn for energy recovery,
incinerate, accumulate speculatively, transport, transfer, dispose of or abandon
Hazardous Materials.
(e)    “Release” or “Released” shall mean any actual or threatened spilling,
leaking, pumping, pouring, emitting, emptying, discharging, injecting, escaping,
leaching, dumping or disposing of Hazardous Materials into the environment, as
“environment” is defined in CERCLA.
(f)    “Response” or “Respond” shall mean action taken to correct, remove,
remediate, clean up, prevent, mitigate, monitor, evaluate, investigate, assess
or abate the Release of a Hazardous Material.
25.02    Tenant’s Obligations with Respect to Environmental Matters. During the
Term with respect to each Property Location, (a) Tenant shall comply, at its
sole cost and expense, with all Environmental Laws; (b) Tenant shall not, except
as utilized in the ordinary course of business and not in violation of any
Environmental Laws, Manage or authorize the Management of, any Hazardous
Materials on any Property Location, including installation of any underground
storage tanks, without prior written disclosure to and prior written reasonable
approval by Landlord, except in accordance with applicable Environmental Laws;
(c) Tenant shall not take any action that would subject any Property Location to
the permit requirements under RCRA or any analogous state law,

47
PHIL1 681004v.14



--------------------------------------------------------------------------------



for storage, treatment or disposal of Hazardous Materials; and (d) Tenant shall
arrange at its sole cost and expense, for the lawful transportation and off-site
disposal at permitted landfills or other permitted disposal facilities and
otherwise in accordance with all applicable Environmental Laws, of all Hazardous
Materials that it generates.
25.03    Copies of Notices. During the Term with respect to each Property
Location, Tenant shall provide Landlord promptly with copies of all summons,
citations, directives, information inquiries or requests, notices of potential
responsibility, notices of violation or deficiency, orders or decrees, Claims,
complaints, investigations, judgments, letters, notices of environmental liens
or Response actions in progress, and other communications, written or oral,
actual or threatened, from the United States Environmental Protection Agency,
Occupational Safety and Health Administration, the Environmental Protection
Agency for the state in which such Property Location is located, or other
federal, state, or local agency or authority, or any other entity or individual,
concerning (a) any actual or alleged Release of a Hazardous Materials on, to or
from any Property Location; (b) the imposition of any lien on any Property
Location; (c) any actual or alleged violation of, or responsibility under, any
Environmental Laws; or (d) any actual or alleged liability under any theory of
common law tort or toxic tort, including without limitation, negligence,
trespass, nuisance, strict liability, or ultrahazardous activity (each a
“Notice”).
25.04    Landlord’s Right to Inspect. Upon the receipt of a Notice, or in the
event that Landlord makes a good faith determination that such inspection is
necessary, Landlord and Landlord’s employees, agents and representatives shall
have the right to enter the applicable Property Location and, at Tenant’s sole
cost and expense, conduct appropriate inspections or tests for the purpose of
determining Tenant’s compliance with Environmental Laws, and determine the type,
kind and quantity of all products, materials and substances brought onto the
Premises, or made or produced thereon. Landlord and its agents and
representatives shall have the right to take samples in quantities sufficient
for analysis of all products, materials and substances present on the applicable
Property Location including, but not limited to, samples, products, materials or
substances brought onto or made or produced on the applicable Property Location
by Tenant or its agents, employees, contractors or invitees. Tenant agrees to
cooperate with such investigations by providing any relevant information
reasonably requested by Landlord. Tenant may not perform any sampling, testing,
or drilling to locate Hazardous Materials in the applicable Property Location
without Landlord’s prior written consent.
25.05    Tests and Reports. With respect to any applicable Property Location and
upon the receipt of a Notice (or in the event that Landlord makes a good faith
determination that the same is necessary), Tenant shall, at its sole cost and
expense, perform any environmental site assessment or other investigation of
environmental conditions in connection with the Premises as may be reasonably
requested by Landlord (including but not limited to sampling, testing and
analysis of soil, water, air, building materials and other materials and
substances whether solid, liquid or gas). Tenant shall provide Landlord with
(a) copies of all environmental reports and tests obtained by Tenant; (b) copies
of transportation and disposal contracts (and related manifests, schedules,
reports, and other information) entered into or obtained by Tenant with respect
to any Hazardous Materials; (c) copies of any permits issued to Tenant under
Environmental Laws with respect to the applicable Property Location; (d) copies
of any and all reports, notifications, and other filings made by Tenant

48
PHIL1 681004v.14



--------------------------------------------------------------------------------



to any federal, state, or local environmental authorities or agencies; and
(e) any other applicable documents and information with respect to environmental
matters relating to the applicable Property Location. Tenant shall provide
Landlord with the results of appropriate reports and tests, with transportation
and disposal contracts for Hazardous Materials, with any permits issued under
Environmental Laws, and with any other documents necessary to demonstrate that
Tenant complies with all Environmental Laws relating to the applicable Property
Location, including, without limitation, payment of penalties or interest
related thereto.
25.06    Tenant’s Obligation to Respond. If Tenant’s Management of Hazardous
Materials at any Property Location (a) gives rise to liability or to a Claim
under any Environmental Law, or any common law theory of tort or otherwise;
(b) causes a threat to, or endangers, the public health; or (c) creates a
nuisance or trespass, Tenant shall, at its sole cost and expense, promptly take
all necessary action in response so as to comply with all applicable
Environmental Laws and eliminate or avoid any liability claim with respect
thereto. Additionally, Tenant shall, at its sole cost and expense, and without
limiting any other provision of this Lease, effectuate any Response required by
any governmental authority of any condition (including, but not limited to, a
Release) in, on, under or from the Premises and take any other reasonable action
deemed necessary by any governmental authority for protection of human health or
the environment. Notwithstanding anything in this Lease to the contrary, Tenant
shall have the right to challenge and not comply with any requirement of a
governmental authority without being in breach of this Lease so long as Tenant
(i) pursues such challenge diligently and in good faith and (ii) complies with
any requirement that results upon completion of such challenge.
25.07    Landlord’s Right to Act. In the event that Tenant shall fail to comply
with any of its obligations under this Article 25 as and when required
hereunder, after thirty (30) days written notice to Tenant and Tenant’s failure
to commence to cure such failure (unless any Property Location or any Person is
in imminent danger of harm, in which case notice that is feasible under the
circumstances shall be given to Tenant), Landlord shall have the right (but not
the obligation) to take such action as is required to be taken by Tenant
hereunder and in such event, Tenant shall be liable and responsible to Landlord
for all costs, expenses, liabilities, claims and other obligations paid,
suffered, or incurred by Landlord in connection with such matters. Tenant shall
reimburse Landlord immediately upon demand for all such amounts for which Tenant
is liable with interest accruing at the Default Interest rate.
25.08    Indemnification. Except as otherwise required under applicable Laws or
to the extent of Landlord’s willful wrongful acts or gross negligence (provided
that the term “gross negligence” shall not include gross negligence imputed as a
matter of law to any of the Landlord Indemnified Parties solely by reason of
Landlord’s interest in any Property Location or Tenant’s failure to act in
respect of matters which are or were the obligation of Tenant under this Lease),
Tenant shall, immediately upon demand by Landlord, indemnify, save, protect,
defend and hold harmless the Landlord Indemnified Parties from and against any
and all Claims, Response costs, liabilities, suits, obligations, fines, damages,
penalties, claims, costs, losses, charges and expenses, including, without
limitation, loss of rental income, loss due to business interruption, and
reasonable attorneys’ fees and costs, which may be imposed upon or incurred
during or after (but attributable

49
PHIL1 681004v.14



--------------------------------------------------------------------------------



to a period of time falling within) the Term arising out of or in any way
connected with any or all of the following occurring:
(a)    any Hazardous Materials which are, or have been at any time, Managed,
Released or otherwise located on or at any Property Location during the Term
(regardless of the location at which such Hazardous Materials may in the future
be located or disposed of), including but not limited to, any and all
(i) liabilities under any common law theory of tort, nuisance, strict liability,
ultrahazardous activity, negligence or otherwise based upon, resulting from or
in connection with any such Hazardous Materials; and (ii) obligations to take
Response, cleanup or corrective action pursuant to any investigation or
remediation in connection with the decontamination, removal, transportation,
incineration, or disposal of any of the foregoing;
(b)    any actual or alleged illness, disability, injury, or death of any
individual in any manner arising out of or allegedly arising out of exposure to
Hazardous Materials or other substances or conditions introduced to any Property
Location during the Term;
(c)    any actual or alleged failure of Tenant or prior occupant or owner to
comply with all applicable Environmental Laws during the Term; and
(d)    any failure by Tenant to comply with its obligations under this
Article 25.
In the event any Claims or other assertion of liability shall be made against
Landlord for which Landlord is entitled to indemnity hereunder, Landlord shall
notify Tenant of such Claim or assertion of liability and thereupon Tenant
shall, at its sole cost and expense, assume the defense of such Claim or
assertion of liability (with counsel reasonably acceptable to Landlord) and
continue such defense at all times thereafter until completion. The obligations
of Tenant under this Article 25 shall survive for a period of five (5) years
from the termination or expiration of this Lease.
ARTICLE 26.    
TITLE AND COVENANT AGAINST LIENS
26.01    Title and Covenant Against Liens. Landlord’s title in the Premises is
and always shall be paramount to the title of Tenant and nothing contained in
this Lease shall empower Tenant to do any act which can, shall or may encumber
the title of Landlord. Tenant covenants and agrees not to suffer or permit any
lien of mechanics or materialmen to be placed upon or against the Premises, the
Buildings or the Parcels and, in case of any such lien attaching, to pay and
remove or insure over same promptly. Except as provided in this Section 26.01
below and Section 9.04 above, Tenant has no authority or power to cause or
permit any lien or encumbrance of any kind whatsoever, whether created by act of
Tenant, operation of law or otherwise, to attach to or to be placed upon the
Premises, the Buildings or the Parcels, and any and all liens and encumbrances
created by Tenant shall attach only to Tenant’s interest in the Premises. If any
such liens so attach and Tenant fails to pay and remove or bond the same within
thirty (30) days, Landlord, at its election, may pay and satisfy the same, and
in such event, the sums so paid by Landlord, with interest accruing from the
date of Landlord’s payment at the Default Interest rate shall be deemed to be
Rent due and payable by Tenant at once without notice or demand. Except as
permitted pursuant to Section 9.04 and Article 17 of this Lease, Landlord
covenants and agrees not to suffer or permit any covenants,

50
PHIL1 681004v.14



--------------------------------------------------------------------------------



restrictions, reservations, encumbrances, liens, conditions, encroachments,
easements and other matters of title that would affect one or more of the
Property Locations without Tenant’s prior written consent.
Landlord hereby grants a limited power of attorney to Tenant to acknowledge,
deliver and execute on Landlord’s behalf any proposed agreement affecting the
Property Location(s) if such agreement is in the nature of an easement and
(a) is specifically stated to encumber the Property Location(s) only while
Tenant is in possession of the Property Location(s) or (b) shall, by the terms
of the agreement, end with the termination of this Lease. Upon the execution of
any such agreement, Tenant shall deliver, within twenty (20) days thereof, a
copy of such agreement to Landlord.
ARTICLE 27.    
EXCULPATORY PROVISIONS
It is understood and agreed expressly by and between the parties hereto,
anything herein to the contrary notwithstanding, that each and all of the
representations, warranties, covenants, undertakings and agreements made herein
on the part of Landlord, while in form purporting to be the representations,
warranties, covenants, undertakings and agreements of Landlord, are nevertheless
each and every one of them made and intended, not as personal representations,
warranties, covenants, undertakings and agreements by Landlord or for the
purpose or with the intention of binding Landlord personally, but are made and
intended for the purpose only of subjecting Landlord’s interest in each Property
Location to the terms of this Lease and for no other purpose whatsoever, and in
case of default hereunder by Landlord, Tenant shall look solely to the interests
of Landlord in each Property Location; that Landlord shall have no personal
liability to pay any indebtedness accruing hereunder or to perform any covenant,
either express or implied, contained herein; and that no personal liability or
personal responsibility of any sort is assumed by, nor at any time shall be
asserted or enforceable against, said Landlord, individually.
ARTICLE 28.    
QUIET USE AND ENJOYMENT
If and as long as Tenant shall faithfully perform the agreements, terms,
covenants and conditions hereof, Tenant shall and may (subject, however, to the
provisions, reservations, terms and conditions of this Lease, including without
limitation, Sections 17.01 and 17.02) peaceably and quietly have, hold and enjoy
the Premises for the Term hereby granted, including extensions, without
molestation or disturbance by or from Landlord or any Person or entity claiming
by, through or under Landlord and free of any encumbrance created or suffered by
Landlord, except from encumbrances created, suffered or consented to by Tenant.
This covenant shall be construed as running with the land to and against
subsequent owners and successors in interest and is not, nor shall it operate or
be construed as, a personal covenant of Landlord, except to the extent of
Landlord’s interest in the Premises and only so long as such interest shall
continue, and thereafter this covenant shall be binding upon such subsequent
owners and successors in interest of Landlord’s interest under this Lease, to
the extent of their respective interests, as and when they shall acquire the
same, and only so long as they shall retain such interest.

51
PHIL1 681004v.14



--------------------------------------------------------------------------------



ARTICLE 29.    
CHARACTERIZATION OF LEASE
The following expressions of intent, representations, warranties, covenants,
agreements, stipulations and waivers are a material inducement to Landlord and
Tenant entering into this lease:
29.01    Unseverable Lease; No Joint Venture.
(a)    Landlord and Tenant agree that this Lease constitutes a single and
indivisible lease as to all of the Property Locations collectively and shall not
be subject to severance or division except as expressly set forth herein. In
furtherance of the foregoing, Landlord and Tenant each (i) waives any claim or
defense based upon the characterization of this Lease as anything other than a
master lease of all the Property Locations and irrevocably waives any claim or
defense that asserts that this Lease is anything other than a master lease, (ii)
covenants and agrees that it will not assert that this Lease is anything but a
unitary, unseverable instrument pertaining to the lease of all, but not less
than all, of the Property Locations, (iii) stipulates and agrees not to
challenge the validity, enforceability or characterization of this Lease of the
Property Locations as a unitary, unseverable instrument pertaining to the lease
of all, but not less than all, of the Property Locations, and (d) shall support
the intent of the parties that this Lease is a unitary, unseverable instrument
pertaining to the lease of all, but not less than all, of the Property
Locations, if, and to the extent that, any challenge occurs. Without limitation,
Landlord and Tenant agree that Base Rent Allocations shall not be used or
construed, directly or indirectly, to vary the intent of Landlord and Tenant
that this Lease constitutes a single and indivisible lease of all the Property
Locations collectively and is not an aggregation of separate leases. For the
purposes of any assumption, rejection or assignment of this Lease under
11 U.S.C. Section 365 or any amendment or successor section thereof, this is one
indivisible and non-severable lease dealing with and covering one legal and
economic unit that must be assumed, rejected or assigned as a whole with respect
to all (and only all) of the Property Locations.
(b)    The business relationship created by this Lease and any related documents
is solely that of a long‑term commercial lease between Landlord and Tenant, the
Lease has been entered into by both parties in reliance upon the economic and
legal bargains contained herein, and none of the agreements contained herein is
intended, nor shall the same be deemed or construed, to create a partnership (de
facto or de jure) between Landlord and Tenant, to make them joint venturers, to
make Tenant an agent, legal representative, partner, subsidiary or employee of
Landlord, nor to make Landlord in any way responsible for the debts, obligations
or losses of Tenant.
29.02    True Lease Waiver. Landlord and Tenant intend that this Lease is a
“true lease,” is not a financing lease, capital lease, mortgage, equitable
mortgage, deed of trust, trust agreement, security agreement or other financing
or trust arrangement, and the economic realities of this Lease are those of a
true lease. Tenant and Landlord each waive any claim or defense based upon the
characterization of this Lease as anything other than as a “true lease.” Tenant
and Landlord each stipulate and agree that (a) except as may be required by Laws
or a governmental authority (it being understood that Tenant and Landlord each
agree that under current U.S. federal income tax law, this Lease is a “true
lease”), not to assert or take, or omit to take, any action if such omission
would be inconsistent with the agreements and understandings set forth in this
Article 29, and (b) that, in

52
PHIL1 681004v.14



--------------------------------------------------------------------------------



the event that its separate existence from another Person is disregarded for
U.S. federal income tax purposes, it shall not permit such Person to assert or
take any action, or omit to take any action if such omission would be,
inconsistent with the agreements and understandings set forth in this Article 29
(determined as though such Person had been a party hereto).
ARTICLE 30.    
RESERVES
30.01    Reserves. Upon the occurrence of a Reserve Event (as defined below),
Landlord may require Tenant to pay to Landlord on the day that Monthly Base Rent
is next due during the Term an amount equal to the Impositions (the “Impositions
Reserve”), premiums for insurance required under Article 6 (the “Insurance
Reserve”), fixed and basic rents (the “Overlease Rents”) to be made pursuant to
the Overleases (the “Overlease Reserve”) and/or maintenance expenses
(“Maintenance Expenses”) for the Premises (in an amount equal to $0.20 per net
rentable square foot of the Premises) (the “Maintenance Reserve”; the
Impositions Reserve, the Insurance Reserve, the Overlease Reserve and/or the
Maintenance Reserve are each a “Reserve” and collectively, the “Reserves”) that
Landlord reasonably estimates will be necessary in order to accumulate with
Landlord sufficient funds to pay such Impositions, insurance premiums, Overlease
Rents and Maintenance Expenses as applicable for the earlier of (a) the ensuing
twelve (12) months, or (b) at least thirty (30) days prior to their respective
due dates. Landlord shall hold or cause the Mortgagee to hold the amount for
each Reserve required hereunder in an interest-bearing account which interest
thereon shall accrue for the benefit of Tenant (which may be a book entry
subaccount) (each, a “Reserve Subaccount Account”, and collectively, the
“Reserve Subaccounts”). Landlord shall have the right to collect Reserves on an
annual basis until the occurrence of a Reserve Reversal Event (subject to the
terms of Section 30.04).
30.02    Satisfaction of Tenant’s Obligations. Any Reserve payments made by
Tenant pursuant to Section 30.01 for Impositions, Maintenance Expenses,
Overlease Rents and insurance premiums shall satisfy Tenant’s obligations to pay
Impositions, Overlease Rents and Maintenance Expenses and to pay for and
maintain insurance under this Lease for the applicable twelve (12) month period.
Landlord shall timely pay or cause to be paid such Impositions, Overlease Rents
and insurance premiums or make such Reserves available to Tenant to timely pay
such Impositions, Overlease Rents and insurance premiums.
30.03    Reserve Period; Maintenance Expenses. During a Reserve Period (as
defined below), Landlord shall disburse or cause the Mortgagee to disburse funds
held in the Reserve Subaccount for Maintenance Expenses to Tenant within fifteen
(15) days after the delivery by Tenant to Landlord of a request therefor, in an
amount greater than Twenty Five Thousand Dollars ($25,000) (or a lesser amount
if the total amount in the Maintenance Reserve is less than Twenty Five Thousand
Dollars ($25,000), in which case only one such disbursement as to that
particular Maintenance Expense shall be made), provided that the request for
disbursement is accompanied by: (a) a certificate signed by an officer of
Tenant: (i) stating that the maintenance which is the subject of the requested
disbursement has been completed, (ii) identifying each Person that supplied
materials or labor in connection with such maintenance or any portion thereof,
and (iii) stating that each such Person supplying materials or labor has been
or, upon receipt of the requested disbursement, will

53
PHIL1 681004v.14



--------------------------------------------------------------------------------



be paid in full with respect to the portion of the maintenance which is the
subject of the requested disbursement; (b) copies of appropriate lien waivers,
to the extent applicable, or other evidence of payment reasonably satisfactory
to Landlord; and (c) if requested by Landlord’s Mortgagee, a title search for
such Property Location indicating that such Property Location is free from all
liens, claims and other encumbrances not previously approved by Landlord.
30.04    Reserve Reversal Event. Upon a Reserve Reversal Event, no further
Reserves shall be required hereunder regarding the applicable Reserve Period and
any Reserves and/or Letter of Credit (as defined in Section 30.06(d) below) held
by Landlord or Mortgagee shall be immediately released and/or returned, as the
case may be, to Tenant; provided, however, that Reserves and/or Letter of Credit
shall again be required as provided herein in connection with any subsequent
Reserve Period.
30.05    Letter of Credit. Notwithstanding anything to the contrary contained in
this Article 30, at Tenant’s option, in lieu of the requirements set forth
herein with respect to Tenant’s obligation to make deposits into one or more
Reserve Subaccounts, Tenant may deliver a Letter of Credit or Letters of Credit,
to Landlord in an amount or amounts equal to the aggregate amount which Tenant
would otherwise be required to deposit for Impositions, insurance premiums,
Overlease Rents and/or Maintenance Expenses, over the ensuing twelve (12) month
period, whereupon Landlord shall remit or cause Mortgagee to remit the Reserves
then on deposit, if any, in the applicable Reserve Subaccount to Tenant. In the
event that Tenant delivers a Letter of Credit or Letters of Credit for
Impositions, insurance premiums, the Overlease Rents, Maintenance Expenses,
Tenant shall be responsible for the payment of such item and Landlord shall not
be responsible therefor. Tenant shall provide Landlord with notice of any
increases (or decreases) in the aggregate payments over the ensuing twelve
(12) month period for Impositions, insurance premiums, Overlease Rents and/or
Maintenance Expenses, as the case may be, not less than forty-five (45) days
prior to the date any such increase (or decrease) is first due and payable, and
the applicable Letter of Credit shall be increased (or decreased) by an amount
equal to such increased (or decreased) amount at least thirty (30) days prior to
the date such increase (or decrease) is first due and payable. Landlord shall
allow a reduction in the Letter of Credit or Letters of Credit relating to the
Reserve Subaccount for Maintenance Expenses upon satisfaction of the conditions
precedent for disbursement set forth in Section 30.03, which reduction shall be
in an amount equal to the amount that would have been disbursed to Tenant had
the Reserve Account for Maintenance Expenses contained cash. Upon any
non-payment of Impositions, insurance premiums, Overlease Rents, Maintenance
Expenses, Tenant agrees that Landlord shall have the right, but not the
obligation, to draw on such applicable Letter of Credit and to apply all or any
part thereof to the payment of the item for which such Letter of Credit was
established.
30.06    Defined Terms.
(a)    “EBITDAR” shall mean, with respect to any Person, for any period, an
amount equal to (without duplication): (i) the consolidated net income of such
Person for such period, plus (ii) depreciation, amortization and other non-cash
charges (including, but not limited to, imputed interest, deferred compensation
and charges associated with impairment of goodwill pursuant to FASB 142) for
such period (to the extent deducted in the computation of consolidated

54
PHIL1 681004v.14



--------------------------------------------------------------------------------



net income of such Person), all in accordance with generally accepted accounting
principles in the United States of America, consistently applied from period to
period (“GAAP”), plus (iii) interest expense for such period (to the extent
deducted in the computation of consolidated net income of such Person), plus
(iv) the provision for taxes for such period (to the extent deducted in the
computation of consolidated net income of such Person), plus (v) any rental
amounts (excluding reimbursable expenses including but not limited to taxes,
maintenance and insurance) payable by such Person under any leases then in
effect to which the Person is a party, utilizing the rental amounts (excluding
reimbursable expenses including but not limited to taxes, maintenance and
insurance) in effect at the time of the EBITDAR calculation (collectively,
“EBITDAR Rent”) (to the extent such EBITDAR Rent was deducted in the computation
of consolidated net income of such Person), plus (vi) non-recurring items and
unusual items. In calculating the EBITDAR Ratio as of February 7, 2012 and all
applicable periods thereafter, the Tenant may use the consolidated financial
statements of Specialty Retail Shops Holding Corp., a Delaware corporation
(“Specialty Retail”) but only for so long as (i) Tenant remains indirectly
wholly owned by Specialty Retail and included in the consolidated financial
statements of Specialty Retail and (ii) the Guaranty is in full force and
effect.
(b)    “EBITDAR Event” shall mean Tenant’s failure to maintain an EBITDAR Ratio
(as defined below) of 1.15 to 1 or higher (tested quarterly on a twelve
(12) month trailing basis).
(c)    “EBITDAR Ratio” shall be the ratio of EBITDAR to interest and operating
lease expenses.
(d)    “Letter of Credit” means an evergreen, irrevocable, unconditional,
transferable, clean sight draft letter of credit, in form and substance
acceptable to Landlord in its reasonable discretion, in favor of Landlord and
issued by a bank or financial institution reasonably acceptable to Landlord.
(e)    “Reserve Event” shall mean the occurrence of (i) a monetary Default or
(ii) an EBITDAR Event.
(f)    “Reserve Period” shall mean the period time commencing on the date that
(i) a monetary Default shall have occurred or (ii) an EBIDTAR Event shall have
occurred and, with respect to clause (a) or (b), ending upon the occurrence of a
Reserve Reversal Event.
(g)    “Reserve Reversal Event shall mean Tenant (i) remaining free from
monetary Default and (ii) maintaining an EBITDAR Ratio of 1.15 to 1 or higher
(on a twelve (12) month trailing basis) for a period of not less than four (4)
consecutive quarters.
ARTICLE 31.    
MISCELLANEOUS
31.01    Successors and Assigns. Each provision of this Lease and other
agreements executed contemporaneously with this Lease shall extend to and shall
bind and inure to the benefit not only of Landlord and Tenant, but also of their
respective heirs, legal representatives, successors and

55
PHIL1 681004v.14



--------------------------------------------------------------------------------



assigns, but this provision shall not operate to permit any transfer,
assignment, mortgage, encumbrance, lien, charge or subletting contrary to the
provisions of this Lease.
31.02    Modifications in Writing. No modification, waiver or amendment of this
Lease or of any of its conditions or provisions shall be binding upon either
party unless in writing and signed by Landlord and Tenant.
31.03    Definition of Tenant. The word “Tenant” whenever used herein shall be
construed to mean Tenant or any one or more of them in all cases where there is
more than one Tenant; and the necessary grammatical changes required to make the
provisions hereof apply either to corporations, limited liability companies or
other organizations, partnerships or other entities, or individuals, shall be
assumed in all cases as though fully expressed in each case. In all cases where
there is more than one Tenant, the liability of each shall be joint and several.
Landlord shall have the right, at its discretion, to enforce Landlord’s rights
under this Lease against each entity signing this Lease as Tenant, individually,
or against all of such Persons collectively, so that any one of the entities
signing this Lease as Tenant shall be bound to the provisions of this Lease and
shall be required to pay all of the Rent and other amounts from time to time
owed by Tenant under this Lease.
31.04    Definition of Landlord. The term “Landlord” as used in this Lease means
only the owner or owners at the time being of each Property Location so that in
the event of any assignment, conveyance or sale, once or successively, of said
Property Location, or any assignment of this Lease by Landlord, said Landlord
making such sale, conveyance or assignment shall be and hereby is entirely freed
and relieved of all covenants and obligations of Landlord hereunder, if any,
accruing after such sale, conveyance or assignment, and Tenant agrees to look
solely to such purchaser, grantee or assignee with respect thereto. This Lease
shall not be affected by any such assignment, conveyance or sale, and Tenant
agrees to attorn to the purchaser, grantee or assignee.
31.05    Headings. The headings of Articles and Sections are for convenience
only and do not limit, expand or construe the contents of the Articles or
Sections.
31.06    Time of Essence. Time is of the essence of this Lease and of all
provisions hereof.
31.07    Default Rate of Interest. All amounts, including, without limitation,
all Rent, owed by Tenant to Landlord pursuant to any provision of this Lease
shall bear interest from the date due until paid at the lesser of: (a) the
greater of (i) five percent (5%) in excess of the rate of interest announced
from time to time by Wells Fargo Bank, National Association (or its successors
and assigns), as its prime, reference or corporate base rate (“Prime”), changing
as and when said Prime rate changes, or (ii) ten percent (10%) per annum; or
(b) the maximum rate permissible by law (“Default Interest”).
31.08    Severability. The invalidity of any provision of this Lease shall not
impair or affect in any manner the validity, enforceability or effect of the
rest of this Lease.
31.09    Entire Agreement. All understandings and agreements, oral or written,
heretofore made between the parties hereto are merged in this Lease, which,
together with that certain Side

56
PHIL1 681004v.14



--------------------------------------------------------------------------------



Letter Agreement between Landlord and Tenant dated May 31, 2006 (the “Side
Letter Agreement”) and other agreements executed contemporaneously with this
Lease fully and completely express the agreement between Landlord (and its
beneficiaries, if any, and their agents) and Tenant with respect to the lease of
the Property Locations. Notwithstanding anything in this Agreement to the
contrary, upon the execution and delivery of this Lease by Landlord and Tenant,
(a) this Lease and the Side-Letter Agreement and other agreements executed
contemporaneously with this Lease shall supersede any previous discussions,
agreements and/or term or commitment letters relating to this Lease and the
Side-Letter Agreement or the Transaction, (b) the terms and conditions of this
Lease and the Side-Letter Agreement and other agreements executed
contemporaneously with this Lease shall control notwithstanding that such terms
are inconsistent with or vary from those set forth in any of the foregoing
agreements, and (c) this Lease and the Side-Letter Agreement may only be amended
by a written agreement executed by Landlord and Tenant. The provisions of this
Section shall survive the expiration or earlier termination of this Lease.
31.10    Force Majeure. If either party fails to perform timely any of the
terms, covenants and conditions of this Lease on such party’s part to be
performed and such failure is due in whole or in part to any strike, lockout,
civil disorder, inability to procure materials at commercially reasonable rates,
prolonged failure of power, riots, insurrections, war, fuel shortages,
accidents, casualties, acts of God, acts caused directly or indirectly by the
other party (or such other party’s agents, employees, contractors, licensees or
invitees) or any other cause beyond the reasonable control of such party
(expressly excluding, however, the obligations imposed upon Tenant with respect
to Base Rent and any other Rent to be paid hereunder) (“Force Majeure”), then
such party shall not be deemed in default under this Lease as a result of such
failure and any time for performance by such party provided for herein shall be
extended by the period of delay resulting from such cause.
31.11    Memorandum of Lease. This Lease shall not be recorded. However, a
memorandum of this Lease in the form attached hereto as Exhibit G shall be
executed, in recordable form, by both parties concurrently herewith and may be
recorded by Tenant, at Tenant’s expense, with the official charged with
recordation duties for any of the counties in which a Property Location is
located, with directions that it be returned to Tenant. If, and when, an
original memorandum of Lease is returned to Tenant following recording, Tenant
shall furnish a copy of same to Landlord.
31.12    No Construction Against Preparer. This Lease has been prepared by
Tenant and its professional advisors and reviewed by Landlord and its
professional advisors. Landlord, Tenant and their separate advisors believe that
this Lease is the product of their joint efforts, that it expresses their
agreement, and that it should not be interpreted in favor of either Landlord or
Tenant or against either Landlord or Tenant merely because of their efforts in
its preparation.
31.13    Waiver of Landlord’s Lien. Notwithstanding anything contained herein to
the contrary, Landlord hereby waives any statutory liens and any rights of
distress with respect to Tenant’s Personalty. This Lease does not grant a
contractual lien or any other security interest to Landlord or in favor of
Landlord with respect to Tenant’s Personalty. Respecting any mortgagee or other
lender of Tenant having a security interest in Tenant’s Personalty (“Tenant’s
Mortgagee”), Landlord agrees as follows: (a) to provide Tenant’s Mortgagee, upon
written request of Tenant (accompanied by the name and address of Tenant’s
Mortgagee), with a copy of any default notice

57
PHIL1 681004v.14



--------------------------------------------------------------------------------



(s) given to Tenant under this Lease; provided, however, that (i) Landlord
acknowledges and agrees that with respect to Wells Fargo Bank, National
Association, as agent, as Tenant’s Mortgagee, such Tenant request shall be
deemed to have been made as of the Effective Date, and (ii) the failure to
deliver such notice shall not constitute a default by Landlord hereunder, and
(b) to allow Tenant’s Mortgagee, prior to any termination of this Lease or
repossession of the applicable Property Location by Landlord, the same notice
rights and period of time to cure such default as is allowed Tenant under this
Lease, and (c) to permit Tenant’s Mortgagee to go upon the applicable Property
Location for the purpose of removing Tenant’s Personalty any time within ninety
(90) days after the effective date of any termination of this Lease or any
repossession of the Premises or any part thereof by Landlord. Landlord further
agrees to execute and deliver the form of written waiver reasonably requested by
Tenant’s Mortgagee from time to time to evidence or effect the aforesaid waiver
and agreements of Landlord or substantially in the form attached hereto as
Exhibit F (“Landlord Agreement”).
31.14    Investment Tax Credits. Landlord expressly waives and relinquishes in
favor of Tenant any rights to claim the benefit of or to use any federal or
state investment tax credits that are currently, or may become, available during
the Term as a result of any installation of any equipment, furniture or fixtures
installed by Tenant in or on the Premises whether or not such items become a
part of the realty and agrees, without cost or liability to Landlord, to execute
and deliver to Tenant any election form reasonably required to evidence Tenant’s
right to claim investment tax credits.
31.15    Signage. Tenant shall be entitled to place signs upon each Property
Location subject to any applicable Laws or any applicable REAs or Overleases.
31.16    Definition of CPI. “CPI” means the Consumer Price Index which is
designated for the applicable month of determination as the United States City
Average for All Urban Consumers, All Items, Not Seasonally Adjusted, with a
based period equaling 100 in 1982–1984, as published by the United States
Department of Labor’s Bureau of Labor Statistics or any successor agency. In the
event that the Consumer Price Index ceases to be published, its successor index
as published by the same governmental authority which published the Consumer
Price Index shall be substituted and any necessary reasonable adjustments shall
be made by Landlord and Tenant in order to carry out the intent of this Lease.
In the event there is no successor index, Landlord shall reasonably select an
alternative price index that will constitute a reasonable substitute for the
Consumer Price Index. “CPI Increase” shall mean the percentage change in the CPI
from the month that is two months prior to the immediately preceding Adjustment
Date to the CPI for the month that is two months prior to the applicable
Adjustment Date.
31.17    Financial Statements.
(a)    Tenant shall cause Specialty Retail Shops Holding Corp. (“SRSHC”) to
deliver to Landlord the following financial statements:
(i)    within forty-five (45) days after the end of each fiscal quarter of
Tenant (provided, however, that Tenant shall not be in Default under this Lease
for failure to deliver the following items unless such failure to deliver same
continues and is not cured within an additional

58
PHIL1 681004v.14



--------------------------------------------------------------------------------



fifteen (15) days after the aforesaid forty-five (45) day period), the
(A) consolidated balance sheet, statement of operations, statement of
stockholders’ equity and statement of cash flows and all other related schedules
for the fiscal period then ended of SRSHC (the “SRSHC Unaudited Reporting
Financials”); (B) such other financial information reasonably requested by
Landlord to the extent required for Landlord to satisfy its filing obligations
under the rules and regulations of the SEC; and (C) income and expense
statements for the business at each of the Property Locations in the form
attached hereto as Exhibit J (such information to be subject to the
confidentiality and non-disclosure provisions set forth in Section 31.17(c));
and
(ii)    within seventy-five (75) days after the end of each fiscal year of
Tenant (provided, however, that so long as Tenant delivers to Landlord “draft”
statements within the aforesaid seventy-five (75) day period, Tenant shall not
be in Default under this Lease for failure to deliver the following items unless
such failure to deliver same continues and is not cured within an additional ten
(10) days after the aforesaid seventy-five (75) day period), the
(A) consolidated balance sheet, statement of operations, statement of
stockholders’ equity and statement of cash flows and all other related schedules
for the fiscal period then ended of SRSHC (the “SRSHC Audited Reporting
Financials” and together with the SRSHC Unaudited Reporting Financials, the
“SRSHC Reporting Financials”); (B) such other financial information reasonably
requested by Landlord to the extent required for Landlord to satisfy its filing
obligations under the rules and regulations of the SEC; and (C) income and
expense statements for the business at each of the Property Locations (such
information to be subject to the confidentiality and non‑disclosure provisions
set forth in Section 31.17(c)).
(b)    All financial statements to be provided hereunder shall be prepared in
accordance with GAAP.
(c)    Landlord agrees to treat as confidential, and to not disclose without
Tenant’s written consent, all income and expense statements for the business at
each Property Location and any other information specific to a Property Location
including, but not limited to, the reports generated by Tenant under
Section 31.17(f) (collectively, the “Confidential Information”), provided,
however, that Confidential Information does not include information which (i) is
already known to Landlord prior to receipt as evidenced by prior documentation
thereof or has been independently developed by Landlord on a non-confidential
basis; (ii) is or becomes generally available to the public other than as a
result of an improper disclosure by Landlord or its representatives;
(iii) becomes available to Landlord on a non-confidential basis from a source
other than Tenant or any of its representatives, provided that such source is
not, to Landlord’s knowledge, bound by a confidentiality agreement with or other
contractual, legal or fiduciary obligation of confidentiality to Tenant with
respect to such information; or (iv) is disclosed pursuant to a requirement of a
court, administrative agency or other regulatory or governmental body or is
disclosed pursuant to applicable law, rule or regulation. Notwithstanding the
foregoing, Landlord may, without the written consent of Tenant, disclose any
Confidential Information to any potential buyer, assignee, or other counterparty
of Landlord, or Landlord’s actual or potential financing sources, in each case
in connection with any transaction contemplated by Section 12.04 (collectively,
“Landlord Counterparties”) or a Mortgagee or trustee in connection with a
securitization or a rating agency involved with respect to such securitization
(“Securitization Parties”, collectively with Landlord

59
PHIL1 681004v.14



--------------------------------------------------------------------------------



Counterparties , the “Disclosure Parties”) and the Securitization Parties may
further disclose the Confidential Information solely to B-piece buyers in
connection with the securitization or an institutional investor that typically
invests in securitizations of this type and size (“Other Parties”) to the extent
the Securitization Parties customarily disclose the same to the Other Parties in
connection with the securitization and to the extent requested by the Other
Parties; provided that (A) the Securitization Parties and the Other Parties are
advised that the Confidential Information is confidential, and (B) the
Confidential Information may not be placed in any prospectus, or other
securities offering material or other written materials by Landlord, or any
Mortgagee, trustee or rating agency or any Affiliated Party. In addition, any
Disclosure Parties and the Other Parties (other than the rating agencies and
potential financing sources which are not required to execute a Confidentiality
Agreement but may only disclose information to parties that have executed a
Confidentiality Agreement) shall execute a confidentiality agreement
substantially in the form attached hereto as Schedule 31.17(c), or such other
form as reasonably agreed upon by Tenant, Landlord, the Disclosure Parties,
and/or the Other Parties (the “Confidentiality Agreement”) in connection with
the disclosure of Confidential Information hereunder; provided, however, that
any Landlord Counterparty may disclose such Confidential Information to its
actual or potential financing sources that are informed by such Landlord
Counterparty of the confidential nature of the Confidential Information and that
agree to be bound by the terms of the Confidentiality Agreement. Notwithstanding
anything to the contrary contained in this Section, (a) in no event shall any
Confidential Information be disclosed to any retailers, and (b) Landlord and
Tenant understand and agree that the Disclosure Parties may disclose aggregate,
portfolio level financial information regarding Tenant and the Properties as a
whole.
(d)    All financial statements to be provided hereunder shall be certified by
the chief financial officer or administrative member of Tenant (or other party
delivering such financials), which certification shall be in the form of
Schedule 31.17(d) attached hereto and shall state that such financial statements
(i) are true, complete and correct in all material respects, (ii) fairly
present, in all material respects, the financial condition of Tenant (or other
party delivering such financials) as of the date of such reports, and
(iii) satisfy the requirements set forth in Section 31.17. If Tenant (or other
party delivering financial statements) discovers that financial statements
delivered to Landlord hereunder contain a misstatement or an omission in any
material respect, it shall promptly notify Landlord of same and take such
actions as are reasonably necessary to correct, or cause to be corrected, such
financial statements; provided, however, in no event shall Tenant (or other
party delivering such financials) willfully and intentionally misstate its
financial statements. In no event shall Tenant have any liability to Landlord or
its affiliates in respect of any breach of the foregoing certification caused by
Tenant’s negligence or gross negligence or, except as set forth in Section 16.01
and Section 16.02, for failure to perform its obligations under this
Section 31.17. Landlord’s sole rights and remedies for a breach of this
Section 31.17 shall be limited to those remedies that are available to Landlord
as set forth in Section 16.02 of this Lease.
(e)    Tenant agrees that the SRSHC Audited Reporting Financials shall be
audited by, and the Holding Unaudited Reporting Financials and the SRSHC
Unaudited Reporting Financials shall be reviewed by, a nationally recognized
accounting firm. Furthermore, Tenant shall use commercially reasonable efforts
to cause its accountants to deliver their consent in a timely manner to the
inclusion of their audit opinion in any regulatory reports filed as part of
Spirit’s SEC

60
PHIL1 681004v.14



--------------------------------------------------------------------------------



reporting obligation; provided, however, that such accountants’ failure or
refusal to consent shall not be a Default under this Lease.
(f)    Tenant agrees, as an accommodation to Landlord and for strictly
informational purposes, to prepare and deliver to Landlord a report of each
Property Location detailing the (i) sales per square foot at each individual
Property Location, (ii) occupancy costs of each Property Location, and
(iii) capital expenditures of each Property Location, within forty-five
(45) days after the end of each fiscal quarter and ninety (90) days after the
close of each fiscal year of Tenant, as applicable (such information to be
subject to the confidentiality and non-disclosure provisions set forth in
Section 31.17(c)); provided, however, that (1) the inaccuracy of any reports
described in this Section 31.17(f), (2) Tenant’s failure to timely deliver such
reports described in this Section 31.17(f), and/or (3) any deficiency in such
reports described in this Section 31.17(f) or any other failure to comply with
this Section, shall not constitute a Default under this Lease.
(g)    Notwithstanding any other provision contained in this Section 31.17, from
and after the earlier of (i) the date when the Guaranty is no longer in full
force or effect, and (ii) the date that the SEC first requires the inclusion of
Tenant’s financial statements (rather than the consolidated financial statements
of SRSHC) in the SEC reports of Spirit Realty Capital, Inc., Tenant shall be
obligated to deliver financial statements (of the type and having the
characteristics described herein) of Tenant, in lieu of causing SRSHC to deliver
such financial statements of SRSHC.
31.18    State-Specific-Provisions. The provisions and/or remedies which are set
forth on the attached Exhibit H shall be deemed a part of and included within
the terms and conditions of this Lease.
31.19    Counterparts. This Lease may be executed in one or more counterparts,
each of which shall be deemed an original.
31.20    Mortgagee Consent. With respect to any and all provisions of this Lease
requiring Landlord’s consent, the refusal or failure of Landlord’s Mortgagee to
grant consent (to the extent required and applicable) shall be a reasonable
basis for Landlord to withhold its consent.
31.21    Waiver of Jury Trial and Certain Damages. Landlord and Tenant hereby
knowingly, voluntarily and intentionally waive the right either may have to a
trial by jury with respect to any and all issues presented in any action,
proceeding, claim or counterclaim brought by either of the parties hereto
against the other or its successors with respect to any matter arising out of or
in connection with this Lease, the relationship of Landlord and Tenant, Tenant’s
use or occupancy of the Premises or any Property Location, and/or any claim for
injury or damage, or any emergency or statutory remedy. This waiver by the
parties hereto of any right either may have to a trial by jury has been
negotiated and is an essential aspect of their bargain. Furthermore, Tenant and
Landlord hereby knowingly, voluntarily and intentionally waive the right each
may have to seek punitive, consequential, special and indirect damages from the
other or any of its successors and assigns with respect to any and all issues
presented in any action, proceeding, claim or counterclaim brought with respect
to any matter arising out of or in connection with this Lease or any document
contemplated herein or related hereto. The waiver by Tenant and Landlord of any

61
PHIL1 681004v.14



--------------------------------------------------------------------------------



right each may have to seek punitive, consequential, special and indirect
damages has been negotiated by the parties hereto and is an essential aspect of
their bargain.
31.22    Forum Selection; Jurisdiction; Venue; Choice of Law.
(a)    This Lease shall be construed in accordance with, and this Lease and all
matters arising out of or relating to this Lease (whether in contract, tort or
otherwise) shall be governed by, the law of the State of New York without regard
to conflicts of law principles; provided, however, that any forcible entry and
detainer action or similar proceeding shall be governed by the laws of the state
in which the applicable Property Location is located. If any provision of this
Lease or the application thereof shall, to any extent, be invalid or
unenforceable, the remainder of this Lease shall not be affected thereby, and
each provision of this Lease shall be valid and enforceable to the fullest
extent permitted by applicable Laws.
(b)    TENANT AND LANDLORD EACH HEREBY CONSENTS TO THE EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED WITHIN THE COUNTY OF NEW YORK, STATE OF NEW
YORK, AND EACH IRREVOCABLY AGREES THAT ALL ACTIONS OR PROCEEDINGS ARISING OUT OF
OR RELATING TO THIS LEASE SHALL BE LITIGATED IN SUCH COURTS (EXCEPT FOR FORCIBLE
ENTRY AND DETAINER ACTIONS, OR SIMILAR PROCEEDINGS, WHICH SHALL BE LITIGATED IN
COURTS LOCATED WITHIN THE COUNTY AND STATE IN WHICH THE APPLICABLE PROPERTY
LOCATION IS LOCATED). TENANT AND LANDLORD EACH ACCEPTS, GENERALLY AND
UNCONDITIONALLY, THE EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS (EXCEPT AS
PROVIDED ABOVE IN THIS SECTION 31.22(b)), AND WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS.
(c)    TENANT AND LANDLORD EACH ACKNOWLEDGES THAT THE PROVISIONS OF THIS SECTION
31.22 ARE A MATERIAL INDUCEMENT TO THE OTHER PARTY’S ENTERING INTO THIS LEASE.
31.23    No Merger. There shall be no merger of this Lease nor of the leasehold
estate created by this Lease with the fee estate in or ownership of any of the
Premises by reason of the fact that the same person, corporation, firm or other
entity may acquire or hold or own, directly or indirectly, (a) this Lease or the
leasehold estate created by this Lease or any interest in this Lease or in such
leasehold estate, and (b) the fee estate or ownership of any of the Premises or
any interest in such fee estate or ownership. No such merger shall occur unless
and until all persons, corporations, firms and other entities having any
interest in (i) this Lease or the leasehold estate created by this Lease, and
(ii) the fee estate in or ownership of the Premises or any part thereof sought
to be merged shall join in a written instrument effecting such merger and shall
duly record the same.
31.24    Intentionally Omitted.
31.25    Guaranty. Specialty Retail Shops Holding Corp., a Delaware corporation
(“Guarantor”) shall continue to at all times unconditionally guarantee this
Lease pursuant to that certain Amended and Restated Unconditional Guaranty of
Payment and Performance dated as of December 15, 2014 for the benefit of
Landlord (“Guaranty”).

62
PHIL1 681004v.14



--------------------------------------------------------------------------------



ARTICLE 32.    
OVERLEASES
32.01    Overleases. This Article 32 applies specifically to each Property
Location that is a Leasehold Property, and shall apply, regardless of the
identity of the Overlandlord. Because this Lease is a sublease as to each of the
Leasehold Properties, this Article 32 inclusive shall be applicable only to a
Leasehold Property. The following provisions are in addition to the other
provisions of this Lease which apply to all of the Property Locations, including
the Leasehold Properties, and these following provisions shall not substitute
for or replace the other provisions in this Lease, except to the extent the
following provisions conflict with the other provisions in this Lease, in which
case these following provisions shall govern as to a Leasehold Property:
(e)    No Leasehold Property shall be used or occupied, or permitted or suffered
to be used or occupied, by Landlord or Tenant or any party claiming by or
through Landlord or Tenant for any use, purpose or activity which is not
permitted by the Overlease for such Leasehold Property.
(f)    Tenant, insofar as applicable to the Premises, shall at its sole expense,
(i) comply with the Overleases, and with all applicable Legal Requirements
pursuant to the Overleases, and (ii) notwithstanding the requirements of
Article 6, comply pursuant to the Overleases with the requirements of all
policies of insurance of whatsoever nature which are required to be maintained
pursuant to the Overleases.
(g)    Tenant acknowledges that this Lease, and Tenant’s occupancy of a
Leasehold Property, are subject to and subordinate to the applicable Overlease.
Tenant agrees that the terms, covenants, provisions and conditions of the
Overleases applying to Landlord as the tenant thereunder shall apply directly to
Tenant, and Tenant hereby does and shall assume and perform fully all the
duties, obligations, liabilities and undertakings of Landlord as the tenant
under each and all of the Overleases, including as Rent under this Lease,
payment of all the fixed, basic rents and additional rents and any and all other
payments to be made pursuant to the Overleases, whether arising before, on or
after the Effective Date. In the event of any inconsistency between the terms,
covenants, provisions and conditions of any such Overlease and the terms,
covenants, provisions and conditions of this Lease as the same applies to the
Premises or common areas on a Leasehold Property, in that the Overlease imposes
an obligation or liability on the tenant thereunder (and therefore on Tenant
under this Lease by virtue of Tenant’s assumption thereof) which is stricter or
broader or more onerous or not covered by this Lease, then, even though the
subject matter may be one which is the same in both the Overlease and this
Lease, the terms, covenants, provisions and conditions of the Overlease with
respect to such obligation or liability shall control and be complied with by
Tenant. Tenant and Landlord each agrees that it will not do, or cause or suffer
to be done, any act (whether of commission or omission) which would result in a
breach of or default under any term, covenant, provision or condition of any
Overlease. A default under an Overlease not caused by Tenant shall not
constitute a default under this Lease.
(h)    Landlord shall have no responsibility or liability to provide any
services to Tenant with respect to either the Premises, or for performing any of
the duties, obligations, liabilities or undertakings of any landlord or tenant
under any Overlease as it applies to the Premises or to a

63
PHIL1 681004v.14



--------------------------------------------------------------------------------



Property Location. Landlord agrees, however, that in cases where Landlord’s
cooperation is necessary to enforce rights of the tenant under any of the
Overleases, Landlord will use its reasonable efforts to cause the Overlandlords
to perform their duties, obligations, liabilities and undertakings thereunder,
provided Tenant agrees to and does bear the expense and reimburse Landlord
(immediately upon demand) for any and all expenses including reasonable experts
and attorneys’ fees incurred by Landlord in connection therewith. To the extent
that to do so does not prejudice or impair the rights and remedies intended to
be enjoyed by Landlord under this Lease and does not in any manner or to any
degree impose (with respect to any Overlease) or increase (with respect to this
Lease) the duties, obligations, liabilities or undertakings of Landlord and does
not modify or terminate an Overlease, Landlord agrees to otherwise cooperate
with Tenant so that all of the rights and benefits of the Overleases intended to
be enjoyed by the prime tenants thereunder shall be available to Tenant, except
Tenant shall not have or enjoy any options to cancel or terminate an Overlease,
or surrender the premises covered by an Overlease, or to renew or to extend an
Overlease (except as provided for in Section 32.01(q)), or to purchase the fee
title, or to exercise rights of first refusal, or have any rights to encumber,
assign or sublet the interest of the tenant under the Overleases (except as
provided for in Article 12), or rights to build additional buildings or
improvements (except as provided for in Articles 11, 14 and 15). At Tenant’s
full cost and expense and without expense to Landlord, Tenant may obtain from
each Overlandlord a non-disturbance agreement in form and substance reasonably
acceptable to Tenant.
(i)    In addition to other indemnification provisions by Tenant in this Lease,
and not in limitation thereof, Tenant hereby agrees to indemnify, save, protect,
defend and hold harmless the Landlord Indemnified Parties from and against any
and all liabilities, suits, obligations, fines, damages, penalties, claims,
costs, charges and expenses (including experts’ and attorney’s fees) imposed
upon or incurred by the Landlord Indemnified Parties, that may be based on or
asserted or alleged to be based on any breach by Tenant of any term, covenant,
provision or condition of any Overlease arising before or during the Term of
this Lease.
(j)    In the event of any Casualty Event, or in the event of any Condemnation
of all or part of any Leasehold Property, the terms, covenants, provisions and
conditions of the Overlease for such Leasehold Property shall not be the
controlling instrument as between Landlord and Tenant, but the provisions of
this Lease relating to such event shall control exclusively between Landlord and
Tenant.
(k)    Landlord shall not amend or modify any Overlease without Tenant’s
consent, which consent may be withheld, delayed or conditioned at Tenant’s sole
discretion, for any reason or for no reason. Landlord shall not voluntarily
terminate or consent to any termination of such Overlease for any reason without
Tenant’s written consent, which consent may be withheld, delayed or conditioned
at Tenant’s sole discretion, for any reason or for no reason. If either Tenant
defaults under an Overlease or Landlord acts or fails to act in a manner which
results in a default under an Overlease, then the other party (upon reasonable
advance written notice to the defaulting party, unless the Overlease is in
imminent danger of termination, in which case notice that is feasible under the
circumstances shall be given to the defaulting party) may cure such default (but
shall have no obligation to do so) if after the notice the defaulting party
fails to take steps to effect such cure.

64
PHIL1 681004v.14



--------------------------------------------------------------------------------



(l)    Subject to Section 32.01(d), the performance by Overlandlord of
Overlandlord’s obligations in accordance with any of the Overleases, shall, for
all purposes, be accepted by Tenant, and shall be deemed to be the performance
of such obligations by Landlord under the provisions of such Overlease and also
under this Lease to the extent the obligations are the same, and in such case
Tenant shall neither look to Landlord for performance of such obligations nor
seek to hold Landlord liable for performance of such obligations or for the
manner of performance of such obligations or for any default in performance or
nonperformance of such obligations.
(m)    Whenever, by reason of Tenant’s assumption of all the obligations
contained in an Overlease as provided in this Article 32 or otherwise, any
provision of the Overlease requires the tenant thereunder to make any payment of
any money, including the fixed, base rent payable thereunder, or requires such
tenant to take any action within a certain period of time (whether with or
without notice), then, notwithstanding that a provision in this Lease calls for
such payment to be made or action to be taken at a different time, Tenant shall
make such payment to the Overlandlord, Landlord or other appropriate third party
or take such action, as the case may be, within the shorter of the time
specified in this Lease or the time specified in the Overlease; and if such
payment or other action is required to be paid or taken within a specified time
period after notice or receipt of an invoice, then upon such notice or upon
receipt of such invoice, Tenant shall make such payment or take such other
action, as the case may be, no later than five (5) business days prior to the
last day of such time period (excluding, however, installments of fixed or base
rent or other payments due under the Overleases which shall be paid by Tenant
directly to the Overlandlord pursuant to the Overlease).
(n)    Whenever any provision of an Overlease requires the Overlandlord to give
notice or submit an invoice to the tenant thereunder and Landlord has received
such notice or invoice but the Overlandlord has not given Tenant such notice or
invoice directly, then Landlord shall notify Tenant by sending Tenant a copy of
said notice or invoice. Such notification by Landlord to Tenant of said
Overlandlord’s notice or invoice shall for all purposes hereunder be deemed
timely given if sent to Tenant within five (5) business days after receipt by
Landlord of the notice from Overlandlord.
(o)    Whenever any provision of an Overlease requires the tenant under the
Overlease to obtain the Overlandlord’s consent for any purpose, including
obtaining consent prior to the undertaking of an act or proposed act, and Tenant
desires such consent, such provision shall for all purposes hereunder be deemed
to require the prior written consent of both Overlandlord and Landlord;
provided, however, if Landlord is willing to consent, Landlord, at Tenant’s
expense, shall cooperate to a reasonable extent with Tenant to obtain the
Overlandlord’s consent provided Tenant pays all Landlord’s expenses, including
reasonable attorneys’ fees, in Landlord’s extending such cooperation.
(p)    If Tenant contends that Overlandlord is not observing, complying with or
performing its obligations under the Overlease, Tenant shall have the right to
notify Landlord of a default of the Overlandlord which notice shall specify the
nature of such default. Within five (5) business days after its receipt of such
notice, Landlord shall give written notice to Overlandlord (in the manner
required by the Overlease), which notice shall specify the nature of such
claimed

65
PHIL1 681004v.14



--------------------------------------------------------------------------------



default in the same manner as was specified in Tenant’s notice to Landlord.
Landlord further agrees to extend assistance to and cooperate with Tenant in
order to effectuate a cure of any alleged default, provided that all costs and
expenses, including reasonable attorneys’ fees, in connection therewith are
borne by Tenant. If (i) Tenant shall have given written notice to Landlord of
such default by the Overlandlord, as aforesaid, (ii) the Overlease allows
withholding of such payments from the Overlandlord and (iii) Landlord consents
in writing, Tenant also shall have the right to withhold payments of that
portion of the Overlease rent payable to the Overlandlord which is payable by
Landlord (as tenant) at that time under the Overlease in accordance with the
applicable provision, if any, of the Overlease allowing such withholding of
rent. Tenant agrees that it will defend, indemnify and hold harmless the
Landlord Indemnified Parties from and against any and all Losses arising from or
related to any matter described in this Section 32.01(l).
(q)    Whenever in this Lease rights or privileges are granted to Landlord or
Tenant with respect to any matter or thing, such rights or privileges shall be
exercisable by Landlord insofar as the same are not inconsistent with, or in
violation of, the terms, covenants and conditions of the Overlease with respect
to the same matter or thing and the terms, rights and privileges granted to
Landlord and Tenant herein, but where the rights and privileges granted by the
Overlease to the tenant thereunder exceed the rights and privileges granted in
this Lease to Landlord or Tenant, then Landlord or Tenant shall exercise such
rights and privileges only to the extent expressly permitted herein if the
result of exercising the greater rights or privileges in the Overlease would be
detrimental to the other party hereto.
(r)    Subject to the other provisions of this Article 32, if an Overlease would
need to be extended by Landlord exercising an extension option in that Overlease
in order to match Tenant’s exercise of an Extension Option under this Lease,
then, as a condition for Tenant’s Extension Option to be validly exercised under
this Lease, Tenant must give Landlord notice of Tenant’s exercise of the
Extension Option under this Lease at least thirty (30) days prior to the
deadline set forth in the Overlease for validly exercising the extension option
under the Overlease, time being of the essence.
(s)    As to each Leasehold Property, upon Tenant’s written notice, Landlord,
subject to the proviso in this sentence and subject also to the other provisions
and conditions in this Article 32, shall from time to time exercise Landlord’s
rights to the extent necessary and to the extent available to Landlord, in order
to extend the term of the Overlease applicable to that Leasehold Property until
at least the Expiration Date applicable to such Leasehold Property; provided,
however Landlord need not (i) exercise its extension rights if on the date
Landlord’s notice of extension of the Overlease is to be given to the landlord
under an Overlease (each, an “Overlandlord” and collectively, the
“Overlandlords”), a Default on the part of Tenant then exists under this Lease,
and (ii) exercise the extension of an Overlease until the one hundred eightieth
(180th) day prior to the deadline for exercising such Overlease extension
pursuant to its terms (or until the first (1st) day that such Overlease
extension option may be exercised by Landlord if such date would occur less than
one hundred eighty (180) days after the date of Tenant’s notice advising
Landlord to exercise the extension option), and Landlord simultaneously provides
Tenant with written confirmation of same. In the event Landlord fails to timely
exercise the extension option, as provided above, Landlord hereby grants Tenant
the right to exercise such extension option on Landlord’s behalf and, in

66
PHIL1 681004v.14



--------------------------------------------------------------------------------



furtherance thereof, grants Tenant a limited power of attorney to acknowledge,
deliver and execute, on Landlord’s behalf, such documentation as is required to
effectuate the exercise of the extension option. Tenant shall provide Landlord
with copies of any documentation relating to Tenant’s exercise of an extension
option made on Landlord’s behalf. To the extent that the term of any Overlease,
as extended, extends beyond the Expiration Date for any Property Location,
Landlord, at its sole cost and expense, bears the obligation to pay any rent
applicable to such period under the Overlease. If Tenant does not request that
Landlord (or Landlord is not required due to Tenant’s Default as described
above) to exercise any option available to Landlord to extend the term of an
Overlease and Landlord does not, in fact, exercise such extension option, then
(i) this Lease shall terminate as to the Leasehold Property, (ii) Landlord and
Tenant shall modify this Lease to remove such Leasehold Property that is subject
to the Overlease as to which Landlord did not exercise the extension option
effective as of the date of expiration of the subject Overlease, without
reduction in Base Rent, (iii) following such removal, this Lease shall continue
in full force and effect as to the remaining Property Locations, (iv) Tenant
shall surrender to Landlord that portion of the Premises upon which the
Leasehold Property is located, and (v) Tenant shall have no further
responsibility to Landlord with respect to such removed Leasehold Property,
except for such indemnity or other provisions of this Lease which may relate to
such removed Leasehold Property.
(t)    As to any period before the end of the initial Term of this Lease with
respect to any Leasehold Property, Tenant shall have the right to notify
Landlord by sending Landlord a written notice stating expressly that Tenant
desires Landlord not to exercise an extension option under an Overlease and that
Tenant desires the Overlease to expire. The notice must be received by Landlord
not less than one hundred twenty (120) days before the last day on which
Landlord is required to exercise its extension option under the Overlease, time
being of the essence. If Landlord receives such notice, Landlord may either
intentionally fail to exercise the Overlease extension option and permit the
Overlease to expire, or Landlord may exercise its extension option for
Landlord’s own account. In either case, (i) this Lease shall terminate as to
such Leasehold Property, (ii) Landlord and Tenant shall modify this Lease to
remove such Leasehold Property that is subject to the Overlease effective as of
the date of expiration of the subject Overlease or the date the extension period
of the Overlease commences, as applicable, without reduction in Base Rent,
(iii) following such removal, this Lease shall continue in full force and effect
as to the remaining Property Locations, (iv) Tenant shall surrender to Landlord
that portion of the Premises upon which the Leasehold Property is located, and
(v) Tenant shall have no further responsibility to Landlord with respect to such
removed Leasehold Property, except for such indemnity or other provisions of
this Lease which may relate to such removed Leasehold Property.
(u)    When Landlord sends a notice to an Overlandlord extending the term of the
Overlease, Landlord will send a copy of that notice to Tenant. Within thirty
(30) days after receipt by Landlord of a notice from Tenant extending this Lease
in accordance with and subject to the provisions and conditions in
Sections 32.01(n), (o) and (p), Landlord will send its own extension notice to
the Overlandlord (when extension is necessary) extending the Overlease. If
Tenant does not receive from Landlord the copy of Landlord’s extension notice to
the Overlandlord by the thirtieth (30th) day after the date Tenant had sent its
own valid notice to Landlord and also has not received a notice from Landlord
disputing Landlord’s duty to exercise an option to extend the

67
PHIL1 681004v.14



--------------------------------------------------------------------------------



Overlease, then, in such case, Tenant itself may exercise the extension option
under the Overlease, on Landlord’s behalf and acting in place and stead of
Landlord, by notice to the Overlandlord.
(v)    If any Overlease does not contain sufficient extension options for
Landlord (as tenant thereunder) to be able to keep granting Tenant extensions
thereof as to any Leasehold Property to match the term of this Lease with
respect to any Leasehold Property or Tenant’s exercise of an extension option in
accordance with this Lease with respect to any Leasehold Property, and the
leasehold estate of that Leasehold Property shall therefore expire before the
then current term of this Lease with respect to such Leasehold Property will
have expired, then in each such case (i) that particular Leasehold Property
shall no longer be part of the Premises under this Lease, (ii) without liability
to Landlord, this Lease shall terminate as to such Leasehold Property,
(iii) Landlord and Tenant shall modify this Lease to remove such Leasehold
Property that is subject to the expired Overlease effective as of the date of
expiration of the subject Overlease, without reduction in Base Rent,
(iv) following such removal, this Lease shall continue in full force and effect
as to the remaining Property Locations, (v) Tenant shall surrender to Landlord
that portion of the Premises upon which such Leasehold Property is located, and
(vi) Tenant shall have no further responsibility to Landlord with respect to
such removed Leasehold Property, except for such indemnity or other provisions
of this Lease which may relate to such removed Leasehold Property.
(w)    Landlord hereby agrees to indemnify, save, protect, defend and hold
Tenant harmless from and against any and all actual damages and out-of-pocket
costs and expenses (including experts’ and attorneys’ fees) imposed upon or
incurred by Tenant as a result of any default under an Overlease on behalf of
the tenant thereunder that is directly the result of the actions of Landlord or
omissions of Landlord including, but not limited to, (i) a transfer or
assignment in breach of an Overlease, or (ii) the failure of Landlord to pay
rents and/or other amounts due under an Overlease where an Overlease Reserve has
been established for such amounts; provided, however, Landlord hereby agrees to
indemnify, save, protect, defend and hold Tenant harmless from and against any
and all Losses resulting from the occurrence of an event described in
clauses (i) and/or (ii) above.
(x)    Landlord and Tenant hereby acknowledge that Tenant converted Store 141,
Burlington, IA, from an Overlease to a Fee Property as of April 1, 2007.
ARTICLE 33.    
PROPERTY REMOVALS
On January 2, 2015 with respect to the Property Location, Store No. 34 located
at 2602 ShopKo Drive Madison, Wisconsin, and on April 15, 2015 with respect to
all the Property Locations described on Exhibit A-8 attached hereto, such
Property Locations shall be removed from this Lease (“Removal Properties”) in
which event such Removal Properties shall no longer be Property Locations
hereunder and Base Rent shall be reduced by the aggregate Base Rent Allocation
for such Removal Properties. Landlord or Tenant may require, in its discretion,
a written amendment to this Lease, in form and substance reasonably acceptable
to the other, further evidencing any such removal, and the other agrees to
execute and deliver any such requested amendment within three (3) Business Days
following request therefor. Effective as of the removal of any Removal Property
from this Lease, Tenant shall have no further obligations or liabilities under
this Lease with respect

68
PHIL1 681004v.14



--------------------------------------------------------------------------------



to such Removal Property, except those obligations and liabilities that
expressly survive as provided in this Lease (including, without limitation, as
set forth in Section 7.01 and Section 13.03).
[SIGNATURES CONTAINED ON FOLLOWING PAGE]

69
PHIL1 681004v.14



--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the parties hereto have caused this Lease to be executed as
of the date first written above.


LANDLORD:


TENANT:
SPIRIT SPE PORTFOLIO 2006-1, LLC, a Delaware limited liability company


SHOPKO STORES OPERATING CO., LLC, a Delaware limited liability company
By: ________________________
By: ________________________
Name: ________________________
Name: ________________________
Its: ________________________




Its: ________________________
LANDLORD:


 
SPIRIT SPE PORTFOLIO 2006-2, LLC, a Delaware limited liability company


 
By: ________________________
 
Name: ________________________
 
Its: ________________________
 




70
PHIL1 681004v.14

